Exhibit 10.1

Execution Version

 

 

 

$2,500,000,000

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Among

CONTINENTAL RESOURCES, INC.

as Borrower,

THE LENDERS PARTY HERETO FROM TIME TO TIME

as Lenders,

and

UNION BANK, N.A.

as Administrative Agent, as Issuing Lender and as Swing Line Lender

June 30, 2010

 

 

 

UNION BANK, N.A.

as Sole Book Runner and Lead Arranger

BNP Paribas and U.S. Bank, National Association as Co-Documentation Agents,

The Royal Bank of Scotland plc and Compass Bank as Co-Syndication Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page ARTICLE I.    DEFINITIONS AND ACCOUNTING TERMS    1

Section 1.01

      Certain Defined Terms    1

Section 1.02

      Accounting Terms; Changes in GAAP    20

Section 1.03

      Classes and Types of Advances    21

Section 1.04

      Miscellaneous    21 ARTICLE II.    CREDIT FACILITIES    22

Section 2.01

      Commitments    22

Section 2.02

      Borrowing Base; Release of Collateral; Present Value    22

Section 2.03

      Method of Borrowing    26

Section 2.04

      Commitments    29

Section 2.05

      Prepayment of Advances    30

Section 2.06

      Repayment of Advances    32

Section 2.07

      Letters of Credit    33

Section 2.08

      Fees    37

Section 2.09

      Interest    38

Section 2.10

      Payments and Computations    39

Section 2.11

      Sharing of Payments, Etc.    39

Section 2.12

      Breakage Costs    40

Section 2.13

      Increased Costs    40

Section 2.14

      Taxes    41

Section 2.15

      Mitigation Obligations; Replacement of Lenders    43

Section 2.16

      Swing Line Advances    45

Section 2.17

      Discretionary Nature of the Swing Line Facility    47

Section 2.18

      Payments and Deductions to a Defaulting Lender    47 ARTICLE III.   
CONDITIONS PRECEDENT    48

Section 3.01

      Conditions Precedent to Effectiveness    48

Section 3.02

      Conditions Precedent to All Borrowings    51 ARTICLE IV.   
REPRESENTATIONS AND WARRANTIES    51

Section 4.01

      Existence; Subsidiaries    51

Section 4.02

      Power    52

Section 4.03

      Authorization and Approvals    52

Section 4.04

      Enforceable Obligations    52

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page

Section 4.05

      Financial Statements    52

Section 4.06

      True and Complete Disclosure    53

Section 4.07

      Litigation; Compliance with Laws    53

Section 4.08

      Use of Proceeds    53

Section 4.09

      Investment Company Act    54

Section 4.10

      Federal Power Act    54

Section 4.11

      Taxes    54

Section 4.12

      Pension Plans    54

Section 4.13

      Condition of Property; Casualties    55

Section 4.14

      No Burdensome Restrictions; No Defaults    55

Section 4.15

      Environmental Condition    55

Section 4.16

      Permits, Licenses, Etc.    56

Section 4.17

      Gas Contracts    56

Section 4.18

      Liens; Titles, Leases, Etc.    56

Section 4.19

      Solvency and Insurance    56

Section 4.20

      Hedging Agreements    57 ARTICLE V.    AFFIRMATIVE COVENANTS    57

Section 5.01

      Compliance with Laws, Etc.    57

Section 5.02

      Maintenance of Insurance    57

Section 5.03

      Preservation of Corporate Existence, Etc.    58

Section 5.04

      Payment of Taxes, Etc.    58

Section 5.05

      Visitation Rights    58

Section 5.06

      Reporting Requirements    58

Section 5.07

      Maintenance of Property    62

Section 5.08

      Requirement to Pledge Oil and Gas Properties    62

Section 5.09

      Use of Proceeds    62

Section 5.10

      Title    62

Section 5.11

      Further Assurances; Cure of Title Defects    62

Section 5.12

      Notice Regarding Early Termination of Hedge Contracts    63 ARTICLE VI.   
NEGATIVE COVENANTS    63

Section 6.01

      Liens, Etc.    63

Section 6.02

      Debts, Guaranties, and Other Obligations    64

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page

Section 6.03

      Agreements Restricting Liens and Distributions    65

Section 6.04

      Merger or Consolidation; Asset Sales    65

Section 6.05

      Restricted Payments    66

Section 6.06

      Investments    66

Section 6.07

      Affiliate Transactions    67

Section 6.08

      Compliance with ERISA    67

Section 6.09

      [Reserved]    67

Section 6.10

      Change of Business    68

Section 6.11

      Organizational Documents, Name Change; Change in Accounting    68

Section 6.12

      Use of Proceeds; Letters of Credit    68

Section 6.13

      Gas Imbalances, Take-or-Pay or Other Prepayments    68

Section 6.14

      Limitation on Hedging    69

Section 6.15

      Additional Subsidiaries    69

Section 6.16

      Account Payables    69

Section 6.17

      Leverage Ratio    69

Section 6.18

      Working Capital Ratio    69

Section 6.19

      Property Value Ratio    70 ARTICLE VII.    EVENTS OF DEFAULT; REMEDIES   
70

Section 7.01

      Events of Default    70

Section 7.02

      Optional Acceleration of Maturity    72

Section 7.03

      Automatic Acceleration of Maturity    72

Section 7.04

      Right of Set-off    72

Section 7.05

      Non-exclusivity of Remedies    73

Section 7.06

      Application of Proceeds    73 ARTICLE VIII.    THE ADMINISTRATIVE AGENT
AND THE ISSUING LENDER    73

Section 8.01

      Appointment and Authority    73

Section 8.02

      Rights as a Lender    74

Section 8.03

      Exculpatory Provisions    74

Section 8.04

      Administrative Agent’s Reliance, Etc.    75

Section 8.05

      Delegation of Duties    75

Section 8.06

      Lender Credit Decision    75

Section 8.07

      Indemnification    75

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page

Section 8.08

      Successor Administrative Agent, Swing Line Lender and Issuing Lender    76

Section 8.09

      Collateral Matters    77

Section 8.10

      No Other Duties, etc.    78 ARTICLE IX.    MISCELLANEOUS    78

Section 9.01

      Amendments, Etc.    78

Section 9.02

      Notices; Effectiveness; Electronic Communication    79

Section 9.03

      Expenses; Indemnity; Damage Waiver    80

Section 9.04

      No Waiver; Remedies    81

Section 9.05

      Lender Assignments and Participations    81

Section 9.06

      Survival of Representations, Etc.    83

Section 9.07

      Counterparts; Integration; Effectiveness    83

Section 9.08

      Successors and Assigns Generally    83

Section 9.09

      Electronic Execution of Assignments    84

Section 9.10

      Treatment of Certain Information; Confidentiality    84

Section 9.11

      Business Loans    85

Section 9.12

      Usury Not Intended    85

Section 9.13

      Payments Set Aside    85

Section 9.14

      Governing Law; Submission to Jurisdiction    86

Section 9.15

      USA Patriot Act    86

Section 9.16

      Restatement    86

Section 9.17

      WAIVER OF JURY TRIAL    87

Section 9.18

      ORAL AGREEMENTS    87

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

EXHIBITS:

 

  

Exhibit A

   -    Form of Assignment and Assumption   

Exhibit B

   -    Form of Compliance Certificate   

Exhibit C

   -    Form of Guaranty   

Exhibit D

   -    Form of Mortgage   

Exhibit E

   -    Form of Note   

Exhibit F

   -    Form of Notice of Borrowing   

Exhibit G

   -    Form of Notice of Conversion or Continuation   

Exhibit H

   -    Form of Pledge Agreement   

Exhibit I

   -    Form of Security Agreement   

Exhibit J

   -    Form of Borrower’s Counsel Opinion   

 

SCHEDULES:

 

  

Schedule I

   -    Pricing Information   

Schedule II

   -    Notice Information and Commitments   

Schedule 4.01

   -    Existing Subsidiaries   

Schedule 4.05

   -    Existing Debt   

Schedule 4.15

   -    Environmental Condition   

Schedule 4.20

   -    Existing Hedging Agreements   

 

-v-



--------------------------------------------------------------------------------

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

This Seventh Amended and Restated Credit Agreement dated as of June 30, 2010 is
among CONTINENTAL RESOURCES, INC., an Oklahoma corporation (“Borrower”), the
Lenders (as defined below), and Union Bank, N.A. (f/k/a Union Bank of
California, N.A.), as Administrative Agent, as Issuing Lender and as Swing Line
Lender (as each such terms are defined below).

RECITALS

A. The Borrower, the Administrative Agent, the Issuing Lender, and certain of
the Lenders are parties to that certain Sixth Amended and Restated Credit
Agreement dated as of April 12, 2006 among the Borrower, the lenders party
thereto from time to time (the “Existing Lenders”), and Union Bank, N.A. as
administrative agent and issuing lender thereunder, as heretofore amended (as so
amended, the “Existing Agreement”).

B. The Borrower, the Administrative Agent, the Issuing Lender, and certain of
the Existing Lenders together with the other Lenders party hereto desire to
amend and restate (but not extinguish) the Existing Agreement in its entirety as
hereinafter set forth through the execution of this Agreement.

C. It is the intention of the parties hereto that this Agreement is an amendment
and restatement of the Existing Agreement, and is not a novation of the Existing
Agreement.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Borrower, the Administrative Agent, the
Issuing Lender, and the Lenders, (i) do hereby agree that the Existing Agreement
is amended and restated (but not substituted or extinguished) in its entirety as
set forth herein, and (ii) do hereby further agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Certain Defined Terms. As used in this Agreement, the terms defined
above shall have the meanings set forth therein and the following terms shall
have the following meanings (unless otherwise indicated, such meanings to be
equally applicable to both the singular and plural forms of the terms defined):

“Acceptable Security Interest” in any Property means a Lien which (a) exists in
favor of the Administrative Agent for the benefit of the Secured Parties, (b) is
superior to all Liens or rights of any other Person in the Property encumbered
thereby (other than Permitted Subject Liens), (c) secures the Obligations, and
(d) is perfected and enforceable.

“Acquisition” means the purchase by the Borrower or any of its Subsidiaries of
any business, including the purchase of associated assets or operations or
Equity Interest of a Person.

“Additional Covenant Period” has the meaning set forth in Section 2.02(a)(ii).

“Adjusted Reference Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greatest of (a) the Reference Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus  1/2 of 1% and (c) the
Daily One-Month LIBOR plus 1.00%. Any change in the Adjusted Reference Rate due
to a change in the Reference Rate, Daily One-Month LIBOR or the Federal Funds
Rate shall be effective on the effective date of such change in the Prime Rate,
Daily One-Month LIBOR or the Federal Funds Rate.

 

-1-



--------------------------------------------------------------------------------

“Administrative Agent” means Union Bank, N.A., in its capacity as agent pursuant
to Article VIII, and any successor agent pursuant to Section 8.08.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent or such other form provided by a Lender and
acceptable to the Administrative Agent.

“Advance” means a Revolving Advance or a Swing Line Advance.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Seventh Amended and Restated Credit Agreement, as it may
hereafter be amended, modified or supplemented from time to time in accordance
with Section 9.20.

“Applicable Margin” means:

(a) with respect to any Revolving Advance or Swing Line Advance, (i) during such
times as any Event of Default exists, 2.00% per annum plus the rate per annum
set forth in the Pricing Grid for the relevant Type of such Advance based on the
relevant Utilization Level applicable from time to time, and (ii) at all other
times, the rate per annum set forth in the Pricing Grid for the relevant Type of
such Advance based on the relevant Utilization Level applicable from time to
time;

(b) with respect to the Letter of Credit fees required under Section 2.08(b),
the per annum rate for Letter of Credit fees set forth in the Pricing Grid based
on the relevant Utilization Level applicable from time to time; and

(c) with respect to the unused Commitment fees required under 2.08(a), the per
annum rate set forth for Commitment Fees in the Pricing Grid based on the
relevant Utilization Level applicable from time to time.

The Applicable Margin shall, if applicable, change as of any change in the
Utilization Level, and, in the case of outstanding Advances, when and as any
such Event of Default commences or terminates.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Availability” means, with respect to a Lender at any time, the lesser of
(a) such Lender’s Commitment at such time, and (b) if the Borrowing Base is in
effect at such time pursuant to Section 2.02, such Lender’s Pro Rata Share of
such Borrowing Base; minus, in each case, the sum of (i) the aggregate
outstanding principal amount of all Revolving Advances owed to such Lender at
such time plus (ii) such Lender’s Pro Rata Share of the aggregate Letter of
Credit Exposure at such time (including any such Letter of Credit Exposure that
has been reallocated pursuant to Section 2.17(c)(i)) plus (iii) such Lender’s
risk participation and funded participation in all outstanding Swing Line
Advances at such time.

 

-2-



--------------------------------------------------------------------------------

“Banking Service Provider” means any Lender or Affiliate of a Lender that
provides Banking Services to the Borrower or any Subsidiary.

“Banking Services” means each and any of the following bank services:
(a) commercial credit cards, (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary owing to Banking Service Providers, whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor) in connection with Banking Services.

“BB Period” has the meaning set forth in Section 2.02(a)(i).

“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing.

“Borrowing Base” means at any time, the Dollar amount determined in accordance
with Section 2.02 on account of Proven Reserves attributable to Oil and Gas
Properties of the Borrower and its Subsidiaries described in the most recent
Independent Engineering Report or Internal Engineering Report, as applicable,
delivered to the Administrative Agent and the Lenders pursuant to Section 2.02.

“Borrowing Base Deficiency” means, at any time during a BB Period, an amount
equal to the excess of (a) the sum of (i) the aggregate outstanding amount of
the Revolving Advances plus (ii) the aggregate outstanding amount of the Swing
Line Advances plus (iii) the Letter of Credit Exposure over (b) the lesser of
(i) the Borrowing Base, and (ii) the aggregate Commitments.

“Business Day” means (a) a day of the year other than (i) a Saturday or a Sunday
or (ii) any other day on which banks are required or authorized to close in
Dallas, Texas or Los Angeles, California, and (b) if the applicable Business Day
relates to any Eurodollar Rate Advances, then in addition to the requirements of
clause (a) above, a day on which dealings are carried on by banks in the London
interbank market.

“Capital Leases” means, as applied to any Person, any lease of any Property by
such Person as lessee which would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.

“Cash Collateral Account” means a special interest bearing cash collateral
account pledged by the Borrower to the Issuing Lender containing cash deposited
pursuant to Sections 2.05(b), 7.02(b), or 7.03(b) to be maintained with the
Issuing Lender in accordance with Section 2.07(g)(i) and bear interest or be
invested in the Issuing Lender’s reasonable discretion.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

“Change of Control” means any of the following events: (a) any “person” or
“group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act) other
than Harold G. Hamm, has become, directly or indirectly, the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a
Person shall be deemed to have “beneficial ownership” of all such shares that
any such Person has the right to acquire, whether such right is exercisable
immediately or only after the passage of

 

-3-



--------------------------------------------------------------------------------

time, by way of merger, consolidation or otherwise) of 40% or more of the common
stock of Borrower on a fully-diluted basis, after giving effect to the
conversion and exercise of all outstanding warrants, options and other
securities of the Borrower (whether or not such securities are then currently
convertible or exercisable), or (b) during any period of two consecutive
calendar quarters, individuals who at the beginning of such period were members
of the Borrower’s board of directors cease for any reason to constitute a
majority of the directors of the Borrower then in office unless (i) such new
directors were elected by a majority of the directors of the Borrower who
constituted the board of directors of the Borrower at the beginning of such
period (or by directors so elected) or by the stockholders pursuant to the
nomination of the existing directors, or (ii) the reason for such directors
failing to constitute a majority is a result of retirement by directors due to
age, death or disability.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any new law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.

“Collateral” means (a) all “Collateral”, “Pledged Collateral” and “Mortgaged
Properties” (as defined in each of the Mortgages, the Security Agreements, and
the Pledge Agreement, as applicable) or similar terms used in the Security
Instruments, and (b) all amounts contained in the Cash Collateral Account.

“Commitment” means, for any Lender, the amount set opposite such Lender’s name
on the attached Schedule II as its Commitment, or if such Lender has entered
into any Assignment and Assumption, the amount set forth for such Lender as its
Commitment in the Register maintained by the Administrative Agent pursuant to
Section 9.05(b), in either case, as such amount may be reduced, increased or
terminated pursuant to Section 2.04 or Article VII or otherwise under this
Agreement. The aggregate amount of Commitments on the date hereof is
$750,000,000.00.

“Commitment Termination Date” means the earlier of (a) the Maturity Date and
(b) the earlier termination in whole of the Commitments pursuant to Section 2.04
or Article VII.

“Compliance Certificate” means a compliance certificate in the form of the
attached Exhibit B signed by a Responsible Officer of the Borrower.

“Control” means the possession, directly or indirectly, of the power to (a) vote
15% or more of the securities (on a fully diluted basis) having ordinary voting
power for the election of directors or managing general partners or other
equivalent governing body; or (b) direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto.

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.

“Convert,” “Conversion,” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.03(b).

 

-4-



--------------------------------------------------------------------------------

“Credit Extension” means (a) an Advance made by any Lender or (b) the issuance,
increase or extension of any Letter of Credit by the Issuing Lender.

“Daily One-Month LIBOR” means, for any day, the rate of interest equal to the
Eurodollar Rate then in effect for delivery of funds for a one (1) month period.

“Debt” for any Person, means without duplication:

(a) indebtedness of such Person for borrowed money;

(b) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;

(c) obligations of such Person to pay the deferred purchase price of Property or
services (including obligations that are non-recourse to the credit of such
Person but are secured by the assets of such Person);

(d) obligations of such Person as lessee under Capital Leases or in respect of
synthetic leases;

(e) obligations of such Person under reimbursement agreements and other
agreements relating to the issuance of letters of credit or acceptance
financing;

(f) obligations of such Person under any Hedge Contract; provided that, for
purposes of this Agreement, the “principal amount” of the obligations in respect
of Hedging Contracts at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that would be required to be paid if such
Hedging Contracts were terminated at such time;

(g) obligations of such Person owing in respect of mandatorily redeemable
preferred stock or other preferred equity interest of such Person;

(h) obligations of such Person owing in connection with any volumetric or
production prepayments;

(i) other obligations which (i) would under GAAP be shown on such Person’s
balance sheet as a liability and (ii) are payable more than one year from the
date of creation thereof (other than reserves for taxes and reserves for
contingent obligations);

(j) obligations of such Person under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) of such Person to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses (a)
through (i) above;

(k) indebtedness or obligations of others of the kinds referred to in
clauses (a) through (j) secured by any Lien on or in respect of any Property of
such Person; and

(l) all liabilities of such Person in respect of unfunded vested benefits under
any Plan;

provided, however, that the “Debt” of any Person shall not include (i) Debt that
is incurred by such Person on ordinary trade terms to vendors, suppliers, or
other Persons providing goods and services for use by such Person in the
ordinary course of its business, unless and until such Debt is outstanding more
than 90 days past the original invoice or billing date thereof, (ii) income
taxes payable that are not overdue, or (iii) asset retirement obligations under
SFAS 143.

 

-5-



--------------------------------------------------------------------------------

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would become an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund its pro rata
share of any Revolving Advance or participation in Letter of Credit Obligations
or Swing Line Advances required to be funded by it hereunder within one Business
Day of the date required to be funded by it hereunder unless such failure has
been cured within three Business Days (or such longer time period accepted by
the Borrower and the Administrative Agent), (b) has otherwise failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute or unless such failure has been cured within
three Business Days (or such longer time period accepted by the Administrative
Agent or such other Lender, as applicable), (c) has notified the Administrative
Agent, or has stated publicly, that it will not comply with any such obligations
hereunder, or (d) as to which a Lender Insolvency Event has occurred and is
continuing with respect to such Lender. Any determination that a Lender is a
“Defaulting Lender” under this definition shall be made by the Administrative
Agent in its sole discretion acting in good faith.

“Dollars” and “$” means lawful money of the United States of America.

“EBITDAX” means with respect to the Borrower and its consolidated Subsidiaries,
for any period, without duplication, the sum of (a) consolidated Net Income for
such period plus (b) to the extent deducted in determining consolidated Net
Income, Interest Expense, income taxes, exploration expenses, depreciation,
amortization, depletion and other non-cash charges (including (i) any provision
for the reduction in the carrying value of assets recorded in accordance with
GAAP and including non-cash charges resulting from the requirements of SFAS 133
or 143, (ii) property impairment, and (iii) non-cash compensation expenses) for
such period minus (c) all non-cash items of income which were included in
determining such consolidated Net Income, including non-cash income resulting
from the requirements of SFAS 133 or 143.

“Effective Date” means June 30, 2010.

“Eligible Assignee” means (a) a Lender (other than a Defaulting Lender), and
(b) any other Person (other than a natural person) approved by (i) the
Administrative Agent and the Issuing Lender, and (ii) unless an Event of Default
has occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

“Engineering Report” means either an Independent Engineering Report or an
Internal Engineering Report.

“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
Section 9601(8) (1988).

“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.

 

-6-



--------------------------------------------------------------------------------

“Environmental Law” means, as to the Borrower or its Subsidiaries, all Legal
Requirements or common law theories applicable to the Borrower or its
Subsidiaries arising from, relating to, or in connection with the Environment,
health, or safety, including CERCLA, relating to (a) pollution, contamination,
injury, destruction, loss, protection, cleanup, reclamation or restoration of
the air, surface water, groundwater, land surface or subsurface strata, or other
natural resources; (b) solid, gaseous or liquid waste generation, treatment,
processing, recycling, reclamation, cleanup, storage, disposal or
transportation; (c) exposure to pollutants, contaminants, hazardous, or toxic
substances, materials or wastes; (d) the safety or health of employees; or
(e) the manufacture, processing, handling, transportation, distribution in
commerce, use, storage or disposal of hazardous, or toxic substances, materials
or wastes.

“Environmental Permit” means any permit, license, order, approval, registration
or other authorization under Environmental Law.

“Equity Interest” means, with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person, including any options, warrants or similar rights to purchase
such Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.

“Eurodollar Base Rate” means (a) in determining Eurodollar Rate for purposes of
the “Daily One Month LIBOR”, the rate per annum for Dollar deposits quoted by
the Administrative Agent for the purpose of calculating effective rates of
interest for loans making reference to the “one-month libor”, as the inter-bank
offered rate in effect from time to time for delivery of funds for one (1) month
in amounts approximately equal to the principal amount of the applicable
Revolving Advances; provided that, the Administrative Agent may base its
quotation of the inter-bank offered rate upon such offers or other market
indicators of the inter-bank market as the Administrative Agent in its
reasonable discretion deems appropriate including the rate determined under the
following clause (b), and (b) in determining Eurodollar Rate for all other
purposes, the rate per annum (rounded upward to the nearest whole multiple of  
1/100th of 1%) equal to the interest rate per annum set forth on the Reuters
Reference LIBOR1 page as the London Interbank Offered Rate, for deposits in
Dollars at 11:00 a.m. (London, England time) two Business Days before the first
day of the applicable Interest Period and for a period equal to such Interest
Period; provided that, if such quotation is not available for any reason, then
for purposes of this clause (b), Eurodollar Base Rate shall then be the rate
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in immediately
available funds in the approximate amount of the Revolving Advances being made,
continued or converted by the Lenders and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London Branch (or
other branch or Affiliate of the Administrative Agent, or in the event that the
Administrative Agent does not have a London branch, the London branch of a
Lender chosen by the Administrative Agent) to major banks in the London or other
offshore inter-bank market for Dollars at their request at approximately 11:00
a.m. (London time) two Business Days prior to the commencement of such Interest
Period.

“Eurodollar Rate” means for purposes of determining the rate applicable for any
Interest Period with respect to any Eurodollar Rate Advance and for purposes of
determining the Adjusted Reference Rate, a rate per annum determined by the
Administrative Agent (which determination shall be conclusive in the absence of
manifest error) pursuant to the following formula:

 

Eurodollar Rate =  

Eurodollar Base Rate

1.00 – Eurodollar Rate Reserve Percentage

 

 

-7-



--------------------------------------------------------------------------------

“Eurodollar Rate Advance” means an Advance which bears interest as provided in
Section 2.09(b).

“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Rate Advance (or for purposes of determining Daily-One Month
LIBOR) means the reserve percentage applicable during such Interest Period (or
if more than one such percentage shall be so applicable, the daily average of
such percentages for those days in such Interest Period during which any such
percentage shall be so applicable) under regulations issued from time to time by
the Federal Reserve Board for determining the maximum reserve requirement
(including any emergency, supplemental, or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.

“Event of Default” has the meaning specified in Section 7.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.15), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new lending office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 2.14(e) and Section 2.14(f), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.14(a).

“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Agreement.

“Expiration Date” means, with respect to any Letter of Credit, the date on which
such Letter of Credit will expire or terminate in accordance with its terms.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for any such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

-8-



--------------------------------------------------------------------------------

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

“Fee Letter” means that certain fee letter dated as of June 30, 2010 between the
Borrower and Union Bank, N.A.

“Financial Statements” means the audited consolidated and consolidating balance
sheet of the Borrower as of December 31, 2009 and the related audited
consolidated and consolidating statements of income, cash flow, and retained
earnings of the Borrower, and including the certification of the independent
certified public accountants preparing such statements and footnotes to any of
the foregoing, all prepared in accordance with GAAP, the copies of which have
been delivered to the Administrative Agent and the Lenders.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” of any Person means (a) Debt of such Person as described in
clauses (a), (b), (d), and (e) of the definition of “Debt” in this Section 1.01
and (b) Debt of such Person as described in clauses (j) and (k) of the
definition of “Debt” in this Section 1.01 but only with respect to the
indebtedness referred to in clauses (a), (b), (d), and (e) of such definition;
provided that, for purposes of this definition, Debt described in clause (e) of
the definition of “Debt” shall not constitute “Funded Debt” if such Debt, at the
time of determination, is contingent.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.02.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantor” means each existing or future Subsidiary of the Borrower.

“Guaranty” means a Guaranty in substantially the form of the attached Exhibit C
and executed by a Guarantor; and “Guaranties” shall mean all such guaranties
collectively.

“Hazardous Substance” means the substances identified as such pursuant to CERCLA
and those regulated under any other Environmental Law, including pollutants,
contaminants, petroleum, petroleum products, radionuclides, radioactive
materials, and medical and infectious waste.

“Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law.

“Hedge Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity

 

-9-



--------------------------------------------------------------------------------

contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Hedge Termination Amount” means, as to any Hedge Contract between the Borrower
or any Subsidiary and a Swap Counterparty, the maximum aggregate amount (giving
effect to any netting agreements) that would be required to be paid by the
Borrower or any Subsidiary to such Swap Counterparty if such Hedge Contract was
to be terminated.

“Hydrocarbon Hedge Agreement” means a Hedge Contract which is intended to reduce
or eliminate the risk of fluctuations in the price of Hydrocarbons.

“Hydrocarbons” means oil, gas, coal seam gas, coalbed methane, casinghead gas,
drip gasoline, natural gasoline, condensate, distillate, and all other liquid
and gaseous hydrocarbons produced or to be produced in conjunction therewith
from a well bore and all products, by-products, and other substances derived
therefrom or the processing thereof, and all other minerals and substances
produced in conjunction with such substances, including sulfur, geothermal
steam, water, carbon dioxide, helium, and any and all minerals, ores, or
substances of value and the products and proceeds therefrom.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Independent Engineer” means Ryder Scott Company LP or any other engineering
firm reasonably acceptable to the Administrative Agent.

“Independent Engineering Report” means a report, in form and substance
satisfactory to the Administrative Agent and each of the Lenders, prepared by an
Independent Engineer, addressed to the Administrative Agent and the Lenders with
respect to the Oil and Gas Properties owned by the Borrower or its Subsidiaries
(or to be acquired by the Borrower or any of its Subsidiaries, as applicable)
which are or are to be included in the Borrowing Base, which report shall
(a) specify the location, quantity, and type of the estimated Proven Reserves
attributable to such Oil and Gas Properties, (b) contain a projection of the
rate of production of such Oil and Gas Properties, (c) contain an estimate of
the net operating revenues to be derived from the production and sale of
Hydrocarbons from such Proven Reserves, (d) take into account any
“over-produced” status under gas balancing arrangements, (e) if the Borrower is
not then a public company required to file reports with the SEC, contain such
other information as is customarily obtained from and provided in such reports
or is otherwise reasonably requested by the Administrative Agent or any Lender,
and (f) if the Borrower is then a public company required to file reports with
the SEC, be prepared in accordance and contain the information required by the
standards applicable to the reporting of Proven Reserves in reports filed or to
be filed with the SEC.

“Index Debt” means the Borrower’s long-term, unsecured, senior, non-credit
enhanced debt.

“Interest Expense” means, for the Borrower and its consolidated Subsidiaries for
any period, total interest, letter of credit fees, and other fees and expenses
accrued in connection with any Debt during such

 

-10-



--------------------------------------------------------------------------------

period (whether expensed in such period or capitalized), including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing, imputed interest under Capital
Leases, fees owed with respect to the Obligations, and net costs under Interest
Hedge Agreements, all as determined in conformity with GAAP.

“Interest Hedge Agreement” means a Hedge Contract between the Borrower and one
or more financial institutions providing for the exchange of nominal interest
obligations between the Borrower and such financial institution or the cap of
the interest rate on any Debt of the Borrower.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Reference Rate Advance into a
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03 and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03. The duration of each
such Interest Period shall be one, two, three, or if available, six months, in
each case as the Borrower may select, upon notice received by the Administrative
Agent not later than 12:00 noon (Dallas, Texas time) / 10:00 a.m. (Los Angeles,
California time) on the third Business Day prior to the first day of such
Interest Period; provided, however, that:

(a) the Borrower may not select any Interest Period which ends after the
Commitment Termination Date;

(b) Interest Periods commencing on the same date for Advances comprising part of
the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the immediately preceding Business Day; and

(d) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month.

“Internal Engineering Report” means a report, in form and substance satisfactory
to the Administrative Agent and each Lender, prepared by the Borrower and
certified by a Responsible Officer of the Borrower, addressed to the
Administrative Agent and the Lenders with respect to the Oil and Gas Properties
owned by the Borrower or any of its Subsidiaries (or to be acquired by the
Borrower or any of its Subsidiaries, as applicable) which are or are to be
included in the Borrowing Base, which report shall (a) specify the location,
quantity, and type of the estimated Proven Reserves attributable to such Oil and
Gas Properties, (b) contain a projection of the rate of production of such Oil
and Gas Properties, (c) contain an estimate of the net operating revenues to be
derived from the production and sale of Hydrocarbons from such Proven Reserves,
(d) take into account any “over-produced” status under gas balancing
arrangements, (e) if the Borrower is not then a public company required to file
reports with the SEC, contain such other information as is customarily obtained
from and provided in such reports or is otherwise reasonably requested by the
Administrative Agent or any Lender, and (f) if the Borrower is then a public
company required to file reports with the SEC, be prepared in accordance and
contain the information required by the standards applicable to the reporting of
Proven Reserves in reports filed or to be filed with the SEC.

 

-11-



--------------------------------------------------------------------------------

“Investments” means any investment (including the making of an Acquisition),
made directly or indirectly, in any Person, whether by acquisition of shares of
capital stock, indebtedness or other obligations or securities or by loan,
advance, capital contribution or otherwise and whether made in cash, by the
transfer of property, or by any other means.

“Issuing Lender” means Union Bank, N.A., and any successor issuing bank pursuant
to Section 8.08.

“JDA” means a joint development agreement, area of mutual interest agreement or
similar agreement in effect on the date hereof, and any such agreement executed
after the date hereof on terms and subject to conditions customary in the oil
and gas industry.

“Leases” means all oil and gas leases, oil, gas and mineral leases, oil, gas and
casinghead gas leases or any other instruments, agreements, or conveyances under
and pursuant to which the owner thereof has or obtains the right to enter upon
lands and explore for, drill, and develop such lands for the production of
Hydrocarbons.

“Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority, including Regulations D, T, U, and
X, which is applicable to such Person.

“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided, that a Lender Insolvency Event shall not be
triggered solely as the result of the acquisition or maintenance of an ownership
interest in such Lender or its Parent Company by a governmental authority or an
instrumentality thereof.

“Lender Parties” means Lenders, the Swing Line Lender, the Issuing Lender, and
the Administrative Agent.

“Lenders” means the lenders having a Commitment or if such Commitments have been
terminated, lenders that are owed Revolving Advances or that hold a
participation in the Letter of Credit Obligations or Swing Line Advances. Unless
the context otherwise requires, the term “Lenders” includes the Swing Line
Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means, individually, any standby or commercial letter of
credit issued or deemed issued by the Issuing Lender for the account of an
Obligor which is subject to this Agreement, including the Existing Letters of
Credit.

 

-12-



--------------------------------------------------------------------------------

“Letter of Credit Application” means the Issuing Lender’s standard form letter
of credit application for standby or commercial letters of credit that has been
executed by the Borrower and accepted by the Issuing Lender in connection with
the issuance of a Letter of Credit.

“Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications, and agreements, documents, and instruments entered into in
connection with or relating thereto.

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn maximum face amount of all Letters of Credit at such time plus (b) the
aggregate unpaid amount of all Reimbursement Obligations at such time.

“Letter of Credit Obligations” means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit, including the Reimbursement
Obligations.

“Lien” means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest, hypothecation, preference, deposit arrangement or encumbrance
(or other type of arrangement having the practical effect of the foregoing) to
secure or provide for the payment of any obligation of any Person, whether
arising by contract, operation of law, or otherwise (including the interest of a
vendor or lessor under any conditional sale agreement, synthetic lease, Capital
Lease, or other title retention agreement).

“Liquid Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States maturing within 180 days
from the date of any acquisition thereof;

(b) (i) negotiable or nonnegotiable certificates of deposit, time deposits, or
other similar banking arrangements maturing within 180 days from the date of
acquisition thereof or which may be liquidated for the full amount thereof
without penalty or premium (“bank debt securities”), issued by (A) any Lender
(or any Affiliate of any Lender), or (B) any other bank or trust company so long
as such certificate of deposit is pledged to secure the Borrower’s or any
Subsidiaries’ ordinary course of business bonding requirements, or any other
bank or trust company which has combined capital and surplus and undivided
profit of not less than $500,000,000.00, if at the time of deposit or purchase,
such bank debt securities are rated at least the third highest credit rating
given by either Standard & Poor’s Ratings Group or Moody’s Investors Service,
Inc., and (ii) commercial paper issued by (A) any Lender (or any Affiliate of
any Lender) or (B) any other Person if at the time of purchase such commercial
paper is rated at the highest or the second highest credit rating given by
either Standard & Poor’s Ratings Group or Moody’s Investors Service, Inc., or
upon the discontinuance of both of such services, such other nationally
recognized rating service or services, as the case may be, as shall be selected
by the Borrower with the consent of the Required Lenders;

(c) deposits in money market funds investing exclusively in investments
described in clauses (a) and (b) above;

(d) repurchase agreements relating to investments described in clauses (a) and
(b) above with a market value at least equal to the consideration paid in
connection therewith, with any Person who regularly engages in the business of
entering into repurchase agreements and has a combined capital and surplus and
undivided profit of not less than $500,000,000.00, if at the time of entering
into such agreement the debt securities of such Person are rated at the highest
or the second highest credit rating given by either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; and

 

-13-



--------------------------------------------------------------------------------

(e) such other instruments (within the meaning of Article 9 of the Texas
Business and Commerce Code) or investment property as the Borrower may request
and the Administrative Agent may approve in writing.

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranties, the Security Instruments, any Hedge Contract with a
Swap Counterparty, and each other agreement, instrument, or document executed by
the Borrower, any Guarantor, or any of the Borrower’s or a Guarantor’s
Subsidiaries or any of their officers at any time in connection with this
Agreement.

“Material Adverse Change” means any change in the business, property, condition
(financial or otherwise) or results of operations, or reasonably foreseeable
prospects of Borrower and the Guarantors, considered as a whole, which has a
Material Adverse Effect, excluding any change in prevailing economic or business
conditions that are applicable, generally, to companies engaged in the domestic
oil and gas exploration and production business in the continental United
States, including fluctuations in oil and gas prices.

“Material Adverse Effect” means (a) a material adverse change in the business,
assets (including the Oil and Gas Properties of the Borrower, any Guarantor or
any of their respective Subsidiaries), condition (financial or otherwise),
results of operations or reasonably foreseeable prospects of the Borrower, any
Guarantor and their respective Subsidiaries since December 31, 2009, considered
as a whole; (b) a material adverse change on the validity or enforceability of
this Agreement or any of the other Loan Documents; or (c) a material adverse
effect on the Borrower’s, or any Guarantor’s or any Subsidiary’s ability to
perform its obligations under this Agreement, any Note, any Guaranty, or any
other Loan Document.

“Maturity Date” means July 1, 2015.

“Maximum Note Amount” means $2,500,000,000.00.

“Maximum Rate” means the maximum nonusurious interest rate under applicable
Legal Requirements (determined under such laws after giving effect to any items
which are required by such laws to be construed as interest in making such
determination, including if required by such laws, certain fees and other
costs).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means any mortgage and deed of trust executed by any one or more of
the Obligors in favor of the Administrative Agent for the ratable benefit of the
Secured Parties in substantially the form of the attached Exhibit D or such
other form as may be requested by the Administrative Agent, together with any
assumptions or assignments of the obligations thereunder by the Borrower, any
Guarantor or any of their respective Subsidiaries, and “Mortgages” shall mean
all of such Mortgages collectively.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

“Net Income” means, for any period and with respect to any Person, the net
income for such period for such Person after taxes as determined in accordance
with GAAP, excluding however, (a) extraordinary items, including (i) any net
non-cash gain or loss during such period arising from the sale, exchange,
retirement or other disposition of capital assets (such term to include all
fixed assets and all securities) other than in the ordinary course of business,
and (ii) any write-up or write-down of assets and (b) the cumulative effect of
any change in GAAP.

 

-14-



--------------------------------------------------------------------------------

“Non-Consenting Lender” means any Lender that does not consent to a proposed
Borrowing Base redetermination, amendment, waiver, consent or release with
respect to this Agreement or any other Loan Document that requires the consent
of each Lender.

“Non-Defaulting Lender” means any Lender that is not then a Defaulting Lender.

“Note” means a Revolving Note or a Swing Line Note.

“Notice of Borrowing” means a notice of borrowing in the form of the attached
Exhibit F signed by a Responsible Officer of the Borrower.

“Notice of Conversion or Continuation” means a notice of conversion or
continuation in the form of the attached Exhibit G signed by a Responsible
Officer of the Borrower.

“Obligations” means (a) all principal, interest, fees, reimbursements,
indemnifications, and other amounts payable by any Obligor to any Lender Party
under the Loan Documents (other than Hedge Contracts with Swap Counterparties),
including the Letter of Credit Obligations, (b) all obligations of the Borrower
or any Subsidiary owing to any Swap Counterparty under any Hedge Contract;
provided that, (i) when any Swap Counterparty assigns or otherwise transfers any
interest held by it under any Hedge Contract to any other Person pursuant to the
terms of such agreement, the obligations thereunder shall constitute Obligations
only if such assignee or transferee is also then a Lender or an Affiliate of a
Lender and (ii) if a Swap Counterparty ceases to be a Lender hereunder or an
Affiliate of a Lender hereunder, obligations owing to such Swap Counterparty
shall be included as Obligations only to the extent such obligations arise from
transactions under such individual Hedge Contracts (and not the Master Agreement
between such parties) entered into at the time such Swap Counterparty was a
Lender hereunder or an Affiliate of a Lender hereunder, without giving effect to
any extension, increases, or modifications thereof which are made after such
Swap Counterparty ceases to be a Lender hereunder or an Affiliate of a Lender
hereunder, and (c) the Banking Services Obligations.

“Obligors” means, collectively, the Borrower and the Guarantors.

“Oil and Gas Properties” means fee mineral interests, term mineral interests,
Leases, subleases, farm-outs, royalties, overriding royalties, net profit
interests, carried interests, production payments and similar mineral interests,
and all unsevered and unextracted Hydrocarbons in, under, or attributable to
such oil and gas Properties and interests.

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent or the Issuing
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Participant” has the meaning assigned to such term in clause (c) of
Section 9.05.

 

-15-



--------------------------------------------------------------------------------

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permit” means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including an Environmental Permit.

“Permitted Liens” means the Liens permitted to exist pursuant to Section 6.01.

“Permitted Subject Liens” means all Permitted Liens other than the Liens
permitted under paragraph (j) or (l) of Section 6.01.

“Person” (whether or not capitalized) means an individual, partnership,
corporation (including a business trust), joint stock company, limited liability
company, limited liability partnership, trust, unincorporated association, joint
venture or other entity, or a government or any political subdivision or agency
thereof or any trustee, receiver, custodian or similar official.

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.

“Pledge Agreement” means the Pledge Agreement in substantially the form of the
attached Exhibit H, executed by one or more of the Obligors.

“Present Value” means, as of any date of determination, the calculation of the
present value (using the average of the discount rates then customarily utilized
by the Administrative Agent for reserve valuation purposes, which, on the
Effective Date, is a 9% discount rate) of the projected future net revenues
attributable to the Present Value Production utilizing the price assumptions
used by the Administrative Agent in evaluating its oil and gas loans generally,
adjusted to give effect to applicable commodity prices (or caps or floors) under
Hedge Contracts permitted hereunder and covering such production; provided that,
the portion of Present Value attributed to Proven Reserves which are not then
categorized as “producing” shall not exceed 30% of the resulting total Present
Value.

“Present Value Production” means, at any time of determination, the projected
production of Hydrocarbon (measured by volume unit or BTU equivalent, not sales
price) from properties and interests owned by any Obligor which are located in
or offshore of the United States and Canada attributable to Proven Reserves, as
such production is projected in the most recent Engineering Report delivered
pursuant to Section 5.06(c), after deducting projected production from any
properties or interests sold or under contract for sale that had been included
in such report and after adding projected production from any properties or
interests that had not been reflected in such report but that are reflected in a
separate or supplemental report which is satisfactory to the Administrative
Agent.

“Pricing Grid” means the pricing information set forth on Schedule I.

“Projected Volume” means, determined as of the last day of each fiscal quarter,
the forecasted production of oil and gas reserves as detailed by the Borrower in
the production report delivered by the Borrower under Section 5.06(c)(v).

 

-16-



--------------------------------------------------------------------------------

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

“Pro Rata Share” means, at any time and as to any Lender, the ratio (expressed
as a percentage) of such Lender’s Commitment at such time to the aggregate
Commitments at such time, or if the Commitments have been terminated or expired,
the Pro Rata Share shall be determined based upon the Commitments most recently
in effect, giving effect to any assignments.

“Proven Reserves” means, at any particular time, the estimated quantities of
Hydrocarbons which geological and engineering data demonstrate with reasonable
certainty to be recoverable in future years from known reservoirs attributable
to Oil and Gas Properties of the Borrower and its Subsidiaries under then
existing economic and operating conditions (i.e., prices and costs as of the
date the estimate is made).

“Reference Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time equal to the rate of interest publicly announced by
Union Bank, N.A., as its reference rate, whether or not the Borrower has notice
thereof.

“Reference Rate Advance” means an Advance which bears interest as provided in
Section 2.09(a).

“Register” has the meaning set forth in paragraph (b) of Section 9.05.

“Regulations D, T, U, and X” mean Regulations D, T, U, and X of the Federal
Reserve Board, as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.

“Reimbursement Obligations” means all of the obligations of the Borrower to
reimburse the Issuing Lender for amounts paid by the Issuing Lender under
Letters of Credit as established by the Letter of Credit Applications and
Section 2.07(d)(i).

“Reinstatement Date” means any date when (A) the rating for the Index Debt by
S&P is less favorable than BBB- or (B) the rating for the Index Debt by Moody’s
is less favorable than Baa3 or (C) neither S&P nor Moody’s maintains a rating
for Index Debt.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Release Date” has the meaning set forth in Section 2.02(f).

“Release Period” means the period of time from and after the Release Date and
prior to the Reinstatement Date, if any.

“Required Lenders” means, as of the date of determination, Lenders holding more
than 50% of the aggregate Commitments, or if the Commitments have been
terminated or expired, more than 50% of the outstanding principal amount of the
Revolving Advances, Letter of Credit Exposure and Swing Line Advances (with the
aggregate amount of each Lender’s risk participation and funded participation in
Letter of Credit Obligations and Swing Line Advances being deemed to be “held”
by such Lender for purposes of this definition); provided that, in any event, if
there are two or more Lenders, the Commitment of, and the portion of the
Revolving Advances and Letter of Credit Exposure held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders unless all Lenders are Defaulting Lenders.

 

-17-



--------------------------------------------------------------------------------

“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, Chief Financial
Officer, Chief Operating Officer or Vice President, (b) with respect to any
Person that is a limited liability company, a manager or a Responsible Officer
of such Person’s managing member or manager, or if applicable, such Person’s
Chief Executive Officer, President, Chief Financial Officer, Chief Operating
Officer or Vice President, and (c) with respect to any Person that is a general
partnership or a limited liability partnership, the Responsible Officer of such
Person’s general partner or partners.

“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) in consideration for or otherwise in
connection with any retirement, purchase, redemption or other acquisition of any
Equity Interest of such Person, or any options, warrants or rights to purchase
or acquire any such Equity Interest of such Person or (b) principal or interest
payments (in cash, Property or otherwise) on, or redemptions of, subordinated
debt of such Person; provided, that, the term “Restricted Payment” shall not
include (i) any dividend or distribution payable solely in Equity Interests of
the Borrower or warrants, options or other rights to purchase such Equity
Interests, or (ii) any surrender or redemption of Equity Interests in the
Borrower in connection with the exercise of rights under any employee benefit
plans.

“Revolving Advance” means any advance by a Lender to the Borrower as part of a
Revolving Borrowing.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Advances of the same Type and made by each Lender pursuant to Section 2.01(a),
Section 2.01(b) or Section 2.07(d), continued pursuant to Section 2.03(b), or
Converted to Advances of a different Type pursuant to Section 2.03(b).

“Revolving Note” means a promissory note of the Borrower payable to the order of
a Lender in the amount of such Lender’s Commitment, in substantially the same
form as Exhibit E -1, evidencing indebtedness of the Borrower to such Lender
resulting from Revolving Advances owing to such Lender.

“S&P” means Standard & Poor’s Ratings Services and any successor thereto.

“SEC” means the U.S. Securities and Exchange Commission, or any successor to its
functions.

“Secured Parties” means the Administrative Agent, the Issuing Lender, the Swing
Line Lender, the Lenders, the Swap Counterparties, and Banking Service
Providers.

“Security Agreement” means the Security Agreement in substantially the form of
the attached Exhibit I, executed by the Obligors.

“Security Instruments” means, collectively: (a) the Mortgages, (b) the Pledge
Agreement, (c) the Security Agreement, (f) each other agreement, instrument or
document executed at any time in connection with the Pledge Agreement, the
Security Agreement, or the Mortgages, (g) each agreement, instrument or document
executed in connection with the Cash Collateral Account, and (h) each other
agreement, instrument or document executed at any time in connection with
securing the Obligations.

 

-18-



--------------------------------------------------------------------------------

“Senior Notes” means (a) the 8  1/4% senior notes of the Borrower due 2019
issued from time to time pursuant to the Indenture dated as of September 23,
2009, between the Borrower and Wilmington Trust FSB, as trustee and (b) the 7
 3/8% senior notes of the Borrower due 2020 issued from time to time pursuant to
the Indenture dated as of April 5, 2010 between the Borrower and Wilmington
Trust FSB, as trustee.

“Solvent” means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the Property of such Person (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including contingent liabilities, of such Person, (b) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations, and
other commitments as they mature in the normal course of business, (d) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
Property would constitute unreasonably small capital after giving due
consideration to current and anticipated future capital requirements and current
and anticipated future business conduct and the prevailing practice in the
industry in which such Person is engaged. In computing the amount of contingent
liabilities at any time, such liabilities shall be computed at the amount which,
in light of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“Subsidiary” of a Person means any corporation or other entity of which more
than 50% of the outstanding Equity Interests having ordinary voting power under
ordinary circumstances to elect a majority of the board of directors or similar
governing body of such corporation or other entity (irrespective of whether at
such time Equity Interests of any other class or classes of such corporation or
other entity shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more Subsidiaries of such Person or by one or
more Subsidiaries of such Person. Unless otherwise indicated herein, each
reference to the term “Subsidiary” shall mean a Subsidiary of the Borrower.

“Super-Majority Lenders” means, as of the date of determination, Lenders holding
at least 75% of the aggregate Commitments, or if the Commitments have been
terminated or expired, the outstanding principal amount of the Revolving
Advances, Swing Line Advances and Letter of Credit Exposure (with the aggregate
amount of each Lender’s risk participation and funded participation in Letter of
Credit Obligations and Swing Line Advances being deemed to be “held” by such
Lender for purposes of this definition).

“Swap Counterparty” means any counterparty to any Hedge Contract with the
Borrower or any Subsidiary; provided that such counterparty is a Lender or an
Affiliate of a Lender on the date hereof or was, at the time such Hedge Contract
was entered into. For the avoidance of doubt, “Swap Counterparty” shall not
include any participant of a Lender pursuant to Section 9.05(c) other than to
the extent such participant is otherwise a Lender or an Affiliate of a Lender.

“Swing Line Advance” means an advance by the Swing Line Lender to the Borrower
as part of a Swing Line Borrowing.

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Lender pursuant to Section 2.16(a).

 

-19-



--------------------------------------------------------------------------------

“Swing Line Sublimit Amount” means the lesser of (a) 6.25% of the Borrowing
Base, and (b) $50,000,000; provided that, on and after the Maturity Date, the
Swing Line Sublimit Amount shall be zero.

“Swing Line Lender” means Union Bank, N.A. and any successor swing line lender
pursuant to the terms hereof.

“Swing Line Note” means a promissory note of the Borrower payable to the order
of the Swing Line Lender, in substantially the same form as Exhibit E -2,
evidencing indebtedness of the Borrower to the Swing Line Lender resulting from
Swing Line Advances.

“Swing Line Payment Date” means the earlier to occur of (a) if a Default exists,
three (3) Business Days after demand is made by the Swing Line Lender, (b) ten
(10) Business Days after the date such Swing Line Advance is made, and (c) the
Maturity Date.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Event” means (a) a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder (other than a Reportable Event not
subject to the provision for 30-day notice to the PBGC under such regulations),
(b) the withdrawal of the Borrower or any of its Affiliates from a Plan during a
plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041 of
ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.

“Type” has the meaning set forth in Section 1.03.

“Utilization Level” means the applicable category (being Level I, Level II,
Level III or Level IV) of pricing criteria contained in the Pricing Grid, which
is based, at any time of its determination, on the percentage obtained by
dividing (a) the outstanding principal amount of the Revolving Advances, the
Swing Line Advances and the Letter of Credit Exposure at such time by (ii) the
Borrowing Base in effect at such time. Solely for purposes of this definition
and notwithstanding anything to the contrary contained herein, the Borrowing
Base, as determined and redetermined pursuant to Section 2.02 below, shall be
deemed to be in effect regardless of whether a BB Period is in effect.

Section 1.02 Accounting Terms; Changes in GAAP. Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Lenders hereunder shall (unless otherwise
disclosed to the Lenders in writing at the time of delivery thereof) be
prepared, in accordance with GAAP applied on a basis consistent with those used
in the preparation of the latest financial statements furnished to the Lenders
hereunder (which prior to the delivery of the first financial statements under
Section 5.06, shall mean the Financial Statements). All calculations made for
the purposes of determining compliance with this Agreement shall (except as
otherwise expressly provided herein) be made by application of GAAP applied on a
basis consistent with that used in the preparation of the annual or quarterly
financial statements furnished to the Lenders pursuant to Section 5.06 most
recently delivered prior to or concurrently with such calculations (or, prior to
the delivery of the first financial statements under Section 5.06, used in the
preparation of the Financial Statements). If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth
herein, and either the

 

-20-



--------------------------------------------------------------------------------

Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein, and (b) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. In
addition, all calculations and defined accounting terms used herein shall,
unless expressly provided otherwise, when referring to any Person, where
applicable, refer to such Person on a consolidated basis and mean such Person
and its consolidated Subsidiaries.

Section 1.03 Classes and Types of Advances. Advances and Borrowings are
distinguished by “Class” and “Type”. The “Class” when used in respect of any
Advance or Borrowing, refers to whether the Advance or the Borrowing consisting
of simultaneous Advances is a Revolving Advance or a Swing Line Advance. The
“Type”, when used in respect of any Advance or Borrowing, refers to whether the
Advance or the Borrowing consisting of simultaneous Advances is a Eurodollar
Rate Advance or a Reference Rate Advance.

Section 1.04 Miscellaneous. With reference to this Agreement and each other Loan
Document, unless otherwise specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference to any
Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

-21-



--------------------------------------------------------------------------------

ARTICLE II.

CREDIT FACILITIES

Section 2.01 Commitments.

(a) Revolving Advances. Each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Revolving Advances to the
Borrower from time to time on any Business Day during the period from the
Effective Date until the Commitment Termination Date in an amount for each
Lender not to exceed such Lender’s Availability. Each Borrowing shall be in an
aggregate amount not less than $2,500,000 and in integral multiples of
$2,500,000 in excess thereof and shall consist of Revolving Advances of the same
Type made on the same day by the Lenders ratably according to their respective
Commitments. Within the limits of each Lender’s Availability, and subject to the
terms of this Agreement, the Borrower may from time to time borrow, prepay, and
reborrow Revolving Advances.

(b) Outstanding Loans under Existing Agreement. The parties hereto acknowledge
and agree that, effective as of the Effective Date, all outstanding Advances (as
defined in the Existing Agreement) shall be automatically deemed to be Revolving
Advances outstanding under this Agreement. The Lenders hereby agree to take any
and all such reasonable actions as may be requested by the Administrative Agent
in order to ensure that, as of the Effective Date, such outstanding Revolving
Advances are held by the Lenders in accordance with their Pro Rata Shares as of
the Effective Date, after giving effect to this Agreement.

(c) Revolving Notes. The indebtedness of the Borrower to each Lender resulting
from the Revolving Advances owing to such Lender shall be evidenced by a
Revolving Note of the Borrower payable to the order of such Lender.

Section 2.02 Borrowing Base; Release of Collateral; Present Value. The initial
Borrowing Base in effect as of the date of this Agreement has been set by the
Administrative Agent and the Lenders and acknowledged by the Borrower as
$1,300,000,000 and the initial Present Value in effect as of the date of this
Agreement has been set by the Administrative Agent and acknowledged by the
Borrower and the Lenders as $2,912,000,000. The amount of such initial Borrowing
Base and such initial Present Value shall remain in effect until it is
redetermined pursuant to this Section 2.02. The Borrowing Base shall be
determined in accordance with the standards set forth in Section 2.02(e) and is
subject to periodic redetermination pursuant to Sections 2.02(b) and 2.02(c).
The Borrower may elect not to have the Borrowing Base in effect as provided and
subject to the conditions in Section 2.02(a). The Present Value shall be
determined in accordance with the standards set forth in Section 2.02(e) and as
set forth in Section 2.02(d).

(a) Effective Periods for Borrowing Base.

(i) Availability will be subject to the Borrowing Base, and the Borrowing Base
will be mandatorily and automatically in effect at any time, when (A) the rating
for the Index Debt by S&P is equal to or less favorable than BB+ or (B) the
rating for the Index Debt by Moody’s is equal to or less favorable than Ba1 or
(C) neither S&P nor Moody’s maintains a rating for Index Debt; provided that,
if, other than as a result of action taken or omitted to be taken by the
Borrower, a rating for the Index Debt shall be maintained by only one of S&P and
Moody’s, the Borrowing Base will be in effect at any time that such rating is
equal to or less than the applicable rating specified under clause (A) or
(B) above. Additionally, the Borrowing Base may be in effect and Availability
shall be subject to the Borrowing Base if the Borrower so elects pursuant to
clauses (a)(ii) and (a)(iv) below. Any such period when the Borrowing Base is
either mandatorily in effect pursuant to this clause (i) or optionally in effect
pursuant to clauses (a)(ii) and (a)(iv) below is referred to herein as a “BB
Period”.

 

-22-



--------------------------------------------------------------------------------

(ii) If the rating for the Index Debt by S&P is greater than BB+ and the rating
for the Index Debt by Moody’s is greater than Ba1 (or, if a rating for the Index
Debt shall be maintained by only one of S&P and Moody’s (other than as a result
of action taken or omitted to be taken by the Borrower), the rating for the
Index Debt is greater than the applicable rating specified in this clause (ii)),
then, subject to the limitations set forth in clause (iii) and clause (iv) below
and from time to time, the Borrower may elect one of the following two options:
(A) Availability shall be subject to the Borrowing Base and the Borrowing Base
will be in effect or (B) Availability shall be governed without reference to the
Borrowing Base and the Borrowing Base will not be in effect (any such optional
period when the Borrowing Base is not in effect being the “Additional Covenant
Period”).

(iii) To elect to convert to an Additional Covenant Period from a BB Period, the
Borrower must provide written notice of such election to the Administrative
Agent and the Lenders at least 30 days prior to the effective date of such
election. Once the Borrower has elected to commence an Additional Covenant
Period, such Additional Covenant Period shall remain in effect until the
earliest of (A) a BB Period is elected by the Borrower pursuant to clause
(iv) below and such Borrowing Base is made effective pursuant to
Section 2.02(b), (B) a BB Period is in effect pursuant to clause (a)(i) or
(a)(ii) above, and (C) the automatic conversion into a BB Period as provided in
the last sentence of clause (a)(iv) below. NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, the Borrower may not elect to convert to an Additional Covenant
Period from a BB Period without the prior written consent of all the Lenders.

(iv) To elect to convert to a BB Period from an Additional Covenant Period, the
Borrower must provide written notice of such election and the effective date of
such election to the Administrative Agent and the Lenders within 5 days after
the Borrower is notified of the redetermined Borrowing Base and Present Value
pursuant to Section 2.02(b)(i) and (ii). If the Borrower makes such election,
then a BB Period shall be in effect from the effective date of such election
until the Borrower elects to commence an Additional Covenant Period pursuant to
clause (iii) above. Further, if at any time during an Additional Covenant Period
the Borrower would be in breach of Section 6.19 as a result of a redetermination
of the Present Value, the Borrower shall be deemed to have elected to convert
immediately from an Additional Covenant Period to a BB Period, and no Default or
Event of Default shall be deemed to have occurred or arisen hereunder solely by
virtue of the Borrower’s failure to be in compliance with Section 6.19.

(b) Semi-Annual Redetermination of Borrowing Base.

(i) The Borrower shall deliver to the Administrative Agent and each of the
Lenders on or before each March 31 st (or April 30th in the event the Borrower
is not then a public company required to file reports with the SEC) beginning
March 31, 2011 (or April 30, 2011, if applicable), an Independent Engineering
Report dated effective as of the immediately preceding December 31, and such
other information as may be reasonably requested by any Lender with respect to
the Oil and Gas Properties included or to be included in the Borrowing Base.
Upon receipt of such information, the Administrative Agent shall, in the normal
course of business (but in any event within 45 days after receipt of such
information), make a determination of the Borrowing Base, which shall become
effective upon approval by the Super-Majority Lenders (or all of the Lenders if
the Borrowing Base is to be increased) and subsequent written notification from
the Administrative Agent to the Borrower, and which, subject to the other
provisions of this Agreement, shall be the basis on which the Borrowing Base
shall thereafter be calculated until the effective date of the next
redetermination of the Borrowing Base as set forth in this Section 2.02.

 

-23-



--------------------------------------------------------------------------------

(ii) The Borrower shall deliver to the Administrative Agent and each Lender on
or before each September 30th (or October 31st in the event the Borrower is not
then a public company required to file reports with the SEC), beginning
September 30, 2010 (or October 31, 2010, if applicable) an Internal Engineering
Report dated effective as of the immediately preceding June 30 and such other
information as may be reasonably requested by the Administrative Agent or any
Lender with respect to the Oil and Gas Properties included or to be included in
the Borrowing Base. Upon receipt of such information, the Administrative Agent
shall, in the normal course of business (but in any event with 45 days after
receipt of such information), make a determination of the Borrowing Base, which
shall become effective upon approval by the Super-Majority Lenders (or all of
the Lenders if the Borrowing Base is to be increased) and subsequent written
notification from the Administrative Agent to the Borrower, and which, subject
to the other provisions of this Agreement, shall be the basis on which the
Borrowing Base shall thereafter be calculated until the effective date of the
next redetermination of the Borrowing Base as set forth in this Section 2.02.

(iii) In the event that the Borrower does not furnish to the Administrative
Agent and the Lenders the Independent Engineering Report, Internal Engineering
Report or other information specified in clauses (i) and (ii) above by the date
specified therein, the Administrative Agent and the Lenders may nonetheless
redetermine the Borrowing Base from time-to-time thereafter in their sole
discretion until the Administrative Agent and the Lenders receive the relevant
Independent Engineering Report, Internal Engineering Report, or other
information, as applicable, whereupon the Administrative Agent and the Lenders
shall redetermine the Borrowing Base as otherwise specified in this
Section 2.02.

(iv) Each delivery of an Engineering Report by the Borrower to the
Administrative Agent and the Lenders shall constitute a representation and
warranty by the Borrower to the Administrative Agent and the Lenders that
(A) the Borrower and its Subsidiaries, as applicable, own the Oil and Gas
Properties specified therein free and clear of any Liens (except Permitted
Liens) with at least 85% (by value) (or in the case of the Engineering Report
delivered prior to the date hereof, at least 70% by value) of the Proven
Reserves covered therein subject to an Acceptable Security Interest, (B) on and
as of the date of such Engineering Report each Oil and Gas Property described as
“proved developed” therein was developed for oil and gas, and the wells
pertaining to such Oil and Gas Properties that are described therein as
producing wells (“Wells”), were each producing oil and gas in paying quantities,
except for Wells that were utilized as water or gas injection wells or as water
disposal wells, (C) the descriptions of quantum and nature of the record title
interests of the Borrower and its Subsidiaries, as applicable, set forth in such
Engineering Report include the entire record title interests of the Borrower and
its Subsidiaries in such Oil and Gas Properties, are complete and accurate in
all respects, and take into account all Permitted Liens, including interests
required to be assigned or transferred pursuant to a JDA, (D) there are no
“back-in” or “reversionary” interests held by third parties which could reduce
the interests of the Borrower or any of its Subsidiaries in such Oil and Gas
Properties except as set forth in Engineering Report, (E) no operating or other
agreement to which the Borrower or any of its Subsidiaries is a party or by
which the Borrower or any of its Subsidiaries is bound affecting any part of
such Oil and Gas Properties requires the Borrower or any of its Subsidiaries to
bear any of the costs relating to such Oil and Gas Properties greater than the
record title interest of the Borrower or any of its Subsidiaries in such portion
of the such Oil and Gas Properties as set forth in such Engineering Report,
except in the event the Borrower or any of its Subsidiaries is obligated under
an operating agreement to assume a portion of a defaulting party’s share of
costs, and (F) the Borrower’s and the Subsidiaries’ ownership of the
Hydrocarbons and the undivided interests in the Oil and Gas Properties as
specified in such Engineering Report (i) will, after giving full effect to all
Permitted Liens afford the Borrower or the applicable Subsidiary not less than
those net interests (expressed as a fraction, percentage or decimal) in the
production from or which is allocated to such Hydrocarbons specified as net
revenue interest in such Engineering Report and (ii) will cause the Borrower or
the applicable Subsidiary to bear not more than

 

-24-



--------------------------------------------------------------------------------

that portion (expressed as a fraction, percentage or decimal), specified as
working interest in such Engineering Report, of the costs of drilling,
developing and operating the wells identified in such Engineering Report or
identified in the exhibits to the Mortgages encumbering such Oil and Gas
Properties.

(c) Interim Redetermination of Borrowing Base. At all times during a BB Period,
in addition to the Borrowing Base redeterminations provided for in
Section 2.02(b), the Administrative Agent and the Lenders may, either in their
sole discretion or at the request of the Borrower and based on such information
as the Administrative Agent and the Lenders deem relevant (but in accordance
with Section 2.02(e)), make additional redeterminations of the Borrowing Base
during any six-month period between scheduled redeterminations; provided that,
neither the Administrative Agent and the Lenders nor the Borrower shall be
permitted to request more than one such unscheduled redetermination during any
six-month period between scheduled redeterminations, unless the redetermination
is requested in connection with or as a result of an Acquisition or the
acquisition of Oil and Gas Properties having a value in excess of 5% of the
Present Value then in effect. Additionally, the Administrative Agent and the
Lenders may request an additional redetermination in connection with any sale or
proposed sale of Oil and Gas Properties of the Borrower or any of its
Subsidiaries, which together with all such sales made since the most recent
redetermination of the Borrowing Base, have a market value of equal to or
greater than 5% of the Present Value then in effect to the extent any such sale
is otherwise permitted by this Agreement. The party requesting the
redetermination shall give the other party at least 10 days’ prior written
notice that a redetermination of the Borrowing Base pursuant to this paragraph
(c) is to be performed; provided that, no such prior written notice shall be
required for any redetermination made by the Lenders during the existence of an
Event of Default. In connection with any redetermination of the Borrowing Base
under this Section 2.02(c), the Borrower shall provide the Administrative Agent
and the Lenders with such information regarding the Borrower and its
Subsidiaries’ business (including its Oil and Gas Properties, the Proven
Reserves, and production relating thereto) as the Administrative Agent or any
Lender may request, including an updated Independent Engineering Report. Upon
receipt of such information, the Administrative Agent shall, in the normal
course of business (but in any event within 45 days after receipt of such
information), make a determination of the Borrowing Base, which shall become
effective upon approval by the Super-Majority Lenders (or all of the Lenders if
the Borrowing Base is to be increased). The Administrative Agent shall promptly
notify the Borrower in writing of each redetermination of the Borrowing Base
pursuant to this Section 2.02(c) and the amount of the Borrowing Base as so
redetermined.

(d) Calculation of Present Value. Concurrent with each semi-annual
redetermination of the Borrowing Base pursuant to Section 2.02(b)(i) and
Section 2.02(b)(ii) above and each redetermination of the Borrowing Base
pursuant to Section 2.02(c) above, the Administrative Agent shall make a
redetermination of the Present Value. The Administrative Agent shall give notice
of such Present Value and the effective date of such redetermination, together
with the relevant pricing assumptions used by the Administrative Agent in making
such redetermination, to the Lenders and to the Borrower concurrently with the
notice of the redetermined Borrowing Base pursuant to Section 2.02(b)(i) or
Section 2.02(b)(ii).

(e) Standards for Redetermination. Each redetermination of the Borrowing Base
and the Present Value by the Administrative Agent and, if applicable, the
Lenders pursuant to this Section 2.02 shall be made (i) in the sole discretion
of the Administrative Agent and, if applicable, the Lenders (but in accordance
with the other provisions of this Section 2.02(e)), (ii) in accordance with the
Administrative Agent’s and the Lenders’ customary internal standards and
practices for valuing and redetermining the value of Oil and Gas Properties in
connection with reserve based oil and gas loan transactions, (iii) in
conjunction with the most recent Independent Engineering Report or Internal
Engineering Report, as applicable, or other information received by the
Administrative Agent and the Lenders relating to the Proven Reserves of the
Borrower and its Subsidiaries, and (iv) based upon the estimated value of the

 

-25-



--------------------------------------------------------------------------------

Proven Reserves owned by the Borrower and its Subsidiaries as determined by the
Administrative Agent and the Lenders and which are subject to an Acceptable
Security Interest to the extent required under this Agreement. In valuing and
redetermining the Borrowing Base, the Administrative Agent and the Lenders may
also consider the business, financial condition, and Debt obligations of the
Borrower and its Subsidiaries and such other factors as the Administrative Agent
and the Lenders customarily deem appropriate. In that regard, the Borrower
acknowledges that the determination of the Borrowing Base contains an equity
cushion (market value in excess of loan value), which is essential for the
adequate protection of the Administrative Agent and the Lenders. Furthermore,
the Borrower acknowledges that the Borrowing Base redetermination is also
subject to the Administrative Agent receiving, at its request, evidence of the
Borrower’s compliance with Sections 5.09, 5.10 and 5.11. At all times after the
Administrative Agent has given the Borrower notification of a redetermination of
the Borrowing Base or Present Value under this Section 2.02, (A) the Borrowing
Base shall be equal to the redetermined amount (or such lesser amount designated
by the Borrower and disclosed in writing to the Administrative Agent and the
Lenders within 5 days after receiving notification of the redetermined Borrowing
Base from the Administrative Agent; provided that the Borrower shall not request
that the Borrowing Base be reduced to a level that would result in a Borrowing
Base Deficiency unless concurrently with such reduction, such Borrowing Base
Deficiency is eliminated) until the Borrowing Base is subsequently redetermined
in accordance with this Section 2.02, and (B) the Present Value shall be equal
to the redetermined amount until it is subsequently predetermined in accordance
with this Section 2.02.

(f) Release of Oil and Gas Properties as Collateral. At the sole cost of the
Borrower, all of the Collateral consisting of the Oil and Gas Properties (but
excluding cash collateral to the extent applicable) shall be released by the
Administrative Agent promptly following the written request of the Borrower made
to the Administrative Agent so long as all of the following conditions are
satisfied on the date of such actual release (the date of the actual release
being the “Release Date”): (i) the ratings of the Index Debt shall be maintained
by S&P at BBB- or better and the ratings of the Index Debt shall be maintained
by Moody’s at Baa3 or better (or, if a rating for the Index Debt shall be
maintained by only one of S&P and Moody’s (other than as a result of action
taken or omitted to be taken by the Borrower), the rating for the Index Debt is
equal to or greater than the applicable rating specified in this clause (i));
(ii) all Liens securing any Hedge Contract (other than Hedge Contracts with Swap
Counterparties which are secured by the Collateral) and encumbering any Oil and
Gas Properties of any Obligor shall have been released, and all covenants and
agreements relating to any Hedge Contracts that require or could require Liens
to secure obligations thereunder have been released and discharged; and (iii) no
Default or Event of Default shall have occurred and be continuing. For the
avoidance of doubt, the Borrower may not make any such request for release if a
BB Period is in effect. Notwithstanding the foregoing, if a Reinstatement Date
occurs, the Borrower and its Subsidiaries shall cause the Administrative Agent
to have an Acceptable Security Interest in Oil and Gas Properties of the
Borrower and its Subsidiaries representing 85% of the present value of such Oil
and Gas Properties as determined by the most recently delivered Engineering
Report.

Section 2.03 Method of Borrowing.

(a) Notice. Each Revolving Borrowing shall be made pursuant to a Notice of
Borrowing given by telecopier, specifying the information required therein (or
by telephone notice promptly confirmed in writing by a Notice of Borrowing given
by telecopier), given not later than 12:00 noon (Dallas, Texas time) /
10:00 a.m. (Los Angeles, California time) (i) on the third Business Day before
the date of the proposed Borrowing, in the case of a Revolving Borrowing
comprised of Eurodollar Rate Advances or (ii) on the Business Day of the
proposed Revolving Borrowing, in the case of a Revolving Borrowing comprised of
Reference Rate Advances, by the Borrower to the Administrative Agent, which
shall in turn give to each Lender prompt notice of such proposed Revolving
Borrowing by telecopier. In the case of a proposed Revolving Borrowing comprised
of Eurodollar Rate Advances, the Administrative

 

-26-



--------------------------------------------------------------------------------

Agent shall promptly notify each applicable Lender of the applicable interest
rate under Section 2.09(b). Each applicable Lender shall, before 2:00 p.m.
(Dallas, Texas time) / 12:00 noon (Los Angeles, California time) on the date of
such Revolving Borrowing, make available for the account of its Lending Office
to the Administrative Agent at its address referred to in Section 9.02, or such
other location as the Administrative Agent may specify by notice to the
applicable Lenders, in same day funds, in the case of a Borrowing, such Lender’s
Pro Rata Share of such Revolving Borrowing. After the Administrative Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Administrative Agent shall make such funds available
to the Borrower at its account with the Administrative Agent.

(b) Conversions and Continuations. The Borrower may elect to Convert or continue
any Revolving Borrowing under this Section 2.03(b) by delivering an irrevocable
Notice of Conversion or Continuation to the Administrative Agent at the
Administrative Agent’s office no later than 12:00 noon (Dallas, Texas time) /
10:00 a.m. (Los Angeles, California time) (i) on the date which is at least
three Business Days in advance of the proposed Conversion or continuation date
in the case of a Conversion to or a continuation of a Revolving Borrowing
comprised of Eurodollar Rate Advances and (ii) on the Business Day of the
proposed Conversion, in the case of a Conversion to a Revolving Borrowing
comprised of Reference Rate Advances. Each such Notice of Conversion or
Continuation shall be in writing or by telecopier confirmed immediately in
writing specifying the information required therein. Promptly after receipt of a
Notice of Conversion or Continuation under this Section, the Administrative
Agent shall provide each applicable Lender with a copy thereof and, in the case
of a Conversion to or a continuation of a Revolving Borrowing comprised of
Eurodollar Rate Advances, notify each applicable Lender of the applicable
interest rate under Section 2.09(b).

(c) Certain Limitations. Notwithstanding anything to the contrary contained in
paragraphs (a) and (b) above:

(i) at no time shall there be more than twelve Interest Periods applicable to
outstanding Eurodollar Rate Advances and the Borrower may not select Eurodollar
Rate Advances for any Borrowing at any time that an Event of Default has
occurred and is continuing;

(ii) if any Lender shall, at least one Business Day before the date of any
requested Borrowing, Conversion, or continuation, notify the Administrative
Agent that the introduction of or any change in or in the interpretation of any
law or regulation makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful, for such Lender or its
Lending Office for Eurodollar Rate Advances to perform its obligations under
this Agreement to make Eurodollar Rate Advances or to fund or maintain
Eurodollar Rate Advances, the right of the Borrower to select Eurodollar Rate
Advances from such Lender shall be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist, and the Advance made by such Lender in respect of such Borrowing,
Conversion, or continuation shall be a Reference Rate Advance;

(iii) if the Administrative Agent is unable to determine the Eurodollar Rate for
Eurodollar Rate Advances comprising any requested Borrowing, the right of the
Borrower to select Eurodollar Rate Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Reference Rate Advance;

(iv) if the Required Lenders shall, at least one Business Day before the date of
any requested Borrowing, notify the Administrative Agent that the Eurodollar
Rate for Eurodollar Rate Advances comprising such Borrowing will not adequately
reflect the cost to such Lenders of making or

 

-27-



--------------------------------------------------------------------------------

funding their respective Eurodollar Rate Advances, as the case may be, for such
Borrowing, the right of the Borrower to select Eurodollar Rate Advances for such
Borrowing or for any subsequent Borrowing shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be a Reference Rate Advance; and

(v) if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01 and
paragraph (b) of this Section 2.03, the Administrative Agent shall forthwith so
notify the Borrower and the applicable Lenders and such Advances shall be made
available to the Borrower on the date of such Borrowing as Reference Rate
Advances or, if an existing Borrowing, Convert into Reference Rate Advances.

(d) Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion or
Continuation shall be irrevocable and binding on the Borrower. In the case of
any Borrowing for which the related Notice of Borrowing specifies is to be
comprised of Eurodollar Rate Advances, the Borrower shall, and does hereby,
indemnify each Lender against any loss, out-of-pocket cost, or expense incurred
by such Lender as a result of any failure by the Borrower to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III including any loss, cost, or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Advance to be made by such
Lender as part of such Borrowing when such Advance, as a result of such failure,
is not made on such date.

(e) Funding by Lenders; Administrative Agent’s Reliance. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Advances, or prior to 2:00
p.m. (Dallas, Texas time) / 12:00 noon (Los Angeles, California time on the date
of any Borrowing of Reference Advances, that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
in accordance with and at the time required in Section 2.03(a) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then such applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in same day funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate and (B) in the case of a payment to be made by the Borrower, the interest
rate applicable to the requested Borrowing. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Revolving Advance
included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent. A notice of the
Administrative Agent to any Lender or the Borrower with respect to any amount
owing under this subsection (e) shall be conclusive, absent manifest error.

(f) Lender Obligations Several. The failure of any Lender to make the Revolving
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, to make its Revolving Advance on the date of
such Borrowing. No Lender shall be responsible for the failure of any other
Lender to make the Revolving Advance to be made by such other Lender on the date
of any Borrowing.

 

-28-



--------------------------------------------------------------------------------

Section 2.04 Commitments.

(a) Unused Commitments. The Borrower shall have the right, upon at least three
Business Days’ irrevocable notice to the Administrative Agent, to terminate in
whole or reduce ratably in part the unused portion of the Commitments taking
into account the aggregate outstanding Revolving Advances , aggregate
outstanding Swing Line Advances and the aggregate Letter of Credit Exposure;
provided that, each partial reduction shall be in the aggregate amount of
$2,500,000 or in integral multiples of $2,500,000 in excess thereof. Any
reduction and termination of the Commitments pursuant to this Section 2.04(a)
shall be applied ratably to each Lender’s Commitment and shall be permanent,
with no obligation of the Lenders to reinstate such Commitments subject however
to Borrower’s right to subsequently request increases in the aggregate
Commitments in accordance with Section 2.04(b).

(b) Increases.

(i) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time, request an increase in the aggregate Commitments; provided
that (i) any such request for an increase shall be in a minimum amount of
$2,500,000, and (ii) the aggregate Commitments, after giving effect to each such
increase, shall not exceed the lesser of (A) the Maximum Note Amount and (B) the
Borrowing Base in effect at such time. At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten Business Days from the date of delivery of such notice to the
Lenders).

(i) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent in writing within such time period whether or not it agrees to increase
its Commitment and, if so, whether by an amount equal to, greater than, or less
than its Pro Rata Share of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(ii) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent and
the Issuing Lender (which approvals shall not be unreasonably withheld), the
Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.

(iii) Effective Date and Allocations. If the aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(iv) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of the Borrower (i) certifying
and attaching the resolutions adopted by the Borrower approving or consenting to
such increase, and (ii) in the case of the Borrower, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article IV and the other Loan Documents are true and correct on and
as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such

 

-29-



--------------------------------------------------------------------------------

earlier date, and except that for purposes of this Section 2.04(b), the
representations and warranties contained in Section 4.05 shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 5.06, and (B) no Default exists. The Borrower shall
prepay any Advances outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 2.12) to the extent necessary to
keep the outstanding Advances ratable with any revised Pro Rata Shares arising
from any nonratable increase in the Commitments under this Section.

(v) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.11 or 9.01 to the contrary.

(c) Defaulting Lender. In the event of a Defaulting Lender, the Borrower, at the
Borrower’s election may elect to terminate such Defaulting Lender’s Commitment
hereunder; provided that (i) such termination must be of the Defaulting Lender’s
entire Commitment, (ii) subject to the set-off rights set forth in the
immediately following sentence, the Borrower shall pay all amounts owed by the
Borrower to such Defaulting Lender under this Agreement and under the other Loan
Documents (including principal of and interest on the Advances owed to such
Defaulting Lender, accrued commitment fees, and letter of credit fees but
specifically excluding any amounts owing under Section 2.12 as result of such
payment of Advances) and shall deposit with the Administrative Agent into the
Cash Collateral Account cash collateral in the amount required pursuant to
Section 2.18(c) in respect of the unallocated portion of such Defaulting
Lender’s ratable share of the Letter of Credit Exposure; (iii) a Defaulting
Lender’s Commitment may be terminated by the Borrower under this Section 2.04(c)
if and only if at such time, the Borrower has elected, or is then electing, to
terminate the Commitments of all then existing Defaulting Lenders. With respect
to the amounts described in clause (ii) above which would be payable by the
Borrower to the Defaulting Lender (but not including any deposits that the
Borrower is required to make with respect to the Letter of Credit Exposure), the
Borrower may set-off and apply any Hedge Termination Amount then owing and due
and payable to the Defaulting Lender under any Hedge Contract that has been
terminated to the extent such set-off is permitted under such Hedge Contract.
Upon written notice to the Defaulting Lender and Administrative Agent of the
Borrower’s election to terminate a Defaulting Lender’s Commitment pursuant to
this Section 2.04(c) and the payment and deposit of amounts required to be made
by the Borrower under clause (ii) above, (A) such Defaulting Lender shall cease
to be a “Lender” hereunder for all purposes except that such Lender’s rights and
obligations under Sections 2.13, 2.14, 8.07, and 9.03(b) shall continue with
respect to events and occurrences occurring before or concurrently with its
ceasing to be a “Lender” hereunder, (B) such Defaulting Lender’s Commitment
shall be deemed terminated, and (C) such Defaulting Lender shall be relieved of
its obligations hereunder except as to its obligations under Section 8.07 shall
continue with respect to events and occurrences occurring before or concurrently
with its ceasing to be a “Lender” hereunder; provided that, any such termination
will not be deemed to be a waiver or release of any claim by Borrower, the
Administrative Agent, the Issuing Lender, the Swing Line Lender or any other
Lender may have against such Defaulting Lender. Any reduction and termination of
the Commitments pursuant to this Section 2.04(c) shall be permanent, with no
obligation of the Lenders to reinstate such Commitments.

Section 2.05 Prepayment of Advances.

(a) Optional. The Borrower may prepay the Advances, after giving by 12:00 noon
(Dallas, Texas time) / 10:00 a.m. (Los Angeles, California time): (i) in the
case of Eurodollar Rate Advances, at least three Business Days’ or (ii) in the
case of Reference Rate Advances, same Business Day’s, irrevocable prior written
notice to the Administrative Agent stating the proposed date and aggregate
principal amount of such prepayment. If any such notice is given, the Borrower
shall prepay the Advances in whole or ratably in part in an aggregate principal
amount equal to the amount specified in such notice, together with accrued
interest to the date of such prepayment on the principal amount prepaid
and amounts, if any, required to be paid pursuant to Section 2.12 as a result of
such prepayment being

 

-30-



--------------------------------------------------------------------------------

made on such date; provided, however, that each partial prepayment with respect
to: (A) any amounts prepaid in respect of Eurodollar Rate Advances shall be
applied to Eurodollar Rate Advances comprising part of the same Borrowing;
(B) any prepayments of Revolving Advances shall be made in minimum amounts of
$5,000,000 and in integral multiples of $2,500,000 in excess thereof; and
(C) each optional prepayment of Swing Line Advances shall be in a minimum amount
of $250,000 and in integral multiples of $50,000 in excess thereof. Full
prepayments of any Borrowing are permitted without restriction of amounts.

(b) Mandatory. If a BB Period is not in effect for any reason and the aggregate
outstanding amount of the Revolving Advances plus the aggregate outstanding
amount of the Swing Line Advances plus the Letter of Credit Exposure ever
exceeds the aggregate Commitments, the Borrower shall after receipt of written
notice from the Administrative Agent regarding such deficiency, first repay
Swing Line Advances, second repay Revolving Advances, and third, if all Advances
have been repaid in full, make deposits into the Cash Collateral Account to
provide cash collateral for the Letter of Credit Exposure, such that such
deficiency is cured within ten days from receipt of such notice.

(c) Borrowing Base Deficiency. If a BB Period is in effect and a Borrowing Base
Deficiency exists, the Borrower shall, after receipt written notice from the
Administrative Agent regarding such deficiency, deliver to the Administrative
Agent within ten days of receipt of such notice from the Administrative Agent, a
written response indicating which of the following actions (or combination
thereof) the Borrower intends to take to remedy such Borrowing Base Deficiency
(and the failure of the Borrower to deliver such election notice or the Borrower
to perform the action chosen to remedy such deficiency shall constitute an Event
of Default):

(i) prepay first to the Swing Line Lender, the outstanding principal amount of
the Swing Line Advances and the prepay second to the Lenders, on a pro rata
basis, the outstanding principal amount of the Revolving Advances, in any event,
to the extent of the deficiency set forth in such notice or, if all Advances
have been repaid in full, make deposits into the Cash Collateral Account to
cause the amount held in such account to equal the Letter of Credit Exposure,
such that the deficiency is cured within 30 days after the date such deficiency
notice is received by the Borrower Representative from the Administrative Agent;

(ii) pledge as Collateral for the Obligations additional Oil and Gas Properties
acceptable to the Administrative Agent and the Super-Majority Lenders such that
the deficiency is cured within 30 days after the date such deficiency notice is
received by the Borrower from the Administrative Agent;

(iii) (A) deliver, within 10 days after the date such deficiency notice is
received by the Borrower from the Administrative Agent, written notice to the
Administrative Agent indicating the Borrower’s election to repay the Advances
and, if applicable, make deposits into the Cash Collateral Account to provide
cash collateral for the Letters of Credit, each in five monthly installments
equal to one-fifth of such Borrowing Base Deficiency with the first such
installment due 30 days after the date such deficiency notice is received by the
Borrower from the Administrative Agent and each following installment due 30
days after the preceding installment and (B) to make such payments and deposits
within such time period; or

(iv) (A) deliver within 10 days after the date such deficiency notice is
received by the Borrower to the Administrative Agent written notice to the
Administrative Agent indicating the Borrower’s election to combine the options
provided in clauses (ii) and (iii) above, and also indicating the amount to be
prepaid in installments and the amount to be provided as additional Collateral,
and (2) make such five equal consecutive monthly installments and deliver such
additional Collateral within the time required under clause (ii) and clause
(iii) above.

 

-31-



--------------------------------------------------------------------------------

The failure of the Borrower to deliver an election notice pursuant to the terms
of this clause (c) shall be deemed to be an election by the Borrower of the
option set forth in clause (iii) above.

(d) Reduction of Commitments. On the date of each reduction of the aggregate
Commitments pursuant to Section 2.04, the Borrower agrees to make a prepayment
in respect of the outstanding amount of the Advances to the extent, if any, that
the aggregate unpaid principal amount of all Advances plus the Letter of Credit
Exposure exceeds the lesser of (i) the aggregate Commitments, as so reduced, and
(ii) if the Borrowing Base is in effect at such time, the Borrowing Base.

(e) Illegality. If any Lender shall notify the Administrative Agent and the
Borrower that the introduction of or any change in or in the interpretation of
any law or regulation makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful for such Lender or its
Lending Office for Eurodollar Rate Advances to perform its obligations under
this Agreement to maintain any Eurodollar Rate Advances of such Lender then
outstanding hereunder, (i) the Borrower shall, no later than 12:00 noon (Dallas,
Texas time) / 10:00 a.m. (Los Angeles, California time) (A) if not prohibited by
law, on the last day of the Interest Period for each outstanding Eurodollar Rate
Advance made by such Lender or (B) if required by such notice, on the second
Business Day following its receipt of such notice, prepay all of the Eurodollar
Rate Advances made by such Lender then outstanding, (ii) such Lender shall
simultaneously make a Reference Rate Advance to the Borrower on such date in an
amount equal to the aggregate principal amount of the Eurodollar Rate Advances
prepaid to such Lender, and (iii) the right of the Borrower to select Eurodollar
Rate Advances from such Lender for any subsequent Borrowing shall be suspended
until such Lender shall notify the Administrative Agent that the circumstances
causing such suspension no longer exist.

(f) Interest and Costs; No Additional Right; Ratable Prepayment. The Borrower
shall have no right to prepay any principal amount of any Advance except as
provided in this Section 2.05, and all notices given pursuant to this
Section 2.05 shall be irrevocable and binding upon the Borrower. Each payment of
any Advance pursuant to this Section 2.05 shall be made in a manner such that
all Advances comprising part of the same Borrowing are paid in whole or ratably
in part other than Advances owing to a Defaulting Lender as provided in
Section 2.17. Each prepayment pursuant to this Section 2.05 shall be accompanied
by accrued interest on the amount prepaid to the date of such prepayment and
amounts, if any, required to be paid pursuant to Section 2.12 as a result of
such prepayment being made on such date. Each prepayment under Section 2.05(b)
or (c) shall be applied to the Advances as determined by the Administrative
Agent and agreed to by the Lenders in their sole discretion.

Section 2.06 Repayment of Advances.

(a) Revolving Advances. The Borrower shall repay to the Administrative Agent for
the ratable benefit of the Lenders the outstanding principal amount of each
Revolving Advance, together with any accrued interest thereon, on the Maturity
Date or such earlier date pursuant to Section 7.02 or Section 7.03.

(b) Swing Line Advances. The Borrower shall repay to the Swing Line Lender the
outstanding principal amount of each Swing Line Advance, together with any
accrued interest thereon, on each Swing Line Payment Date (which shall include
repayment with a Revolving Borrowing in accordance with Section 2.16(c)(i)) or
such earlier date pursuant to Section 7.02 or Section 7.03.

 

-32-



--------------------------------------------------------------------------------

Section 2.07 Letters of Credit.

(a) Commitment. From time to time from the Effective Date until 30 days prior to
the Commitment Termination Date, at the request of the Borrower, the Issuing
Lender shall, on the terms and conditions hereinafter set forth, issue,
increase, or extend the Expiration Date of, Letters of Credit for the account of
any Obligor on any Business Day. No Letter of Credit will be issued, increased,
or extended:

(i) if such issuance, increase, or extension would cause the Letter of Credit
Exposure to exceed the lesser of (A) $100,000,000 and (B) the lesser of (1) the
aggregate Commitments at such time and (2) the Borrowing Base in effect at such
time (if any) minus, in each case under this clause (B), the sum of the
aggregate outstanding principal amount of all Advances at such time;

(ii) if such issuance, increase, or extension would cause the Letter of Credit
Exposure related to Letters of Credit issued, or deemed to be issued hereunder,
that are automatically renewed annually pursuant to the terms thereof, to exceed
the lesser of (A) $37,500,000 and (B) the lesser of (1) the aggregate
Commitments at such time and (2) the Borrowing Base in effect at such time (if
any) minus, in each case under this clause (B), the sum of the aggregate
outstanding principal amount of all Advances at such time;

(iii) if such Letter of Credit has an Expiration Date later than the earlier of
(A) eighteen months after the date of issuance thereof (or, if extendable beyond
such period, unless such Letter of Credit is cancelable upon at least 30 days’
notice given by the Issuing Lender to the beneficiary of such Letter of Credit)
and (B) 20 days prior to the Maturity Date;

(iv) unless such Letter of Credit Documents are in form and substance reasonably
acceptable to the Issuing Lender in its sole discretion;

(v) unless such Letter of Credit is (a) a standby letter of credit not
supporting the repayment of indebtedness for borrowed money of any Person, or
(b) with the consent of the Issuing Lender and so long as the Borrower as agreed
to such additional fees which may apply, a commercial letter of credit;

(vi) unless the Borrower has delivered to the Issuing Lender a completed and
executed Letter of Credit Application; provided that, if the terms of any such
Letter of Credit Application conflicts with the terms of this Agreement, the
terms of this Agreement shall control;

(vii) unless such Letter of Credit is governed by (A) the Uniform Customs and
Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, or (B) the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 590, in either case,
including any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by the Issuing Lender;

(viii) if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing such Letter of Credit, or any Legal Requirement applicable to the
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Lender
shall prohibit, or request that the Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Lender is not
otherwise compensated hereunder) not in effect on the date hereof, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the date hereof and which the Issuing Lender in good faith
deems material to it;

 

-33-



--------------------------------------------------------------------------------

(ix) if the issuance of such Letter of Credit would violate one or more policies
of the Issuing Lender applicable to letters of credit generally;

(x) if Letter of Credit is to be denominated in a currency other than Dollars;
or

(xi) a default of any Lender’s obligations to fund under Section 2.07(d) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the Issuing
Lender has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the Issuing Lender’s risk with respect to such Lender.

(b) Participations. Upon (A) the date of the issuance or increase of a Letter of
Credit, and (B) the date hereof as to the deemed issuance of the Existing
Letters of Credit under Section 2.07(i), the Issuing Lender shall be deemed to
have sold to each other Lender and each other Lender shall have been deemed to
have purchased from the Issuing Lender a participation in the related Letter of
Credit Obligations equal to such Lender’s Pro Rata Share at such date and such
sale and purchase shall otherwise be in accordance with the terms of this
Agreement. The Issuing Lender shall promptly notify each such participant Lender
by telephone, or telecopy of each Letter of Credit issued, increased, or
extended or converted and the actual dollar amount of such Lender’s
participation in such Letter of Credit.

(c) Issuing. Each Letter of Credit shall be issued, increased, or extended
pursuant to a Letter of Credit Application (or by telephone notice promptly
confirmed in writing by a Letter of Credit Application), given not later than
12:00 noon (Dallas, Texas time) / 10:00 a.m. (Los Angeles, California time) on
the fifth Business Day before the date of the proposed issuance, increase, or
extension of the Letter of Credit, and the Issuing Lender shall give to each
other Lender prompt notice thereof by telephone, or telecopy. Each Letter of
Credit Application shall be delivered by facsimile or by mail specifying the
information required therein; provided, that, if such Letter of Credit
Application is delivered by facsimile, the Borrower shall follow such facsimile
with an original by mail. After the Issuing Lender’s receipt of such Letter of
Credit Application (by facsimile or by mail) and upon fulfillment of the
applicable conditions set forth in Article III, the Issuing Lender shall issue,
increase, or extend such Letter of Credit for the account of the applicable
Obligor. Each Letter of Credit Application shall be irrevocable and binding on
the Borrower.

(d) Reimbursement.

(i) The Borrower hereby agrees to pay on demand to the Issuing Lender (A) an
amount equal to any amount paid by the Issuing Lender under any Letter of
Credit, and (B) interest at a rate per annum equal to the rate applicable to
Reference Rate Advances on such amount paid by the Issuing Lender under such
Letter of Credit for each day from the date such amount is paid by the Issuing
Lender until such amount is reimbursed by the Borrower or paid pursuant to a
deemed Advance as provided below in this clause (i). In the event the Issuing
Lender makes a payment pursuant to a request for draw presented under a Letter
of Credit and such payment is not promptly reimbursed by the Borrower upon
demand, the Issuing Lender shall give the Administrative Agent notice of the
Borrower’s failure to make such reimbursement and the Administrative Agent shall
promptly notify each Lender of the amount necessary to reimburse the Issuing
Lender. Upon such notice from the Administrative Agent, each Lender shall
promptly reimburse the Issuing Lender for such Lender’s Pro Rata Share of such
amount, and such reimbursement shall be deemed for all purposes of this
Agreement to be a Revolving Advance to the Borrower transferred at the
Borrower’s request to the Issuing Lender. If such reimbursement is not made by
any Lender to the Issuing Lender on the same day on which the Administrative
Agent notifies such Lender to make reimbursement to the Issuing Lender
hereunder, such Lender shall pay interest on its Pro Rata Share thereof to the
Issuing Lender at a rate per annum equal to the Overnight Rate. The Borrower
hereby unconditionally and irrevocably authorizes, empowers, and

 

-34-



--------------------------------------------------------------------------------

directs the Administrative Agent and the Lenders to record and otherwise treat
such reimbursements to the Issuing Lender as Reference Rate Advances under a
Revolving Borrowing made hereunder at the request of the Borrower to reimburse
the Issuing Lender which have been transferred to the Issuing Lender at the
Borrower’s request.

(ii) Each Lender’s obligation to make Revolving Advances or to purchase and fund
risk participations in Letters of Credit pursuant to this Section 2.07(d) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (a) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Issuing Lender, the Borrower, or any other
Person for any reason whatsoever, (b) the occurrence or continuance of a
Default, or (c) any other occurrence, event or condition, whether or not similar
to any of the foregoing. No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to pay the Reimbursement
Obligations together with interest as provided herein. Nothing herein is
intended to release the Borrower’s obligations under any Letter of Credit
Application, but only to provide an additional method of payment therefor. The
making of any Revolving Borrowing under this Section 2.07(d) shall not
constitute a cure or waiver of any Default or Event of Default caused by a
Borrower’s failure to comply with the provisions of this Agreement or the Letter
of Credit Application other than the payment Default or Event of Default which
is satisfied by the application of the amounts deemed advanced hereunder and
which is deemed not to have occurred upon application of such amounts.

(e) Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following circumstances:

(i) any lack of validity or enforceability of any Letter of Credit Documents;

(ii) any amendment or waiver of, or any consent to or departure from, any Letter
of Credit Documents;

(iii) the existence of any claim, set-off, defense, or other right which the
Borrower may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Issuing Lender, or any other person or entity,
whether in connection with this Agreement, the transactions contemplated in this
Agreement or in any Letter of Credit Documents, or any unrelated transaction;

(iv) any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid, or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v) payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing;

provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit or the Borrower’s rights under Section 2.07(f).

 

-35-



--------------------------------------------------------------------------------

(f) Liability of Issuing Lender. The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit. Neither the Issuing Lender nor any of its
Related Parties shall be liable or responsible for:

(i) the use which may be made of any Letter of Credit or any acts or omissions
of any beneficiary or transferee in connection therewith;

(ii) the validity, sufficiency, or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent, or forged;

(iii) payment by the Issuing Lender against presentation of documents which do
not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or

(iv) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (INCLUDING THE ISSUING LENDER’S OWN NEGLIGENCE),

except that the Borrower shall have a claim against the Issuing Lender, and the
Issuing Lender shall be liable to the Borrower, to the extent of any direct, as
opposed to consequential, damages suffered by the Borrower which a court
determines in a final, non-appealable judgment were caused by the Issuing
Lender’s willful misconduct or gross negligence in determining whether documents
presented under a Letter of Credit comply with the terms of such Letter of
Credit. In furtherance and not in limitation of the foregoing, the Issuing
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.

(g) Cash Collateral Account.

(i) If the Borrower is required to deposit funds in the Cash Collateral Account
pursuant to the terms herein, then the Borrower and the Issuing Lender shall
establish the Cash Collateral Account and the Borrower shall execute any
documents and agreements, including the Issuing Lender’s standard form
assignment of deposit accounts, that the Issuing Lender requests in connection
therewith to establish such Cash Collateral Account and grant the Issuing Lender
a first priority security interest in such accounts and the funds therein. The
Borrower hereby pledges to the Issuing Lender and grants the Issuing Lender a
security interest in the Cash Collateral Account, whenever established, all
funds held in such accounts from time to time, and all proceeds thereof as
security for the payment of the Obligations.

(ii) So long as no Default or Event of Default exists, (A) the Issuing Lender
may apply the funds held in the Cash Collateral Account only to the
reimbursement of any Letter of Credit Obligations, and (B) the Issuing Lender
shall release to the Borrower at the Borrower’s written request any funds held
in the Cash Collateral Account in an amount up to but not exceeding the excess,
if any (immediately prior to the release of any such funds), of the total amount
of funds held in the Cash Collateral Account over the Letter of Credit Exposure.
During the existence of any Default, the Issuing Lender may apply any funds held
in the Cash Collateral Account to the Obligations in any order determined by the
Issuing Lender, regardless of any Letter of Credit Exposure that may remain
outstanding. The Issuing Lender may in its sole discretion at any time release
to the Borrower any funds held in the Cash Collateral Account.

(iii) The Issuing Lender shall exercise reasonable care in the custody and
preservation of any funds held in the Cash Collateral Account and shall be
deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Issuing Lender accords its own
Property, it being understood that the Issuing Lender shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.

 

-36-



--------------------------------------------------------------------------------

(h) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary of the Borrower, the Borrower shall be
obligated to reimburse the Issuing Lender hereunder for any and all drawings
under such Letter of Credit issued hereunder by the Issuing Lender. The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
its Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

(i) Existing Letters of Credit. The Issuing Lender, the Lenders and the Borrower
agree that effective as of the Effective Date, the Existing Letters of Credit
shall be deemed to have been issued and maintained under, and to be governed by
the terms and conditions of, this Agreement.

(j) Defaulting Lender. If, at any time, a Defaulting Lender exists hereunder,
then, at the request of the Issuing Lender subject to Section 2.17(c), the
Borrower shall deposit funds with Administrative Agent into the Cash Collateral
Account an amount equal to such Defaulting Lender’s Pro Rata Share of the Letter
of Credit Exposure.

Section 2.08 Fees.

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent, for
the account of each Lender having a Commitment, a commitment fee at a per annum
rate equal to the Applicable Margin on the daily Availability of such Lender
from the date of this Agreement until the Commitment Termination Date; provided
that, no Commitment Fee shall accrue on the Commitment of a Defaulting Lender
during the period such Lender remains a Defaulting Lender. The commitment fees
shall be due and payable quarterly in arrears on the last day of each March,
June, September, and December commencing on September 30, 2010, and continuing
thereafter through and including the Commitment Termination Date. For purposes
of this Section 2.08(a), amounts advanced under the Swing Line Note shall not be
considered in calculating Availability.

(b) Letter of Credit Fees.

(i) Subject to Sections 2.18(c)(iii) and (iv), the Borrower agrees to pay (A) to
the Administrative Agent for the pro rata benefit of the Lenders a per annum
letter of credit fee for each Letter of Credit issued hereunder in an amount
equal to the greater of (1) the Applicable Margin on the face amount of such
Letter of Credit for the period such Letter of Credit is outstanding and
(2) $500.00 and (B) to the Issuing Lender, a fronting fee on each Letter of
Credit equal to such rates as agreed to between the Issuing Lender and the
Borrower under the Fee Letter. Each such fee shall be computed on a quarterly
basis in arrears and be due and payable on the last day of each March, June,
September, and December commencing September 30, 2010.

(ii) The Borrower also agrees to pay to the Issuing Lender such other usual and
customary fees associated with any transfers, amendments, drawings, negotiations
or reissuances of any Letters of Credit.

(c) Upfront Fees; Other Fees. The Borrower agrees to pay to the Administrative
Agent the fees described in Fee Letter.

 

-37-



--------------------------------------------------------------------------------

Section 2.09 Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance made by each Lender from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum:

(a) Reference Rate Advances. If such Revolving Advance is a Reference Rate
Advance, a rate per annum equal at all times to the Adjusted Reference Rate in
effect from time to time plus the Applicable Margin in effect from time to time,
payable quarterly in arrears on the last day of each March, June, September, and
December and on the date such Reference Rate Advance shall be paid in full.

(b) Eurodollar Rate Advances. If such Revolving Advance is a Eurodollar Rate
Advance, a rate per annum equal at all times during the Interest Period for such
Revolving Advance to the Eurodollar Rate for such Interest Period plus the
Applicable Margin in effect from time to time, payable on the last day of such
Interest Period, and in the case of six-month Interest Periods, on the day which
occurs during such Interest Period three months from the first day of such
Interest Period. A Swing Line Advance may not be a Eurodollar Rate Advance.

(c) Swing Line Advances. Swing Line Advances shall bear interest at the Adjusted
Reference Rate in effect from time to time plus the Applicable Margin in effect
from time to time for Reference Rate Advances, or such other per annum rate to
be agreed to between the Borrower and the Swing Line Lender, in any event,
payable in arrears on each Swing Line Payment Date.

(d) Usury Recapture.

(i) If, with respect to any Lender, the effective rate of interest contracted
for under the Loan Documents, including the stated rates of interest and fees
contracted for hereunder and any other amounts contracted for under the Loan
Documents which are deemed to be interest, at any time exceeds the Maximum Rate,
then the outstanding principal amount of the loans made by such Lender hereunder
shall bear interest at a rate which would make the effective rate of interest
for such Lender under the Loan Documents equal the Maximum Rate until the
difference between the amounts which would have been due at the stated rates and
the amounts which were due at the Maximum Rate (the “Lost Interest”) has been
recaptured by such Lender.

(ii) If, when the loans made hereunder are repaid in full, the Lost Interest has
not been fully recaptured by such Lender pursuant to the preceding paragraph,
then, to the extent permitted by law, for the loans made hereunder by such
Lender the interest rates charged under Section 2.09 hereunder shall be
retroactively increased such that the effective rate of interest under the Loan
Documents was at the Maximum Rate since the effectiveness of this Agreement to
the extent necessary to recapture the Lost Interest not recaptured pursuant to
the preceding sentence and, to the extent allowed by law, the Borrower shall pay
to such Lender the amount of the Lost Interest remaining to be recaptured by
such Lender.

(iii) NOTWITHSTANDING THE FOREGOING OR ANY OTHER TERM IN THIS AGREEMENT AND THE
LOAN DOCUMENTS TO THE CONTRARY, IT IS THE INTENTION OF EACH LENDER AND THE
BORROWER TO CONFORM STRICTLY TO ANY APPLICABLE USURY LAWS. ACCORDINGLY, IF ANY
LENDER CONTRACTS FOR, CHARGES, OR RECEIVES ANY CONSIDERATION WHICH CONSTITUTES
INTEREST IN EXCESS OF THE MAXIMUM RATE, THEN ANY SUCH EXCESS SHALL BE CANCELED
AUTOMATICALLY AND, IF PREVIOUSLY PAID, SHALL AT SUCH LENDER’S OPTION BE APPLIED
TO THE OUTSTANDING AMOUNT OF THE ADVANCES MADE HEREUNDER BY SUCH LENDER OR BE
REFUNDED TO THE BORROWER.

 

-38-



--------------------------------------------------------------------------------

Section 2.10 Payments and Computations.

(a) Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Notes not later than 12:00 noon (Dallas, Texas time) /
10:00 a.m. (Los Angeles, California time) on the day when due in Dollars to the
Administrative Agent at the location referred to in the Notes (or such other
location as the Administrative Agent shall designate in writing to the Borrower)
in same day funds without deduction, setoff, or counterclaim of any kind. The
Administrative Agent shall promptly thereafter cause to be distributed like
funds relating to the payment of principal, interest or fees ratably (other than
amounts payable solely to the Administrative Agent, the Issuing Lender, the
Swing Line Lender or a specific Lender pursuant to Section 2.08(c), 2.09(c),
2.12, 2.13, 2.14, 2.16, 8.07, or 9.03, but after taking into account payments
effected pursuant to Section 2.11) in accordance with each Lender’s Pro Rata
Share to the Lenders for the account of their respective Lending Offices, and
like funds relating to the payment of any other amount payable to any Lender or
the Issuing Lender to such Lender for the account of its Lending Office, in each
case to be applied in accordance with the terms of this Agreement.

(b) Computations. All computations of interest based on the Reference Rate and
of fees (other than Letter of Credit fees) shall be made by the Administrative
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate, Overnight Rate, and the
Federal Funds Rate and Letter of Credit fees shall be made by the Administrative
Agent, on the basis of a year of 360 days, in each case for the actual number of
days (including the first day, but excluding the last day) occurring in the
period for which such interest or fees are payable. Each determination by the
Administrative Agent of an interest rate or fee shall be conclusive and binding
for all purposes, absent manifest error.

(c) Non-Business Day Payments. Whenever any payment shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

(d) Administrative Agent Reliance. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the applicable Lenders or the
Issuing Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the applicable Lenders or the Issuing Lender, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Lender, in same day funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate. A notice of the Administrative Agent to any Lender or the
Borrower with respect to any amount owing under this subsection (d) shall be
conclusive, absent manifest error.

Section 2.11 Sharing of Payments, Etc. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Advances and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Advances and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Advances and other
amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

-39-



--------------------------------------------------------------------------------

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Advances or
participations in Letter of Credit Obligations to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this paragraph shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Legal Requirements, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

Section 2.12 Breakage Costs. If (a) any payment of principal of any Eurodollar
Rate Advance or any Conversion of a Eurodollar Rate Advance is made other than
on the last day of the Interest Period for such Advance, whether as a result of
any payment or Conversion pursuant to Section 2.05, the acceleration of the
maturity of the Notes pursuant to Article VII, or otherwise, or (b) the Borrower
fails to make a principal or interest payment with respect to any Eurodollar
Rate Advance on the date such payment is due and payable, the Borrower shall,
within 10 days of any written demand sent by any Lender to the Borrower through
the Administrative Agent, pay to the Administrative Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, out-of-pocket costs or expenses which it may reasonably incur as a
result of such payment or nonpayment, including any loss, cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance.

Section 2.13 Increased Costs.

(a) Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the Issuing
Lender;

(ii) subject any Lender Party to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any participation in a Letter of Credit,
any Eurodollar Rate Advance made by it, or change the basis of taxation of
payments to such Lender Party in respect thereof (except for Indemnified Taxes
or Other Taxes covered by Section 2.14 and the imposition of, or any change in
the rate of, any Excluded Tax payable by such Lender Party); or

(iii) impose on any Lender Party or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Advances
made by such Lender Party, or any Letter of Credit or participation therein;

 

-40-



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender Party of making or maintaining any Eurodollar Rate Advance (or of
maintaining its obligation to make any such Advance), or to increase the cost to
such Lender Party of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
Lender Party hereunder (whether of principal, interest or any other amount)
then, within thirty (30) days after demand by such Lender Party, the Borrower
will pay to such Lender Party, such additional amount or amounts as will
compensate such Lender Party for such additional costs incurred or reduction
suffered. A certificate as to the amount of such increased cost and detailing
the calculation of such cost submitted to the Borrower and the Administrative
Agent by such Lender shall be conclusive and binding for all purposes, absent
manifest error.

(b) Capital Adequacy. If any Lender or the Issuing Lender determines that any
Change in Law affecting such Lender or the Issuing Lender or any lending office
of such Lender or such Lender’s or the Issuing Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Lender’s capital or on the capital of
such Lender’s or the Issuing Lender’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Advances made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Lender, to a level below that which such Lender or
the Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such US Lender or the Issuing Lender,
such additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered. A certificate as to such amounts and detailing the
calculation of such amounts submitted to the Borrower by such Lender or the
Issuing Lender shall be conclusive and binding for all purposes, absent manifest
error. The Borrower shall pay such Lender or the Issuing Lender, as the case may
be, the amount shown as due on any such certificate within thirty (30) days
after receipt thereof.

(c) Certificates for Reimbursement. A certificate of a Lender Party setting
forth the amount or amounts necessary to compensate such Lender Party or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender Party the amount shown as due on any
such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender Party to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender Party’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender Party pursuant to this
Section for any increased costs incurred or reductions suffered more than nine
months prior to the date that such Lender Party notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender Party’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

Section 2.14 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable Legal Requirement to deduct any Indemnified Taxes (including any
Other Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making

 

-41-



--------------------------------------------------------------------------------

all required deductions (including deductions applicable to additional sums
payable under this Section) the Lender Party receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
Legal Requirement.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Legal
Requirements.

(c) Indemnification by the Borrower. The Borrower shall, and does hereby,
indemnify each Lender Party, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by such Lender Party and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Lender, shall be conclusive
absent manifest error. Failure or delay on the part of any Lender Party to
demand payment pursuant to this Section shall not constitute a waiver of such
Lender Party’s right to demand such payment, provided that the Borrower shall
not be required to pay a Lender Party pursuant to this Section for any amount of
Indemnified Taxes or Other Taxes paid by such Lender Party more than nine months
prior to the date that such Lender Party notifies the Borrower of such Lender
Party’s intention to claim payment therefor; provided further that, if such
Indemnified Taxes or Other Taxes were paid in advance by such Lender Party, then
the Borrower shall not be required to pay a Lender Party pursuant to this
Section for any such Indemnified Taxes or Other Taxes incurred and due more than
nine months prior to the date that such Lender Party notifies the Borrower of
such Lender Party’s intention to claim payment therefor (except that, if the
circumstances giving rise to such claim have a retroactive effect, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable Legal Requirements or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Legal Requirements as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Legal Requirements or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.

 

-42-



--------------------------------------------------------------------------------

(f) Tax Forms. Without limiting the generality of the foregoing, in the event
that the Borrower is resident for tax purposes in the United States of America,
any Foreign Lender shall deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable Legal Requirements as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Legal Requirements to permit the Borrower to determine
the withholding or deduction required to be made.

(g) Treatment of Certain Refunds. If any Lender Party determines, in good faith,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of such Lender Party, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of such Lender Party, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such Lender
Party in the event such Lender Party is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require any
Lender Party to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

Section 2.15 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.13, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.14, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Advances
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.13 or 2.14, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment. A Lender shall not be required to make any such
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such delegation
cease to apply.

 

-43-



--------------------------------------------------------------------------------

(b) Replacement of Lender. If (i) any Lender requests compensation under
Section 2.13 or requires that the Borrower pay any additional amount pursuant to
Section 2.14, (ii) any Lender suspends its obligation to continue, or Convert
Advances into, Eurodollar Rate Advances pursuant to Section 2.03(c)(ii) or gives
notice of illegality pursuant to Section 2.05(e), (iii) any Lender is a
Defaulting Lender, or (iv) any Lender is a Non-Consenting Lender (any such
Lender, a “Subject Lender”), then (A) in the case of a Defaulting Lender, the
Administrative Agent may, upon notice to the Subject Lender and the Borrower,
require such Subject Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.05), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which Eligible Assignee may be another Lender, if a
Lender accepts such assignment) and (B) in the case of any Subject Lender,
including a Defaulting Lender, the Borrower may, upon notice to the Subject
Lender and the Administrative Agent and at the Borrower’s sole cost and expense,
require such Subject Lender to assign, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 9.05), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

(1) such Subject Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and participations in outstanding Letter
of Credit Obligations (or in the case of a Defaulting Lender such lesser amount
as agreed to between the Borrower and such Defaulting Lender in full
satisfaction of such principal amount), accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.12) from the assignee (to the extent of
such outstanding principal (or such lesser amount as to a Defaulting Lender) and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(2) in the case of any such assignment resulting from a claim for compensation
under Section 2.13, such assignment will result in a reduction in such
compensation or payments thereafter;

(3) such assignment does not conflict with applicable Legal Requirements; and

(4) with respect to a Non-Consenting Lender, the proposed Borrowing Base
redetermination, amendment, waiver, consent or release with respect to this
Agreement or any other Loan Document has been approved by the Required Lenders
and such Borrowing Base redetermination amendment, waiver, consent or release
can be effected as a result of the assignment contemplated by this Section.

A Subject Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Solely for purposes of effecting the assignment required for a
Defaulting Lender under this Section 2.15(b) and to the extent permitted under
applicable Legal Requirements, each Lender hereby designates and appoints the
Administrative Agent as true and lawful agent and attorney-in-fact, with full
power and authority, for and on behalf of and in the name of such Lender to
execute, acknowledge and deliver the Assignment and Acceptance required
hereunder if such Lender was a Defaulting Lender and such Lender shall be bound
thereby as fully and effectively as if such Lender had personally executed,
acknowledged and delivered the same. In lieu of the Borrower or the
Administrative Agent replacing a Defaulting Lender as provided in this
Section 2.15(b), the Borrower may terminate such Defaulting Lender’s Commitment
as provided in Section 2.04(c).

 

-44-



--------------------------------------------------------------------------------

Section 2.16 Swing Line Advances.

(a) Facility. On the terms and conditions set forth in this Agreement, the Swing
Line Lender may, in its sole discretion, from time-to-time on any Business Day
during the period from the date of this Agreement until the last Business Day
occurring before the Maturity Date, make Swing Line Advances under the Swing
Line Note to the Borrower which shall be due and payable on the Swing Line
Payment Date (except that no Swing Line Advance may mature after the Maturity
Date), bearing interest at the Adjusted Reference Rate plus the Applicable
Margin for Reference Rate Advances, and in an aggregate outstanding principal
amount not to exceed the Swing Line Sublimit Amount at any time; provided that
(i) after giving effect to such Swing Line Advance, the aggregate unpaid
principal amount of all Advances plus the Letter of Credit Exposure shall not
exceed the lesser of (A) the aggregate Commitments, and (B) if the Borrowing
Base is in effect at such time, the Borrowing Base; (ii) no Swing Line Advances
may be made during the existence of a Borrowing Base Deficiency; (iii) no Swing
Line Advance shall be made by the Swing Line Lender if the conditions set forth
in Section 3.2 have not been met as of the date of such Swing Line Advance, it
being agreed by the Borrower that the giving of the applicable Notice of
Borrowing and the acceptance by the Borrower of the proceeds of such Swing Line
Advance shall constitute a representation and warranty by the Borrower that on
the date of such Swing Line Advance such conditions have been met; and (iv) each
Swing Line Advance shall be in an aggregate amount not less than $100,000.00 and
in integral multiples of $50,000.00 in excess thereof. The indebtedness of the
Borrower to the Swing Line Lender resulting from Swing Line Advances shall be
evidenced by the Swing Line Note.

(b) Prepayment. Within the limits expressed in this Agreement, amounts advanced
pursuant to Section 2.16(a) may from time to time be borrowed, prepaid without
penalty, and reborrowed. If the aggregate outstanding principal amount of the
Swing Line Advances ever exceeds the Swing Line Sublimit Amount, the Borrower
shall, upon receipt of written notice of such condition from the Swing Line
Lender and to the extent of such excess, prepay to the Swing Line Lender
outstanding principal of the Swing Line Advances such that such excess is
eliminated.

(c) Reimbursements for Swing Line Obligations.

(i) With respect to the Swing Line Advances and the interest, premium, fees, and
other amounts owed by the Borrower to the Swing Line Lender in connection with
the Swing Line Advances, the Borrower agrees to pay to the Swing Line Lender
such amounts when due and payable to the Swing Line Lender under the terms of
this Agreement. The Swing Line Lender may (and, upon any Swing Line Payment Date
shall), upon notice to the Administrative Agent, request the satisfaction of
such obligation by the making of a Revolving Borrowing in the amount of Swing
Line Advances then outstanding. Upon such request, the Borrower shall be deemed
to have requested the making of a Revolving Borrowing in the amount of such
obligation and the transfer of the proceeds thereof to the Swing Line Lender.
Such Revolving Borrowing shall bear interest based upon the Adjusted Reference
Rate plus the Applicable Margin for Reference Rate Advances. The Administrative
Agent shall promptly forward notice of such Revolving Borrowing to the Borrower
and the Lenders, and each Lender shall, regardless of whether (A) the conditions
in Section 3.02 have been met, (B) such notice complies with Section 2.03, or
(C) a Default exists, make available such Lender’s ratable share of such
Revolving Borrowing to the Administrative Agent, and the Administrative Agent
shall promptly deliver the proceeds thereof to the Swing Line Lender for
application to such amounts owed to the Swing Line Lender. The Borrower hereby
unconditionally and irrevocably authorizes, empowers, and directs the Swing Line
Lender to make such requests for Revolving Borrowings on behalf of the Borrower,
and the Lenders to make Revolving Advances to the Administrative Agent for the
benefit of the Swing Line Lender in satisfaction of such obligations. The
Administrative Agent and each Lender may record and otherwise treat the making
of such Revolving Borrowings as the making of a Revolving Borrowing to the
Borrower

 

-45-



--------------------------------------------------------------------------------

under this Agreement as if requested by the Borrower. Nothing herein is intended
to release the Borrower’s obligations under the Swing Line Note, but only to
provide an additional method of payment therefor. For the avoidance of doubt,
the Borrower’s failure to repay a Swing Line Advance on a Swing Line Payment
Date (other than the Maturity Date) shall not constitute a Default or Event of
Default if such Swing Line Advances are repaid in full with the proceeds of a
Borrowing under this Section 2.16.

(ii) If at any time, the Commitments shall have expired or be terminated while
any Swing Line Advance is outstanding, each Lender, at the sole option of the
Swing Line Lender, shall either (A) notwithstanding the expiration or
termination of the Commitments, make a Revolving Advance as a Reference Rate
Advance, or (B) be deemed, without further action by any Person, to have
purchased from the Swing Line Lender a participation in such Swing Line Advance,
in either case in an amount equal to the product of such Lender’s Revolving Pro
Rata Share times the outstanding aggregate principal balance of the Swing Line
Advances. The Administrative Agent shall notify each such Lender of the amount
of such Revolving Advance or participation, and such Lender will transfer to the
Administrative Agent for the account of the Swing Line Lender on the next
Business Day following such notice, in immediately available funds, the amount
of such Revolving Advance or participation.

(iii) If any such Lender shall not have so made its Revolving Advance or its
percentage participation available to the Administrative Agent pursuant to this
Section 2.16, such Lender agrees to pay interest thereon for each day from such
date until the date such amount is paid at the lesser of (A) the Overnight Rate
for such day for the first three days and thereafter the interest rate
applicable to the Revolving Advance and (B) the Maximum Rate. Whenever, at any
time after the Administrative Agent has received from any Lender such Lender’s
Revolving Advance or participating interest in a Swing Line Advance, the
Administrative Agent receives any payment on account thereof, the Administrative
Agent will pay to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s Revolving Advance or participating interest
was outstanding and funded), which payment shall be subject to repayment by such
Lender if such payment received by the Administrative Agent is required to be
returned. Each Lender’s obligation to make the Revolving Advance or purchase
such participating interests pursuant to this Section 2.16 shall be absolute and
unconditional and shall not be affected by any circumstance, including (1) any
set-off, counterclaim, recoupment, defense or other right which such Lender or
any other Person may have against the Swing Line Lender, the Administrative
Agent or any other Person for any reason whatsoever; (2) the occurrence or
continuance of a Default or the termination of the Commitments; (3) any breach
of this Agreement by the Borrower or any other Lender; or (4) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. Each Swing Line Advance, once so participated by any Lender,
shall cease to be a Swing Line Advance with respect to that amount for purposes
of this Agreement, but shall continue to be a Revolving Advance.

(d) Method of Borrowing. Except as provided in the clause (c) above, each
request for a Swing Line Advance shall be made pursuant to telephone notice to
the Swing Line Lender given no later than 1:00 p.m. (Dallas, Texas time) /
11:00 a.m. (Los Angeles, California time) on the date of the proposed Swing Line
Advance, promptly confirmed by a completed and executed Notice of Borrowing
telecopied or facsimiled to the Administrative Agent and the Swing Line Lender.
Subject to the terms and conditions herein, the Swing Line Lender will promptly
make the Swing Line Advance available to the Borrower at the Borrower’s account
with the Administrative Agent.

(e) Interest for Account of Swing Line Lender. Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Advances
(provided that any failure of the Swing Line Lender to provide such invoice
shall not release the Borrower from its obligation to pay such interest). Until
each Lender funds its Revolving Advance or risk participation pursuant to clause
(c) above, interest in respect of Lender’s Pro Rata Share of the Swing Line
Advances shall be solely for the account of the Swing Line Lender.

 

-46-



--------------------------------------------------------------------------------

(f) Payments Directly to Swing Line Lenders. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Advances
directly to the Swing Line Lender.

(g) Notes. The indebtedness of the Borrower to the Swing Line Lender resulting
from Swing Line Advances owing to the Swing Line Lender shall be evidenced by a
Swing Line Note.

Section 2.17 Discretionary Nature of the Swing Line Facility. Notwithstanding
any terms to the contrary contained herein, the Swing Line facility provided
herein (i) is an uncommitted facility and the Swing Line Lender may, but shall
not be obligated to, make Swing Line Advances, and (ii) may be terminated at any
time by the Swing Line Lender upon written notice to the Borrower.

Section 2.18 Payments and Deductions to a Defaulting Lender.

(a) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.01, Section 2.07, or Section 2.10 then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid in cash.

(b) If a Defaulting Lender as a result of the exercise of a set-off shall have
received a payment in respect of its outstanding Revolving Advances or pro rata
share of Letter of Credit Exposure and Swing Line Advances which results in its
outstanding Revolving Advances and share of Letter of Credit Exposure and Swing
Line Advances being less than its Pro Rata Share of the aggregate outstanding
Advances and Letter of Credit Exposure, then no payments will be made to such
Defaulting Lender until such time as all amounts due and owing to the Lenders
have been equalized in accordance with each Lender’s respective pro rata share
of the aggregate outstanding Advances and Letter of Credit Exposure. Further, if
at any time prior to the acceleration or maturity of the Revolving Advances, the
Administrative Agent shall receive any payment in respect of principal of a
Revolving Advance or a Reimbursement Obligation while one or more Defaulting
Lenders shall be party to this Agreement, the Administrative Agent shall apply
such payment first to the Borrowings for which such Defaulting Lender(s) shall
have failed to fund its pro rata share until such time as such Borrowing(s) are
paid in full or each Lender (including each Defaulting Lender) is owed its Pro
Rata Share of all Advances then outstanding. After acceleration or maturity of
the Revolving Advances, subject to the first sentence of this Section 2.17(b),
all principal will be paid ratably as provided in Section 2.11.

(c) If any Letter of Credit Exposure exists at the time a Lender becomes a
Defaulting Lender then:

(i) such Letter of Credit Exposure shall be automatically reallocated among the
Non-Defaulting Lenders in accordance with their respective Pro Rata Share of
such Defaulting Lender’s share of the Letter of Credit Exposure (and each Lender
is deemed to have purchased and assigned such participation interest in such
reallocated portion of the Letter of Credit Exposure) but only to the extent
that (A) the sum of each Non-Defaulting Lender’s outstanding Revolving Advances
plus its share of the Letter of Credit Exposure and Swing Line Advances, after
giving effect to the reallocation provided herein, does not exceed the lesser of
such Non-Defaulting Lender’s Pro Rata Share of the Borrowing Base and such
Non-Defaulting Lender’s Commitment, and (B) the conditions set forth in
Section 3.02 are satisfied at such time; provided that, such reallocation will
not constitute a waiver or release of any claim the Borrower, the Administrative
Agent, the Issuing Lender or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender;

 

-47-



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, then the Borrower shall, within one Business Day
following notice by the Administrative Agent, cash collateralize such Defaulting
Lender’s share of the Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.07(g) for so long as such Letter of Credit
Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to this Section 2.17 then the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.08(b) with respect to such Defaulting Lender’s Letter of
Credit Exposure during the period such Defaulting Lender’s Letter of Credit
Exposure is cash collateralized;

(iv) if the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.08(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Pro Rata Share; and

(v) if any Defaulting Lender’s share of the Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to the preceding provisions, then,
without prejudice to any rights or remedies of the Issuing Lender or any Lender
hereunder, all letter of credit fees payable under Section 2.08(b) with respect
to such Defaulting Lender’s share of the Letter of Credit Exposure shall be
payable to the Issuing Lender until such Letter of Credit Exposure is cash
collateralized and/or reallocated.

In the event that the Administrative Agent, the Borrower and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then (i) the Letter of Credit
Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall be deemed to have
purchased at par such of the Revolving Advances or participations in Letters of
Credit of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Revolving Advances and Letter of
Credit Exposure in accordance with its Pro Rata Share, and (ii) if no Default
exists, then any cash collateral posted by the Borrower pursuant to clause
(c)(ii) above with respect to such Lender shall be returned to the Borrower.

ARTICLE III.

CONDITIONS PRECEDENT

Section 3.01 Conditions Precedent to Effectiveness. The Existing Agreement shall
be amended and restated in its entirety as set forth herein upon the occurrence
of the following conditions precedent:

(a) Documentation. The Administrative Agent shall have received the following
duly executed by all the parties thereto, in form and substance satisfactory to
the Administrative Agent, the Issuing Lender and the Lenders, and, where
applicable, in sufficient copies for each Lender:

(i) this Agreement, a Note to each Lender in an amount equal to such Lender’s
Commitment, the Guaranties, the Pledge Agreement, the Security Agreement, and
new Mortgages or reaffirmation of existing Mortgages encumbering at least 70% of
the present value of the Obligor’s

 

-48-



--------------------------------------------------------------------------------

Proven Reserves and Oil and Gas Properties in connection therewith (as set forth
in the Independent Engineering Report dated effective as of December 31, 2009),
and each of the other Loan Documents, and all attached exhibits and schedules;

(ii) a favorable opinion of counsel to Obligors dated as of the Effective Date
and substantially in the form of the attached Exhibit J covering the matters
discussed in such Exhibit and such other matters as any Lender through the
Administrative Agent may reasonably request;

(iii) copies, certified as of the Effective Date by a Responsible Officer or
secretary or assistant secretary of the Borrower of (A) the resolutions of the
Board of Directors of the Borrower approving the Loan Documents to which the
Borrower is a party, (B) the bylaws and the certificate of incorporation of the
Borrower, and (C) all other documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement, the
Notes, and the other Loan Documents;

(iv) certificates of a Responsible Officer or secretary or assistant secretary
of the Borrower certifying, as of the Effective Date, the names and true
signatures of the officers of the Borrower authorized to sign this Agreement,
the Notes, Notices of Borrowing, Notices of Conversion or Continuation, and the
other Loan Documents to which the Borrower is a party;

(v) copies, certified as of the Effective Date by a Responsible Officer or the
secretary or an assistant secretary of each Guarantor of (A) the resolutions of
the Board of Directors (or other applicable governing body) of such Guarantor
approving the Loan Documents to which it is a party, (B) the articles or
certificate (as applicable) of incorporation (or organization) and bylaws of
such Guarantor, and (C) all other documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to the Guaranty, the
Security Instruments, and the other Loan Documents to which such Guarantor is a
party;

(vi) a certificate of the secretary or an assistant secretary of each Guarantor
certifying the names and true signatures of officers of such Guarantor
authorized to sign the Guaranty, Security Instruments and the other Loan
Documents to which such Guarantor is a party;

(vii) a certificate dated as of the Effective Date from a Responsible Officer of
the Borrower stating that (A) all representations and warranties of the Borrower
set forth in this Agreement are true and correct in all material respects;
(B) no Default has occurred and is continuing; and (C) the conditions in this
Section 3.01 have been met;

(viii) certificates of good standing for the Borrower and each Subsidiary in
each state in which each such Person is organized or qualified to do business,
which certificate shall be (A) dated a date not sooner than 14 days prior to the
date of this Agreement or (B) otherwise effective on the Effective Date;

(ix) appropriate UCC-1 and UCC-3, as applicable, Financing Statements and
amendments to Financing Statements covering the Collateral for filing with the
appropriate authorities and any other documents, agreements or instruments
necessary to create an Acceptable Security Interest in such Collateral;

(x) insurance certificates naming the Administrative Agent loss payee or
additional insured, as applicable, and evidencing insurance which meets the
requirements of this Agreement and the Security Instruments, and which is
otherwise satisfactory to the Administrative Agent;

 

-49-



--------------------------------------------------------------------------------

(xi) stock certificates required in connection with the Pledge Agreement and
stock powers executed in blank for each such stock certificate;

(xii) the Independent Engineering Report dated effective as of December 31,
2009; and

(xiii) such other documents, governmental certificates, agreements and lien
searches as the Administrative Agent may reasonably request.

(b) Payment of Fees. On the Effective Date, the Borrower shall have paid the
fees required by Section 2.08(c) and all costs and expenses that have been
invoiced and are payable pursuant to Section 9.03.

(c) Delivery of Financial Statements. The Administrative Agent and the Lenders
shall have received true and correct copies of (i) the Financial Statements and
(ii) such other financial information as the Administrative Agent may reasonably
request.

(d) Security Instruments. The Administrative Agent shall have received all
appropriate evidence required by the Administrative Agent and the Lenders in
their sole discretion necessary to determine that the Administrative Agent (for
the benefit of the Secured Parties) shall have an Acceptable Security Interest
in the Collateral (which shall include at 70% of the present value of the
Obligor’s Proven Reserves and Oil and Gas Properties in connection therewith (as
set forth in the Independent Engineering Report dated effective as of
December 31, 2009)) and that all actions or filings necessary to protect,
preserve and validly perfect such Liens have been made, taken or obtained, as
the case may be, and are in full force and effect.

(e) Title. The Administrative Agent shall be satisfied in its sole discretion
with the title to the Oil and Gas Properties to be included in the Borrowing
Base and covered by the Mortgages, and shall have received title opinions or
other evidences of title satisfactory to the Administrative Agent covering at
least 53% of the present value of the Obligor’s Proven Reserves and Oil and Gas
Properties in connection therewith (as set forth in the Independent Engineering
Report dated effective as of December 31, 2009).

(f) Environmental. The Administrative Agent shall be satisfied with the
condition of the Oil and Gas Properties with respect to the Borrower’s
compliance with Environmental Laws.

(g) No Default. No Default shall have occurred and be continuing.

(h) Representations and Warranties. The representations and warranties contained
in Article IV and in each other Loan Document shall be true and correct in all
material respects; provided that, in any event, such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof.

(i) Material Adverse Effect. No event or circumstance that could cause a
Material Adverse Effect shall have occurred.

(j) No Proceeding or Litigation; No Injunctive Relief. No action, suit,
investigation or other proceeding (including the enactment or promulgation of a
statute or rule) by or before any arbitrator or any Governmental Authority shall
be threatened or pending and no preliminary or permanent injunction or order by
a state or federal court shall have been entered (i) in connection with this
Agreement or any transaction contemplated hereby or (ii) which, in any case, in
the judgment of the Administrative Agent, could reasonably be expected to result
in a Material Adverse Effect.

 

-50-



--------------------------------------------------------------------------------

(k) Consents, Licenses, Approvals, etc. The Administrative Agent shall have
received true copies (certified to be such by the Borrower or other appropriate
party) of all consents, licenses and approvals required in accordance with
applicable Legal Requirements, or in accordance with any document, agreement,
instrument or arrangement to which any Obligor is a party, in connection with
the execution, delivery, performance, validity and enforceability of this
Agreement and the other Loan Documents. In addition, each Obligor shall have all
such material consents, licenses and approvals required in connection with the
continued operation of such Obligor and such approvals shall be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on this Agreement and
the actions contemplated hereby.

(l) USA Patriot Act. The Administrative Agent shall have received all
documentation and other information that is required by regulatory authorities
under applicable “know your customer” and anti-money-laundering rules and
regulations, including, without limitation, the Patriot Act.

Section 3.02 Conditions Precedent to All Borrowings. The obligation of each
Lender to make a Revolving Advance on the occasion of each Borrowing, of the
Swing Line Lender to make a Swing Line Advance, and of the Issuing Lender to
issue, increase, or extend any Letter of Credit, and of any reallocation of
Letter of Credit Exposure provided in Section 2.18(c)(i), shall be subject to
the further conditions precedent that on the date of such Borrowing or the date
of the issuance, increase, or extension of such Letter of Credit or the date of
such reallocation, the following statements shall be true (and each of the
giving of the applicable Notice of Borrowing, Notice of Conversion or
Continuation, or Letter of Credit Application and the acceptance by the Borrower
of the proceeds of such Borrowing or the issuance, increase, or extension of
such Letter of Credit or the reallocation of the Letter of Credit Exposure shall
constitute a representation and warranty by the Borrower that on the date of
such Borrowing or on the date of such issuance, increase, or extension of such
Letter of Credit or the date of such reallocation, as applicable, such
statements are true):

(a) the representations and warranties contained in Article IV of this Agreement
and the representations and warranties contained in the Security Instruments,
the Guaranties, and each of the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representation or warranty that already is qualified or
modified by materiality in the text thereof) on and as of the date of such
Borrowing or the date of the issuance, increase, or extension of such Letter of
Credit or the date of such reallocation, before and after giving effect to such
Borrowing or to the issuance, increase, or extension of such Letter of Credit or
the date of such reallocation and to the application of the proceeds from such
Borrowing, as though made on and as of such date (except in the case of
representations and warranties which are made solely as of an earlier date or
time, which representations and warranties shall be true and correct in all
material respects as of such earlier date or time, except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof); and

(b) no Default has occurred and is continuing or would result from such
Borrowing or from the application of the proceeds therefrom, or would result
from the issuance, increase, or extension of such Letter of Credit or such
reallocation of Letter of Credit Exposure.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants as follows:

Section 4.01 Existence; Subsidiaries. The Borrower is a corporation duly
organized and validly existing under the laws of Oklahoma and in good standing
and qualified to do business in each jurisdiction where its ownership or lease
of Property or conduct of its business requires such qualification. Each
Subsidiary of the Borrower is duly organized, validly existing, and in good
standing under the laws of its jurisdiction of formation and in good standing
and qualified to do business in each jurisdiction where its ownership or lease
of Property or conduct of its business requires such qualification. As of the
Effective Date, the Borrower has no Subsidiaries other than those listed on
Schedule 4.01.

 

-51-



--------------------------------------------------------------------------------

Section 4.02 Power. The execution, delivery, and performance by the Borrower of
this Agreement, the Notes, and the other Loan Documents to which it is a party
and by the Guarantors of the Guaranties and the other Loan Documents to which
they are a party and the consummation of the transactions contemplated hereby
and thereby (a) are within the Borrower’s and such Guarantors’ governing powers,
(b) have been duly authorized by all necessary governing action, (c) do not
contravene (i) the Borrower’s or any Guarantor’s certificate or articles of
incorporation, bylaws, limited liability company agreement, or other similar
governance documents or (ii) any law or any contractual restriction binding on
or affecting the Borrower or any Guarantor, and (d) will not result in or
require the creation or imposition of any Lien prohibited by this Agreement. At
the time of each Advance and the issuance, extension or increase of a Letter of
Credit, such Advance and such Letter of Credit, and the use of the proceeds of
such Advance and such Letter of Credit, will be within the Borrower’s governing
powers, will have been duly authorized by all necessary corporate action, will
not contravene (i) the Borrower’s limited liability company agreement or other
organizational documents or (ii) any law or any contractual restriction binding
on or affecting the Borrower and will not result in or require the creation or
imposition of any Lien prohibited by this Agreement.

Section 4.03 Authorization and Approvals. No consent, order, authorization, or
approval or other action by, and no notice to or filing with, any Governmental
Authority or any other Person is required for the due execution, delivery, and
performance by the Borrower of this Agreement, the Notes, or the other Loan
Documents to which the Borrower is a party or by each Guarantor of its Guaranty
or the other Loan Documents to which it is a party or the consummation of the
transactions contemplated thereby. At the time of each Borrowing and each
issuance, increase or extension of a Letter of Credit, no authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority will be required for such Borrowing or such issuance, increase or
extension of such Letter of Credit or the use of the proceeds of such Borrowing
or such Letter of Credit.

Section 4.04 Enforceable Obligations. This Agreement, the Notes, and the other
Loan Documents to which the Borrower is a party have been duly executed and
delivered by the Borrower and the Guaranties and the other Loan Documents to
which each Guarantor is a party have been duly executed and delivered by such
Guarantors. Each Loan Document is the legal, valid, and binding obligation of
the Borrower and any Guarantor which is a party to it enforceable against the
Borrower and each such Guarantor in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar law affecting creditors’ rights generally
and by general principles of equity.

Section 4.05 Financial Statements.

(a) The Borrower has delivered to the Administrative Agent and the Lenders
copies of the Financial Statements, and the Financial Statements are accurate
and complete in all material respects and present fairly the consolidated
financial condition of Borrower and its consolidated Subsidiaries for their
period in accordance with GAAP. As of the date of the Financial Statements,
there were no material contingent obligations, liabilities for taxes, unusual
forward or long-term commitments, or unrealized or anticipated losses of the
Borrower, except as disclosed therein and adequate reserves for such items have
been made in accordance with GAAP.

 

-52-



--------------------------------------------------------------------------------

(b) All projections, estimates, and pro forma financial information furnished by
the Borrower were prepared on the basis of assumptions, data, information,
tests, or conditions believed to be reasonable at the time such projections,
estimates, and pro forma financial information were furnished.

(c) Since the date of the Financial Statements, no event or circumstance that
could cause a Material Adverse Change has occurred.

(d) As of the Effective Date, the Obligors have no Funded Debt other than
(i) the Debt listed on Schedule 4.05, (ii) Debt evidenced by the Senior Notes,
(iii) the Obligations under this Agreement and (iv) the Obligations arising
under the Hedge Contracts listed on Schedule 4.20.

Section 4.06 True and Complete Disclosure. All factual information (excluding
estimates and projections) heretofore or contemporaneously furnished by or on
behalf of the Borrower or any of the Guarantors in writing to any Lender or the
Administrative Agent for purposes of or in connection with this Agreement, any
other Loan Document or any transaction contemplated hereby or thereby is, and
all other such factual information hereafter furnished by or on behalf of the
Borrower and the Guarantors in writing to the Administrative Agent or any of the
Lenders shall be, true and accurate in all material respects on the date as of
which such information is dated or certified and does not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements contained therein, in light of the circumstances under which
they were made, not misleading at such time. All projections, estimates, and pro
forma financial information furnished by the Borrower were prepared on the basis
of assumptions, data, information, tests, or conditions believed to be
reasonable at the time such projections, estimates, and pro forma financial
information were furnished.

Section 4.07 Litigation; Compliance with Laws.

(a) There is no pending or, to the best knowledge of the Borrower, threatened
action, suit, or legal equitable, arbitrative or administrative proceeding
affecting the Borrower or any of the Guarantors before any court, Governmental
Authority or arbitrator which, if adversely determined, could reasonably be
expected to cause a Material Adverse Effect or which purports to affect the
legality, validity, binding effect or enforceability of this Agreement, any
Note, or any other Loan Document. Additionally, there is no pending or, to the
best knowledge of the Borrower, threatened action, suit, or legal equitable,
arbitrative or administrative proceeding instituted against the Borrower or any
of the Guarantors which seeks to adjudicate the Borrower or any of the
Guarantors as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its Property.

(b) The Borrower and its Subsidiaries have complied in all material respects
with all material statutes, rules, regulations, orders and restrictions of any
Governmental Authority having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property.

Section 4.08 Use of Proceeds. The proceeds of the Advances will be used by the
Borrower for the purposes described in Section 5.09. The Borrower is not engaged
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U). No proceeds of any Advance
will be used to purchase or carry any margin stock in violation of Regulation T,
U or X.

 

-53-



--------------------------------------------------------------------------------

Section 4.09 Investment Company Act. Neither the Borrower nor any of the
Guarantors is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

Section 4.10 Federal Power Act. Neither the Administrative Agent nor any of the
Lenders, solely by virtue of the execution, delivery and performance of, and the
consummation of the transactions contemplated by, the Loan Documents shall be or
become subject to regulation (a) under the Federal Power Act, as amended, (b) as
a “public utility” or “public service corporation” or the equivalent under the
applicable Legal Requirements, or (c) under the applicable Legal Requirements
relating to public utilities or public service corporations.

Section 4.11 Taxes.

(a) Reports and Payments. All Returns (as defined below in clause (c) of this
Section 4.11) required to be filed by or on behalf of the Borrower, the
Guarantors, or any member of the Controlled Group (hereafter collectively called
the “Tax Group”) have been duly filed on a timely basis or appropriate
extensions have been obtained and such Returns are and will be true, complete
and correct, except where the failure to so file would not be reasonably
expected to cause a Material Adverse Effect; and all Taxes shown to be payable
on the Returns or on subsequent assessments with respect thereto will have been
paid in full on a timely basis, and no other Taxes will be payable by the Tax
Group with respect to items or periods covered by such Returns, except in each
case to the extent of (i) reserves reflected in the Financial Statements or
(ii) taxes that are being contested in good faith. The reserves for accrued
Taxes reflected in the financial statements delivered to the Lenders under this
Agreement are adequate in the aggregate for the payment of all unpaid Taxes,
whether or not disputed, for the period ended as of the date thereof and for any
period prior thereto, and for which the Tax Group may be liable in its own
right, as withholding agent or as a transferee of the assets of, or successor
to, any Person, except for such Taxes or reserves therefor, the failure to pay
or provide for which does not and would not reasonably be expected to cause a
Material Adverse Effect.

(b) Taxes Definition. “Taxes” in this Section 4.11 shall mean all taxes,
charges, fees, levies, or other assessments imposed by any federal, state,
local, or foreign taxing authority, including income, gross receipts, excise,
real or personal property, sales, occupation, use, service, leasing,
environmental, value added, transfer, payroll, and franchise taxes (and
including any interest, penalties, or additions to tax attributable to or
imposed on or with respect to any such assessment).

(c) Returns Definition. “Returns” in this Section 4.11 shall mean any federal,
state, local, or foreign report, estimate, declaration of estimated Tax,
information statement or return relating to, or required to be filed in
connection with, any Taxes, including any information return or report with
respect to backup withholding or other payments of third parties.

Section 4.12 Pension Plans. All Plans are in compliance in all material respects
with all applicable provisions of ERISA. No Termination Event has occurred with
respect to any Plan, and each Plan has complied with and been administered in
all material respects in accordance with applicable provisions of ERISA and the
Code. No “accumulated funding deficiency” (as defined in Section 302 of ERISA)
has occurred and there has been no excise tax imposed under Section 4971 of the
Code. No Reportable Event has occurred with respect to any Multiemployer Plan,
and each Multiemployer Plan has complied with and been administered in all
material respects in accordance with applicable provisions of ERISA and the
Code. The present value of all benefits vested under each Plan (based on the
assumptions used to fund such Plan) did not, as of the last annual valuation
date applicable thereto, exceed the value of the assets of such Plan allocable
to such vested benefits. Neither the Borrower nor any member of the Controlled
Group has had a complete or partial withdrawal from any Multiemployer Plan for
which there

 

-54-



--------------------------------------------------------------------------------

is any withdrawal liability. As of the most recent valuation date applicable
thereto, neither the Borrower nor any member of the Controlled Group would
become subject to any liability under ERISA if the Borrower or any member of the
Controlled Group has received notice that any Multiemployer Plan is insolvent or
in reorganization. Based upon GAAP existing as of the date of this Agreement and
current factual circumstances, the Borrower has no reason to believe that the
annual cost during the term of this Agreement to the Borrower or any member of
the Controlled Group for post-retirement benefits to be provided to the current
and former employees of the Borrower or any member of the Controlled Group under
Plans that are welfare benefit plans (as defined in Section 3(1) of ERISA)
could, in the aggregate, reasonably be expected to cause a Material Adverse
Effect.

Section 4.13 Condition of Property; Casualties. Each of the Borrower and the
Guarantors has good and marketable title to all of its Properties as is
customary in the oil and gas industry in all material respects, free and clear
of all Liens except for Permitted Liens. The material Properties used or to be
used in the continuing operations of the Borrower and each of the Guarantors are
in good repair, working order and condition, ordinary wear and tear excepted.
Since the date of the Financial Statements, neither the business nor the
material Properties of the Borrower and each of the Guarantors, taken as a
whole, has been materially and adversely affected as a result of any fire,
explosion, earthquake, flood, drought, windstorm, accident, strike or other
labor disturbance, embargo, requisition or taking of Property or cancellation of
contracts, Permits, or concessions by a Governmental Authority, riot, activities
of armed forces, or acts of God or of any public enemy (whether or not covered
by insurance).

Section 4.14 No Burdensome Restrictions; No Defaults.

(a) No Obligor is a party to any indenture, loan, or credit agreement or any
lease or other agreement or instrument or subject to any charter or corporate
restriction or provision of applicable Legal Requirements that could reasonably
be expected to cause a Material Adverse Effect or governmental regulation that
could reasonably be expected to cause a Material Adverse Change. No Obligor is
in default under or with respect to any contract, agreement, lease, or other
instrument to which any Obligor is a party and which could reasonably be
expected to cause a Material Adverse Effect or under any agreement in connection
with any Debt. No Obligor has received any notice of default under any material
contract, agreement, lease, or other instrument to which any Obligor is a party.

(b) No Default has occurred and is continuing.

Section 4.15 Environmental Condition.

(a) Permits, Etc. Except as set forth on Schedule 4.15, The Borrower and the
Guarantors (i) have obtained all Environmental Permits necessary for the
ownership and operation of their respective Properties and the conduct of their
respective businesses; (ii) have at all times been and are in material
compliance with all terms and conditions of such Permits and with all other
material requirements of applicable Environmental Laws; (iii) have not received
notice of any material violation or alleged violation of any Environmental Law
or Permit; and (iv) are not subject to any actual or contingent Environmental
Claim, which could reasonably be expected to cause a Material Adverse Effect.

(b) Certain Liabilities. To the Borrower’s actual knowledge, except as set forth
on Schedule 4.15, none of the present or previously owned or operated Property
of the Borrower or any Guarantor or of any of their former Subsidiaries,
wherever located: (i) has been placed on or proposed to be placed on the
National Priorities List, the Comprehensive Environmental Response Compensation
Liability Information System list, or their state or local analogs, or have been
otherwise investigated, designated, listed, or identified as a potential site
for removal, remediation, cleanup, closure, restoration, reclamation, or other
response activity under any Environmental Laws; (ii) is subject to a Lien,
arising under or in

 

-55-



--------------------------------------------------------------------------------

connection with any Environmental Laws, that attaches to any revenues or to any
Property owned or operated by the Borrower or any Guarantor or any of their
respective Subsidiaries, wherever located, which could reasonably be expected to
cause a Material Adverse Effect; or (iii) has been the site of any Release of
Hazardous Substances or Hazardous Wastes from present or past operations which
has caused at the site or at any third-party site any condition that has
resulted in or could reasonably be expected to result in the need for Response
that would cause a Material Adverse Effect.

(c) Certain Actions. Without limiting the foregoing: (i) all necessary notices
have been properly filed, and no further action is required under current
Environmental Law as to each Response or other restoration or remedial project
undertaken by the Borrower or the Guarantors or any of their former Subsidiaries
on any of their presently or formerly owned or operated Property and (ii) the
present and, to the Borrower’s best knowledge, future liability, if any, of the
Borrower and the Guarantors which could reasonably be expected to arise in
connection with requirements under Environmental Laws will not result in a
Material Adverse Effect.

Section 4.16 Permits, Licenses, Etc. The Borrower and the Guarantors possess all
authorizations, Permits, licenses, patents, patent rights or licenses,
trademarks, trademark rights, trade name rights and copyrights which are
material to the conduct of their business. No Person is in violation in any
material respect of the terms under which it possesses such intellectual
property or the right to use such intellectual property. The Borrower and the
Guarantors manage and operate their business in all material respects in
accordance with all applicable Legal Requirements and good industry practices.

Section 4.17 Gas Contracts. Neither the Borrower nor any of the Guarantors, as
of the Effective Date: (a) is obligated in any material respect by virtue of any
prepayment made under any contract containing a “take-or-pay” or “prepayment”
provision or under any similar agreement to deliver hydrocarbons produced from
or allocated to any of the Borrower’s and its Subsidiaries’ Oil and Gas
Properties at some future date without receiving full payment therefor at the
time of delivery, or (b) except as has been disclosed to the Administrative
Agent, has produced gas, in any material amount, subject to, and none of the
Borrower’s and the Guarantors’ Oil and Gas Properties is subject to, balancing
rights of third parties or subject to balancing duties under governmental
requirements other than imbalances which (i) occur in the ordinary course of
business and (ii) do not exceed 3% of the value of the Proven Reserves of the
Borrower and its Subsidiaries.

Section 4.18 Liens; Titles, Leases, Etc. None of the Property of the Borrower or
any of the Guarantors is subject to any Lien other than Permitted Liens. On the
Effective Date, all governmental actions and all other filings, recordings,
registrations, third party consents and other actions which are necessary to
create the Liens provided for in the Security Instruments will have been made,
obtained and taken in all relevant jurisdictions. All leases and agreements for
the conduct of business of the Borrower and the Guarantors are valid and
subsisting, in full force and effect and there exists no default or event of
default or circumstance which with the giving of notice or lapse of time or both
would give rise to a default under any such leases or agreements which could
reasonably be expected to cause a Material Adverse Effect. Neither the Borrower
nor any of the Guarantors is a party to any agreement or arrangement (other than
this Agreement and the Security Instruments), or subject to any order, judgment,
writ or decree, which either restricts or purports to restrict its ability to
grant Liens to secure the Obligations against their respective assets or
Properties.

Section 4.19 Solvency and Insurance. Before and after giving effect to the
deemed making of the initial Advances hereunder, the Borrower and each of its
Subsidiaries is Solvent. Additionally, each of the Borrower and its Subsidiaries
carry insurance required under Section 5.02.

 

-56-



--------------------------------------------------------------------------------

Section 4.20 Hedging Agreements. Schedule 4.20 sets forth, as of the Effective
Date, a true and complete list of all Interest Hedge Agreements, Hydrocarbon
Hedge Agreements, and any other Hedge Contract of the Borrower and each
Guarantor, the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net mark to market value
thereof, all credit support agreements relating thereto (including any margin
required or supplied), and the counterparty to each such agreement.

ARTICLE V.

AFFIRMATIVE COVENANTS

So long as any Note or any amount under any Loan Document shall remain unpaid,
any Letter of Credit shall remain outstanding, or any Lender shall have any
Commitment hereunder, the Borrower agrees, unless the Required Lenders shall
otherwise consent in writing, to comply with the following covenants:

Section 5.01 Compliance with Laws, Etc. The Borrower shall comply, and cause
each of its Subsidiaries to comply, in all material respects with all Legal
Requirements. Without limiting the generality and coverage of the foregoing, the
Borrower shall comply, and shall cause each of its Subsidiaries to comply, in
all material respects, with all Environmental Laws and all laws, regulations, or
directives with respect to equal employment opportunity and employee safety in
all jurisdictions in which the Borrower, or any of its Subsidiaries do business;
provided, however, that this Section 5.01 shall not prevent the Borrower or any
of its Subsidiaries from, in good faith and with reasonable diligence,
contesting the validity or application of any such laws or regulations by
appropriate legal proceedings. Without limitation of the foregoing, the Borrower
shall, and shall cause each of its Subsidiaries to, (a) maintain and possess all
authorizations, Permits, licenses, trademarks, trade names, rights and
copyrights which are necessary to the conduct of its business and (b) obtain, as
soon as practicable, all consents or approvals required from any states of the
United States (or other Governmental Authorities) necessary to grant the
Administrative Agent an Acceptable Security Interest in the Borrower’s and its
Subsidiaries’ Oil and Gas Properties (to the extent Liens are required to be
granted hereunder).

Section 5.02 Maintenance of Insurance.

(a) The Borrower shall, and shall cause each of its Subsidiaries to, procure and
maintain or shall cause to be procured and maintained continuously in effect
policies of insurance in form and amounts and issued by financially sound and
reputable insurers covering such casualties, risks, perils, liabilities and
other hazards customarily maintained by prudent oil and gas operators in the
industry, and, if the Borrower or any Subsidiary is engaged in other energy
related activities, then also covering such casualties, risks, perils,
liabilities and other hazards customarily maintained by prudent Persons engaged
in such energy related activities.

(b) All certified copies of policies or certificates thereof, and endorsements
and renewals thereof shall be delivered to and retained by the Administrative
Agent. All policies of insurance shall either have attached thereto a lender’s
loss payable endorsement for the benefit of the Administrative Agent, as loss
payee in form reasonably satisfactory to the Administrative Agent or shall name
the Administrative Agent as an additional insured, as applicable. The Borrower
shall furnish the Administrative Agent with a certificate of insurance or a
certified copy of all policies of insurance required. All policies or
certificates of insurance shall set forth the coverage, the limits of liability,
the name of the carrier, the policy number, and the period of coverage. All such
policies shall contain a provision that notwithstanding any contrary agreements
between the Borrower, its Subsidiaries, and the applicable insurance company,
such policies will not be canceled, allowed to lapse without renewal,

 

-57-



--------------------------------------------------------------------------------

surrendered or amended (which provision shall include any reduction in the scope
or limits of coverage) without at least 30 days’ prior written notice to the
Administrative Agent. In the event that, notwithstanding the “lender’s loss
payable endorsement” requirement of this Section 5.02, the proceeds of any
insurance policy described above are paid to the Borrower or Subsidiaries and an
Event of Default is outstanding, the Borrower shall deliver such proceeds to the
Administrative Agent immediately upon receipt.

Section 5.03 Preservation of Corporate Existence, Etc. The Borrower shall
preserve and maintain, and cause each of its Subsidiaries to preserve and
maintain, its corporate or limited liability company, as applicable, existence,
rights, franchises, and privileges in the jurisdiction of its incorporation or
organization, as applicable, and qualify and remain qualified, and cause each
such Subsidiary to qualify and remain qualified, as a foreign entity in each
jurisdiction in which qualification is necessary or desirable in view of its
business and operations or the ownership of its Properties, and, in each case,
where failure to qualify or preserve and maintain its rights and franchises
could reasonably be expected to cause a Material Adverse Effect.

Section 5.04 Payment of Taxes, Etc. The Borrower shall pay and discharge, and
cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, (a) all taxes, assessments, and governmental charges or
levies imposed upon it or upon its income or profits or Property that are
material in amount, prior to the date on which penalties attach thereto and
(b) all lawful claims that are material in amount which, if unpaid, might by law
become a Lien upon its Property; provided, however, that neither the Borrower
nor any such Subsidiary shall be required to pay or discharge any such tax,
assessment, charge, levy, or claim which is being contested in good faith and by
appropriate proceedings, and with respect to which reserves in conformity with
GAAP have been provided.

Section 5.05 Visitation Rights. At any reasonable time and from time to time,
upon reasonable notice, the Borrower shall, and shall cause its Subsidiaries to,
permit the Administrative Agent and any Lender or any of their respective agents
or representatives thereof, to (a) examine and make copies of and abstracts from
the records and books of account of, and visit and inspect at their reasonable
discretion the Properties of, the Borrower and any such Subsidiary, and
(b) discuss the affairs, finances and accounts of the Borrower and any such
Subsidiary with any of their respective officers or directors; provided that,
the Borrower and its Subsidiaries may deny access to any of its field facilities
to any agent or representative who fails to agree to, or fails to abide by, the
safety rules and requirements established by the Borrower.

Section 5.06 Reporting Requirements. The Borrower shall furnish to the
Administrative Agent and each Lender:

(a) Annual Financials. As soon as available and in any event not later than 90
days (or 120 days in the event the Borrower is not then a public company
required to file reports with the SEC), after the end of each fiscal year of the
Borrower and its consolidated Subsidiaries, if any: (A) a copy of the annual
audit report for such year for the Borrower and such consolidated Subsidiaries,
including therein the Borrower’s and such consolidated Subsidiaries’ balance
sheets as of the end of such fiscal year and the Borrower’s and such
consolidated Subsidiaries’ statements of income, cash flows, and retained
earnings, in each case certified by independent certified public accountants of
national or regional standing reasonably acceptable to the Administrative Agent
and including any management letters delivered by such accountants to the
Borrower or any Subsidiary in connection with such audit, and (B) a Compliance
Certificate executed by a Responsible Officer of the Borrower;

(b) Quarterly Financials. As soon as available and in any event not later than
45 days after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower and its consolidated

 

-58-



--------------------------------------------------------------------------------

Subsidiaries, if any: (i) the unaudited balance sheet and the unaudited
statements of income, cash flows, and retained earnings of each such Person for
the period commencing at the end of the previous year and ending with the end of
such fiscal quarter, all in reasonable detail and duly certified with respect to
such consolidated statements (subject to the absence of footnotes and to
year-end audit adjustments) by a Responsible Officer of the Borrower as having
been prepared in accordance with GAAP; and (ii) a Compliance Certificate
executed by a Responsible Officer of the Borrower;

(c) Oil and Gas Reserve Reports.

(i) At all times during the term of this Agreement, regardless of whether a BB
Period is in effect, as soon as available but in any event on or before
March 31st (or April 30th, in the event the Borrower is not then a public
company required to file reports with the SEC), of each year, commencing with
March 31, 2011 (or April 30, 2011, if applicable), an Independent Engineering
Report dated effective as of the immediately preceding December 31 st;

(ii) At all times during the term of this Agreement, regardless of whether a BB
Period is in effect, as soon as available but in any event on or before
September 30th (or October 31st, in the event the Borrower is not then a public
company required to file reports with the SEC), of each year an Internal
Engineering Report dated effective as of the immediately preceding June 30;

(iii) Such other information as may be reasonably requested by the
Administrative Agent or any Lender with respect to the Borrower’s and its
Subsidiaries’ Oil and Gas Properties;

(iv) At all times during the term of this Agreement, regardless of whether a BB
Period is in effect, with the delivery of each Engineering Report, a certificate
from a Responsible Officer of the Borrower certifying that, to his best
knowledge and in all material respects: (A) the information contained in the
Engineering Report and any other information delivered in connection therewith
is true and correct, (B) the Borrower or its Subsidiary, as applicable, owns
good and defensible title to the Oil and Gas Properties evaluated in such
Engineering Report, and such Properties are free of all Liens except for
Permitted Liens, (C) except as set forth on an exhibit to the certificate, on a
net basis there are no gas imbalances, take or pay or other prepayments with
respect to its Oil and Gas Properties evaluated in such Engineering Report which
would require the Borrower or any of its Subsidiaries to deliver Hydrocarbons
produced from such Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor other than imbalances which (1) occur
in the ordinary course of business and (2) do not exceed 3% of the value of the
Proven Reserves of the Borrower and its Subsidiaries, (iv) none of the Oil and
Gas Properties considered for the Borrowing Base have been sold since the date
of the last Borrowing Base determination except as set forth on an exhibit to
the certificate, which certificate shall list all of its Oil and Gas Properties
sold and in such detail as reasonably required by the Administrative Agent,
(D) attached to the certificate is a list of its Oil and Gas Properties added to
and deleted from the immediately prior Engineering Report and a list showing any
change in working interest or net revenue interest in its Oil and Gas Properties
occurring and the reason for such change, and (vi) at all times other than
during a Release Period, if requested by the Administrative Agent, attached to
the certificate is a list of all Persons disbursing proceeds of production to
any Obligor from such Obligor’s Oil and Gas Properties constituting Collateral;
and

(v) Concurrently with each delivery of financial statements under
Section 5.06(a) or Section 5.06(b), a certificate of a Responsible Officer of
Borrower setting forth as of such fiscal quarter end, a complete list of all
Hydrocarbon Hedge Agreements of the Borrower and its Subsidiary, the material
terms thereof (including the type, term, effective date, termination date and
notional amounts or volumes), the net mark to market value thereof, any margin
required or supplied under any credit support document, the counterparty to each
such agreement, and a disclosure of the Projected Volume for a five year period
(on a rolling basis);

 

-59-



--------------------------------------------------------------------------------

(d) Production Reports. At all times other than during the Release Period and
only upon request by the Administrative Agent, for a calendar quarter, a report
setting forth (i) the production and associated lease operating statements for
the Oil and Gas Properties of the Borrower and its Subsidiaries in form and
substance reasonably satisfactory to the Administrative Agent, together with a
certificate signed by a Responsible Officer of the Borrower as to the truth and
accuracy of such analyses in all material respects; (ii) any changes to any
producing reservoir, production equipment, or producing well from the report
delivered for the preceding fiscal quarter, which changes could cause a Material
Adverse Change, (iii) any sales of the Borrower’s or any Subsidiaries’ Oil and
Gas Properties since the delivery of the report for the preceding fiscal
quarter; and (iv) the identity and address of Persons then disbursing proceeds
to the Obligors with respect to Oil and Gas Properties constituting Collateral;

(e) Defaults. As soon as possible and in any event within five days after
(i) the occurrence of any Default or (ii) the occurrence of any default under
any instrument or document evidencing Debt of the Borrower or any Subsidiary, in
each case known to any officer of the Borrower or any of its Subsidiaries which
is continuing on the date of such statement, a statement of a Responsible
Officer of the Borrower setting forth the details of such Default or default, as
applicable, and the actions which the Borrower or such Subsidiary has taken and
proposes to take with respect thereto;

(f) Termination Events. As soon as possible and in any event (i) within 30 days
after (A) the Borrower, any Guarantor or any of their respective Subsidiaries
knows or has reason to know that any Termination Event described in clause
(a) of the definition of Termination Event with respect to any Plan has
occurred, or (B) the Borrower acquires knowledge that any other member of the
Controlled Group knows that any Termination Event described in clause (a) of the
definition of Termination Event with respect to any Plan has occurred, and
(ii) within 10 days after (A) the Borrower, any Guarantor or any of their
respective Subsidiaries knows or has reason to know that any other Termination
Event with respect to any Plan has occurred, or (B) the Borrower acquires
knowledge that any other Affiliate of the Borrower knows that any other
Termination Event with respect to any Plan has occurred, a statement of a
Responsible Officer of the Borrower describing such Termination Event and the
action, if any, which the Borrower or such Affiliate proposes to take with
respect thereto;

(g) Termination of Plans. Promptly and in any event within two Business Days
after (i) receipt thereof by the Borrower, any Guarantor or any of their
respective Subsidiaries from the PBGC, or (ii) the Borrower acquires knowledge
of any other Controlled Group member’s receipt thereof from the PBGC, copies of
each notice received by the Borrower or any such member of the Controlled Group
of the PBGC’s intention to terminate any Plan or to have a trustee appointed to
administer any Plan;

(h) Other ERISA Notices. Promptly and in any event within five Business Days
after (i) receipt thereof by the Borrower, any Guarantor or any of their
respective Subsidiaries from a Multiemployer Plan sponsor, or (ii) the Borrower
acquires knowledge of any other Controlled Group member’s receipt thereof from a
Multiemployer Plan sponsor, a copy of each notice received by the Borrower or
any member of the Controlled Group concerning the imposition or amount of
withdrawal liability pursuant to Section 4202 of ERISA;

(i) Environmental Notices. Promptly upon the receipt thereof by the Borrower or
any of its Subsidiaries, a copy of any form of request, notice, summons or
citation received from the Environmental Protection Agency, or any other
Governmental Authority, concerning (i) violations or alleged violations of
Environmental Laws, which seeks to impose liability therefor and could cause a
Material Adverse Effect, (ii) any action or omission on the part of the Borrower
or any of its Subsidiaries or any of their

 

-60-



--------------------------------------------------------------------------------

former Subsidiaries in connection with Hazardous Waste or Hazardous Substances
which could reasonably result in the imposition of liability therefor that could
cause a Material Adverse Effect, including any information request related to,
or notice of, potential responsibility under CERCLA, or (iii) concerning the
filing of a Lien upon, against or in connection with the Borrower or any of its
Subsidiaries or their former Subsidiaries, or any of their leased or owned
Property, wherever located;

(j) Other Governmental Notices. Promptly and in any event within ten Business
Days after receipt thereof by the Borrower or any of its Subsidiaries, a copy of
any notice, summons, citation, or proceeding seeking to modify in any respect,
revoke, or suspend any material contract, license, permit or agreement with any
Governmental Authority, if such modification, revocation or suspension could
reasonably be expected to result in a Material Adverse Effect.

(k) Material Changes. Prompt written notice of any condition or event of which
the Borrower has knowledge, which condition or event has resulted or may
reasonably be expected to result in (i) a Material Adverse Change or (ii) a
breach of or noncompliance with any material term, condition, or covenant of any
material contract to which the Borrower or any of its Subsidiaries is a party or
by which they or their Properties may be bound;

(l) Disputes, Etc. Prompt written notice of (i) any claims, legal or arbitration
proceedings, proceedings before any Governmental Authority, or disputes, or to
the knowledge of the Borrower threatened, or affecting the Borrower, or any of
its Subsidiaries which, if adversely determined, could reasonably be expected to
cause a Material Adverse Effect, or any material labor controversy of which the
Borrower or any of its Subsidiaries has knowledge resulting in or reasonably
considered to be likely to result in a strike against the Borrower or any of its
Subsidiaries and (ii) any claim, judgment, Lien or other encumbrance (other than
a Permitted Lien) affecting any Property of the Borrower or any of its
Subsidiaries if the value of the claim, judgment, Lien, or other encumbrance
affecting such Property shall exceed $10,000,000.

(m) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to the Borrower or any of its Subsidiaries by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Borrower or any of its Subsidiaries, and a copy
of any response by the Borrower or any of its Subsidiaries, or the Board of
Directors (or other applicable governing body) of the Borrower or any of its
Subsidiaries, to such letter or report;

(n) Notices Under Other Loan Agreements. Promptly after the furnishing thereof,
copies of any statement, report or notice furnished to any Person pursuant to
the terms of any indenture, loan or credit or other similar agreement, other
than this Agreement and not otherwise required to be furnished to the Lenders
pursuant to any other provision of this Section 5.06;

(o) Securities Law Filings. Promptly after the sending or filing thereof, copies
of all proxy material, reports and other information which the Borrower or any
of its Subsidiaries files with the SEC or which the Borrower sends to all of its
shareholders; provided however, that the Borrower shall be deemed to have
furnished the information required by this Section 5.06(o) if it shall have
timely filed such information for public availability with the SEC and/or on its
internet home page; and

(p) Other Information. Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of the
Borrower or any of its Subsidiaries, as any Lender through the Administrative
Agent may from time to time reasonably request; the Administrative Agent agrees
to provide the Lenders with copies of any material notices and information
delivered solely to the Administrative Agent pursuant to the terms of this
Agreement.

 

-61-



--------------------------------------------------------------------------------

Section 5.07 Maintenance of Property. Subject to Section 6.04, the Borrower
shall, and shall cause each of its Subsidiaries to, maintain their owned,
leased, or operated Property in good condition and repair, ordinary wear and
tear excepted; and shall abstain, and cause each of its Subsidiaries to abstain
from, knowingly or willfully permitting the commission of waste or other injury,
destruction, or loss of natural resources, or the occurrence of pollution,
contamination, or any other condition in, on or about the owned, leased or
operated Property involving the Environment that could reasonably be expected to
result in Response activities and that could reasonably be expected to cause a
Material Adverse Effect.

Section 5.08 Requirement to Pledge Oil and Gas Properties. At all times after
August 31, 2010 other than during the Release Period, the Borrower shall, and
shall cause each Subsidiary to, grant to the Administrative Agent an Acceptable
Security Interest in at least 85% (by value) of all of the Borrower’s and its
Subsidiaries’ Proven Reserves and associated Oil and Gas Properties, as
determined by the most recently delivered Engineering Report.

Section 5.09 Use of Proceeds. The Borrower shall use the proceeds of the
Advances and Letters of Credit (a) for payment of the obligations outstanding
under the Existing Agreement, and (b) to fund the acquisition, exploration,
development, operation, reworking, and production of Oil and Gas Properties, for
the issuance of letters of credit to support operations and for other general
corporate purposes.

Section 5.10 Title. At all times after September 30, 2010, other than during the
Release Period, the Borrower shall, from time to time upon the reasonable
request of the Administrative Agent, take such actions and execute and deliver
such documents and instruments as the Administrative Agent shall require to
ensure that the Administrative Agent shall, at all times, have received
satisfactory title opinions (including, if requested, supplemental or new title
opinions addressed to it) or other title evidence reflecting that the Obligors
have good and marketable title to Oil and Gas Properties constituting at least
70% of the present value of the Obligors’ Oil and Gas Properties, as determined
by the most recently delivered Engineering Report, and which title opinions or
other title evidence shall be in form and substance reasonably acceptable to the
Administrative Agent in its sole discretion.

Section 5.11 Further Assurances; Cure of Title Defects. The Borrower shall, and
shall cause each Subsidiary to, cure promptly any defects in the creation and
issuance of the Notes and the execution and delivery of the Security Instruments
and this Agreement. The Borrower hereby authorizes the Lenders or the
Administrative Agent to file any financing statements without the signature of
the Borrower to the extent permitted by applicable Legal Requirements in order
to perfect or maintain the perfection of any security interest granted under any
of the Loan Documents. The Borrower at its expense will, and will cause each
Subsidiary to, promptly execute and deliver to the Administrative Agent upon
request all such other documents, agreements and instruments to comply with or
accomplish the covenants and agreements of the Borrower or any Subsidiary, as
the case may be, in the Security Instruments and this Agreement, or to further
evidence and more fully describe the collateral intended as security for the
Notes, or to correct any omissions in the Security Instruments, or to state more
fully the security obligations set out herein or in any of the Security
Instruments, or to perfect, protect or preserve any Liens created pursuant to
any of the Security Instruments, or to make any recordings, to file any notices
or obtain any consents, all as may be necessary or appropriate in connection
therewith or to enable the Administrative Agent to exercise and enforce its
rights and remedies with respect to any Collateral. Within 60 days after (a) a
request by the Administrative Agent or the Lenders to cure any title defects or
exceptions which are not Permitted Liens raised by such information or (b) a
notice by the Administrative Agent that the Borrower has failed to comply with
Section 5.10, the Borrower shall (i) cure such title defects or exceptions which
are not Permitted Liens or substitute acceptable Oil and Gas Properties with no
title defects or exceptions except for Permitted Liens covering Collateral of an
equivalent value and (ii) deliver to the Administrative Agent satisfactory title
evidence (including supplemental or new title

 

-62-



--------------------------------------------------------------------------------

opinions meeting the foregoing requirements) in form and substance reasonably
acceptable to the Administrative Agent in its reasonable business judgment as to
the Borrower’s and its Subsidiaries’ ownership of such Oil and Gas Properties
and the Administrative Agent’s Liens and security interests therein as are
required to maintain compliance with Section 5.10. NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, during the Release Period, the provisions of this
Section 5.10 shall not apply to Collateral consisting of the Oil and Gas
Properties.

Section 5.12 Notice Regarding Early Termination of Hedge Contracts. The Borrower
shall, and shall cause each Subsidiary to, promptly notify Administrative Agent
regarding the occurrence of any early termination or other unwind of any Hedge
Contract prior to the end of its original, nominal term, such notification to be
given by Borrower as promptly as possible after Borrower learns of the
occurrence or impending occurrence of such early termination, and in any event
not later than two Business Days thereafter. NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, during the Release Period the provisions of this Section 5.12
shall not apply.

ARTICLE VI.

NEGATIVE COVENANTS

So long as any Note or any amount under any Loan Document shall remain unpaid,
any Letter of Credit shall remain outstanding, or any Lender shall have any
Commitment, the Borrower agrees, unless the Required Lenders otherwise consent
in writing, to comply with the following covenants.

Section 6.01 Liens, Etc. The Borrower shall not create, assume, incur, or suffer
to exist, or permit any of its Subsidiaries to create, assume, incur, or suffer
to exist, any Lien on or in respect of any of its Property whether now owned or
hereafter acquired, or assign any right to receive income, except that the
Borrower and its Subsidiaries may create, incur, assume, or suffer to exist:

(a) Liens granted under a Loan Document and securing the Obligations;

(b) Liens securing Debt permitted under Section 6.02(f) provided, that, the Debt
secured by such Liens (i) was incurred solely for the purpose of financing the
acquisition of such equipment, and does not exceed the aggregate purchase price
of such equipment and the obligations incidental thereto, (ii) is secured only
by such equipment and the proceeds thereof (including insurance proceeds
covering such equipment) and not by any other assets of the Borrower and its
Subsidiaries, and (iii) is not increased in amount;

(c) Liens for taxes, assessments, or other governmental charges or levies not
yet due or that (provided foreclosure, sale, or other similar proceedings shall
not have been initiated) are being contested in good faith by appropriate
proceedings, and such reserve as may be required by GAAP shall have been made
therefor;

(d) Liens in favor of vendors, carriers, warehousemen, repairmen, mechanics,
workmen, materialmen, construction, or similar Liens arising by operation of law
in the ordinary course of business in respect of obligations that are not yet
due or that are being contested in good faith by appropriate proceedings,
provided, that, such reserve as may be required by GAAP shall have been made
therefor;

(e) Liens to operators and non-operators under joint operating agreements
arising in the ordinary course of the business of the Borrower or the relevant
Subsidiary to secure amounts owing, which amounts are not yet due or are being
contested in good faith by appropriate proceedings, if such reserve as may be
required by GAAP shall have been made therefor;

 

-63-



--------------------------------------------------------------------------------

(f) royalties, overriding royalties, net profits interests, production payments,
reversionary interests, calls on production, preferential purchase rights and
other burdens on or deductions from the proceeds of production, that do not
secure Funded Debt and that are taken into account in computing the net revenue
interests and working interests of the Borrower or any of its Subsidiaries
warranted in this Agreement or in the Security Instruments;

(g) Liens arising in the ordinary course of business out of pledges or deposits
under workers’ compensation laws, unemployment insurance, old age pensions or
other social security or retirement benefits, or similar legislation or to
secure public or statutory obligations of the Borrower;

(h) Liens arising under operating agreements, unitization and pooling agreements
and orders, farmout agreements, gas balancing agreements and other agreements,
in each case that are customary in the oil, gas and mineral production business
and that are entered into in the ordinary course of business that are taken into
account in computing the net revenue interests and working interests of the
Borrower or any of its Subsidiaries warranted in this Agreement or in the
Security Instruments, to the extent that any such Lien referred to in this
clause does not materially impair the use of the Property covered by such Lien
for the purposes for which such Property is held by the Borrower or any
Subsidiary or materially impair the value of such Property subject thereto;

(i) easements, rights-of-way, restrictions, and other similar encumbrances, and
minor defects in the chain of title that are customarily accepted in the oil and
gas financing industry, none of which interfere with the ordinary conduct of the
business of Borrower or any Subsidiary or materially detract from the value or
use of the Property to which they apply; and

(j) Liens described in Schedule 4.05.

(k) Liens securing surety or other bonds permitted by Section 6.02(e); and

(l) Liens not otherwise permitted in this Section 6.01; provided, that, (i) the
Debt secured by such Liens is permitted under Section 6.02 (other than clause
(g), (h) or (i) thereof), and (ii) at all times other than during the Release
Period, no such Lien encumbers Collateral.

Section 6.02 Debts, Guaranties, and Other Obligations. The Borrower shall not,
and shall not permit any of its Subsidiaries to, create, assume, suffer to
exist, or in any manner become or be liable in respect of, any Debt except:

(a) Debt of the Borrower and its Subsidiaries under the Loan Documents;

(b) Debt listed on Schedule 4.05; provided, that, the amount of such Debt may
not be increased other than as permitted under the terms of this Agreement;

(c) Debt in the form of obligations for the deferred purchase price of Property
or services incurred in the ordinary course of business which are not yet due
and payable or are being contested in good faith by appropriate proceedings and
for which adequate reserves in accordance with GAAP have been established;

(d) Debt under Hydrocarbon Hedge Agreements or Interest Hedge Agreements which
are not prohibited by the terms of Section 6.14;

(e) Debt consisting of sureties or bonds provided to any Governmental Authority
or other Person and assuring payment of contingent liabilities of the Borrower
in connection with the operation of the Oil and Gas Properties, including with
respect to plugging, facility removal and abandonment of its Oil and Gas
Properties and removal, disposal or injection of salt water or other fluids;

 

-64-



--------------------------------------------------------------------------------

(f) Debt (including Debt under purchase money obligations or capital lease
obligations) in an aggregate amount not to exceed $50,000,000 at any time;

(g) Debt evidenced by the Senior Notes;

(h) Debt evidenced by senior or subordinated notes issued by the Borrower which
may be guaranteed by the other Obligors; provided that, (i) such Debt is not
secured by any Lien, (ii) no principal amount of such Debt matures earlier than
two (2) years after the Maturity Date that is in effect at the time such Debt is
issued, (iii) at the time of the issuance of such Debt and after giving effect
thereto, no Default or Event of Default shall exist or would occur, (iv) the
agreement or indenture governing such Debt shall have covenants and restrictions
that are no more restrictive in any material respects than those set forth in
this Agreement and the other Loan Documents; provided that the inclusion of any
covenant that is customary with respect to such type of Debt and that is not
found in this Agreement shall not be deemed to be more restrictive for purposes
of this clause, (v) the agreement or indenture governing such Debt shall not
have any restriction on the ability of the Borrower or any of its Subsidiaries
to guarantee the Obligations or pledge assets as collateral security for the
Obligations, provided that a requirement that any such Subsidiary also guarantee
such Debt shall not be deemed to be a violation of this clause, (vi) at the time
of the issuance of such Debt and after giving effect thereto (A) the ratings of
the Index Debt shall be maintained by S&P at BB- or better and the ratings of
the Index Debt shall be maintained by Moody’s at Ba3 or better (or, if a rating
for the Index Debt shall be maintained by only one of S&P and Moody’s (other
than as a result of action taken or omitted to be taken by the Borrower), the
rating for the Index Debt is equal to or better than the applicable rating
specified in this clause (A)), and (B) other than in connection with the first
issuance of such Debt, each of Moody’s and S&P maintains its rating applicable
to the Index Debt equal to or more favorable than its most favorable rating of
the Index Debt during the 180 days preceding the issuance of such Debt (or, if a
rating for the Index Debt shall be maintained by only one of S&P and Moody’s,
such rating for the Index Debt is equal to or more favorable than its most
favorable rating of the Index Debt during the 180 days preceding the issuance of
such Debt), and (vii) the Borrower shall have delivered to the Administrative
Agent a certificate in reasonable detail reflecting compliance with each of the
foregoing requirements of this Section 6.2(g), including calculations with
supporting detail regarding the financial covenants under Sections 6.17, 6.18
and 6.19 (if otherwise applicable) of this Agreement, together with such other
evidence of compliance with the foregoing requirements of this Section 6.2(g) as
the Administrative Agent may reasonably request; and

(i) Debt not otherwise permitted under this Section 6.02, provided, that
(i) such Debt is not secured by any Lien, and (ii) the aggregate of amount of
such Debt plus the aggregate amount of Debt permitted under Section 6.02(b)
shall not to exceed 5% of the Present Value in effect at any time.

Section 6.03 Agreements Restricting Liens and Distributions. The Borrower shall
not, nor shall it permit any of its Subsidiaries to, create, incur, assume or
permit to exist any contract, agreement or understanding (other than this
Agreement and the Security Instruments) which in any way prohibits or restricts
the granting, conveying, creation or imposition of any Lien on any of its
Property, whether now owned or hereafter acquired, to secure the Obligations or
restricts any Subsidiary from paying dividends to the Borrower, or which
requires the consent of or notice to other Persons in connection therewith.

Section 6.04 Merger or Consolidation; Asset Sales. The Borrower shall not, nor
shall it permit any of its Subsidiaries to (a) merge or consolidate with or into
any other Person other than the merger of a Guarantor with and into the Borrower
or another Guarantor (or a Subsidiary that will, concurrent with such merger,
become a Guarantor); or (b) sell, lease, transfer, assign, farm-out, convey, or
otherwise

 

-65-



--------------------------------------------------------------------------------

dispose of any of its Property (including any working interest, overriding
royalty interest, production payments, net profits interest, royalty interest,
or mineral fee interest) other than: (i) the sale of Hydrocarbons in the
ordinary course of business, (ii) the sale or transfer of equipment that is
(A) obsolete, worn out, depleted or uneconomic and disposed of in the ordinary
course of business, (B) no longer necessary for the business of such Person or
(C) contemporaneously replaced by equipment of at least comparable use and
value, (iii) the disposition of Oil and Gas Properties pursuant to any JDA, and
(iv) the sale, lease, transfer, assignment, farm-out, conveyance, or other
disposition of any of its Property (including any working interest, overriding
royalty interest, production payments, net profits interest, royalty interest,
or mineral fee interest) of Oil and Gas Properties which is not otherwise
permitted under this Section 6.04(b); provided that, (A) the Present Value of
all Properties subject to all such transactions completed since the immediately
preceding January 1st, does not exceed 5% of the Present Value in effect at the
time such transaction is completed and (B) such transaction shall be an arm’s
length transactions and for fair market value.

Section 6.05 Restricted Payments. The Borrower shall not, nor shall it permit
any of its Subsidiaries to, make any Restricted Payments except that:

(a) the Subsidiaries of the Borrower may make Restricted Payments to the
Borrower; and

(b) the Borrower may make Restricted Payments (other than Restricted Payments on
subordinated debt) to its Equity Interest holders; provided that (i) the
Borrower shall be in compliance with Section 6.17, Section 6.18, and
Section 6.19 as of the most recent fiscal quarter end, (ii) the Borrower shall
be in pro forma compliance with the Sections 6.17, 6.18, and 6.19 after giving
effect to such Restricted Payment and the Borrower shall have delivered to the
Administrative Agent a certificate in reasonable detail reflecting such pro
forma compliance, and (iii) no Default or Event of Default or Borrowing Base
Deficiency shall have occurred or be continuing (both before and after giving
effect to the applicable Restricted Payment).

Section 6.06 Investments. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, (i) make or permit to exist any Investments or (ii) make any
significant acquisitions of any Property, except:

(a) Investments that, at the time such Investments are made, qualify as Liquid
Investments;

(b) Ownership of existing Subsidiaries and creation or acquisition of any
additional Subsidiaries in compliance with Section 6.15.; and

(c) Investments in partnerships, joint ventures, corporations or other entities
engaged in activities in or related to the Borrower’s or any Subsidiary’s
business in an aggregate amount not in excess of 5% of the Present Value as most
recently determined at the time of the Investment;

(d) acquisition of Oil and Gas Properties and related equipment, including
equipment used or useful in the exploration and production or marketing of oil
and gas, including, but not limited to, oil and gas drilling rigs, gathering
systems, pipelines, compression equipment and other facilities;

(e) capital expenditures incurred in the ordinary course of business;

(f) Investments in stock, obligations or securities received in settlement of
Debts arising from Investments permitted under this Section 6.06 owing to the
Borrower or any of its Subsidiaries as a result of a bankruptcy or other
insolvency proceeding of the obligor in respect of such Debts or upon the
enforcement of any Lien in favor of the Borrower or any of its Subsidiaries; and

 

-66-



--------------------------------------------------------------------------------

(g) Any guaranty permitted under Section 6.02.

Section 6.07 Affiliate Transactions. The Borrower shall not, nor shall it permit
any of its Subsidiaries to, directly or indirectly, enter into or permit to
exist any transaction or series of transactions (including the purchase, sale,
lease or exchange of Property, the making of any investment, the giving of any
guaranty, the assumption of any obligation or the rendering of any service) with
any of their Affiliates unless such transaction or series of transactions is on
terms no less favorable to the Borrower or the Subsidiary, as applicable, than
those that could be obtained in a comparable arm’s length transaction with a
Person that is not such an Affiliate and if in the good faith judgment of the
Board of Directors, no comparable transaction is available with which to compare
such transaction or series of transactions, such transaction or series of
transactions is otherwise fair to the Borrower or the relevant Subsidiary from a
financial and liability point of view.

Section 6.08 Compliance with ERISA. The Borrower shall not, nor shall it permit
any of its Subsidiaries to, directly or indirectly, (a) engage in, or permit any
Subsidiary to engage in, any transaction in connection with which the Borrower
or any Controlled Group member could be subjected to either a civil penalty
assessed pursuant to section 502(c), (i) or (l) of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code; (b) terminate, or permit any Subsidiary to
terminate, any Plan in a manner, or take any other action with respect to any
Plan, which could result in any liability to the Borrower or any Controlled
Group member to the PBGC; (c) fail to make, or permit any Subsidiary to fail to
make, full payment when due of all amounts which, under the provisions of any
Plan, agreement relating thereto or applicable law, the Borrower or any
Controlled Group member is required to pay as contributions thereto; (d) permit
to exist, or allow any Subsidiary to permit to exist, any accumulated funding
deficiency within the meaning of Section 302 of ERISA or section 412 of the
Code, whether or not waived, with respect to any Plan; (e) permit, or allow any
Subsidiary to permit, the actuarial present value of the benefit liabilities (as
“actuarial present value of the benefit liabilities” shall have the meaning
specified in section 4041 of ERISA) under any Plan maintained by the Borrower or
any Controlled Group member which is regulated under Title IV of ERISA to exceed
the current value of the assets (computed on a plan termination basis in
accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities; (f) assume an obligation to contribute to, or permit any Subsidiary
to assume an obligation to contribute to, any Multiemployer Plan; (g) acquire,
or permit any Subsidiary to acquire, an 80% or greater interest in any Person if
such Person sponsors, maintains or contributes to, or at any time in the
six-year period preceding such acquisition has sponsored, maintained, or
contributed to, (1) any Multiemployer Plan, or (2) any other Plan that is
subject to Title IV of ERISA, and in either case, the actuarial present value of
the benefit liabilities under such Plan exceeds the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities; (h) incur, or permit any
Subsidiary to incur, a liability to or on account of a Plan under sections 515,
4062, 4063, 4064, 4201 or 4204 of ERISA; (i) assume an obligation to contribute
to, or permit any Subsidiary to assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion without any material liability; (j) amend or permit any
Subsidiary to amend, a Plan resulting in an increase in current liability such
that the Borrower or any Controlled Group member is required to provide security
to such Plan under section 401(a)(29) of the Code; or (k) permit to exist any
occurrence of any Reportable Event (as defined in Title IV of ERISA), or any
other event or condition, which presents a material (in the opinion of the
Required Lenders) risk of such a termination by the PBGC of any Plan.

Section 6.09 Post-Closing. On or prior to August 31, 2010, the Borrower shall,
and shall cause each Subsidiary to, grant to the Administrative Agent an
Acceptable Security Interest in at least 85% (by value) of all of the Borrower’s
and its Subsidiaries’ Proven Reserves and associated Oil and Gas

 

-67-



--------------------------------------------------------------------------------

Properties, as determined by the most recently delivered Engineering Report. On
or prior to September 30, 2010, the Borrower shall, from time to time upon the
reasonable request of the Administrative Agent, take such actions and execute
and deliver such documents and instruments as the Administrative Agent shall
require to ensure that the Administrative Agent shall, at all times, have
received satisfactory title opinions (including, if requested, supplemental or
new title opinions addressed to it) or other title evidence reflecting that the
Obligors have good and marketable title to Oil and Gas Properties constituting
at least 70% of the present value of the Obligors’ Oil and Gas Properties, as
determined by the most recently delivered Engineering Report, and which title
opinions or other title evidence shall be in form and substance reasonably
acceptable to the Administrative Agent in its sole discretion.

Section 6.10 Change of Business. The Borrower shall not, nor shall it permit any
of its Subsidiaries to, make any material change in the character of its
business as an independent oil and gas exploration and production company, nor
will the Borrower or any Subsidiary operate or carry on business in any
jurisdiction other than the United States; provided that this Section 6.10 shall
not prohibit the Borrower and its Subsidiaries from engaging in other
energy-related activities, including owning and operating gathering systems,
pipelines, LNG facilities, and drilling rigs.

Section 6.11 Organizational Documents, Name Change; Change in Accounting. The
Borrower shall not, nor shall it permit any of its Subsidiaries to, amend,
supplement, modify or restate its articles or certificate of incorporation,
bylaws, limited liability company agreement, or other equivalent organizational
documents or amend its name or change its jurisdiction of incorporation,
organization or formation, in any case, without prior written notice to, and
prior consent of, the Administrative Agent. Notwithstanding the foregoing, the
Borrower may amend, supplement, modify or restate its articles of incorporation
and bylaws in connection with the Offering provided that (a) the Borrower shall
deliver a certified, true and complete copy of such amended, supplemented,
modified or restated articles of incorporation and bylaws to the Administrative
Agent immediately upon the completion of the Offering, (b) such amendment,
supplement, modification or restatement could not reasonably be expected to be
materially adverse to any Lender Party, and (c) the Borrower shall have, at its
expense, executed and delivered to the Administrative Agent all such documents,
agreements and instruments to perfect, protect or preserve any Liens created
pursuant to any of the Security Instruments, or to make any recordings, to file
any notices or obtain any consents, all as may be necessary or appropriate in
connection therewith or to enable the Administrative Agent to exercise and
enforce its rights and remedies with respect to any Collateral. The Borrower
shall not, and shall not permit any Subsidiary to, make any significant change
in accounting treatment or reporting practices, except as required by GAAP (and
then subject to Section 1.03), or change the fiscal year of the Borrower or of
any Subsidiary.

Section 6.12 Use of Proceeds; Letters of Credit. The Borrower will not permit
the proceeds of any Advance or Letters of Credit to be used for any purpose
other than those permitted by Section 5.09. The Borrower will not engage in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U). Neither the Borrower nor any Person
acting on behalf of the Borrower has taken or shall take, nor permit any of the
Borrower’s Subsidiaries to take any action which might cause any of the Loan
Documents to violate Regulation T, U or X or any other regulation of the Board
of Governors of the Federal Reserve System or to violate Section 7 of the
Exchange Act or any rule or regulation thereunder, in each case as now in effect
or as the same may hereinafter be in effect, including the use of the proceeds
of any Advance or Letters of Credit to purchase or carry any margin stock in
violation of Regulation T, U or X.

Section 6.13 Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower
shall not, nor shall it permit any of its Subsidiaries to, allow gas imbalances,
take-or-pay or other prepayments with respect to the Oil and Gas Properties of
the Borrower or any Subsidiary which would require the Borrower or any
Subsidiary to deliver their respective Hydrocarbons produced on a monthly basis
from

 

-68-



--------------------------------------------------------------------------------

such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor other than imbalances which (a) occur in the
ordinary course of business and (b) do not exceed 3% of the value of the Proven
Reserves of the Borrower and its Subsidiaries

Section 6.14 Limitation on Hedging.

(a) Speculative Purposes. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, (i) purchase, assume, or hold a speculative position in any
commodities market or futures market or enter into any Hedge Contract for
speculative purposes, as determined at the time such Hedge Contract is entered
into, or (ii) be party to or otherwise enter into any Hydrocarbon Hedge
Agreement which is entered into for reasons other than as a part of its normal
business operations as a risk management strategy and/or hedge against changes
resulting from market conditions related to the Borrower’s operations.

(b) Additional Limitations. The Borrower shall not, nor shall it permit any of
its Subsidiaries to, be party to or enter into any Hydrocarbon Hedge Agreements;
provided that, the Borrower and its Subsidiaries may be party to and enter into
Hydrocarbon Hedge Agreements covering oil and gas reserves subject to the
following limitations: (i) before and after giving effect to such Hydrocarbon
Hedge Agreements, the volume of reserves covered by all Hydrocarbon Hedge
Agreements to which the Borrower or any Subsidiary is a party shall not exceed
80% of the Projected Volume; (ii) such Hydrocarbon Hedge Agreements shall not
cover a period longer than five years from the date such Hydrocarbon Hedge
Agreement was entered into; (iii) such Hydrocarbon Hedge Agreement is with a
counterparty or has a guarantor of the obligation of the counterparty who
(unless such counterparty is a Lender Party or one of its Affiliates) at the
time the contract is made does not have long-term obligations rated BBB or Baa2
or better, respectively, by either Standard & Poor’s Ratings Group or Moody’s
Investors Service, Inc., or is an investment grade-rated industry participant;
and (iv) such Hydrocarbon Hedge Agreement otherwise complies with the
requirements in clause 6.14(a) above.

Section 6.15 Additional Subsidiaries. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, create or acquire any additional Subsidiaries
without (a) prior written notice to the Administrative Agent, (b) such new
Subsidiary executing and delivering to the Administrative Agent, at its request,
joinders or supplements to the Guaranty, the Pledge Agreement, and the Security
Agreement, a Mortgage, and such other Security Instruments as the Administrative
Agent or the Required Lenders may reasonably request, (c) the equity holder of
such Subsidiary executing and delivering to the Administrative Agent a joinder
or supplement to the Pledge Agreement pledging 100% of the Equity Interest owned
by such equity holder of such Subsidiary along with the certificates pledged
thereby, if any, and appropriately executed stock powers in blank, if
applicable, and (d) the delivery by the Borrower and such Subsidiary of any
certificates, opinions of counsel, title opinions or other documents as the
Administrative Agent may reasonably request relating to such Subsidiary.

Section 6.16 Account Payables. The Borrower shall not, nor shall it permit any
of its Subsidiaries to, allow the weighted average maturity of all its trade or
other account payables to exceed 75 days.

Section 6.17 Leverage Ratio. The Borrower shall not permit, as of the end of any
fiscal quarter, the ratio of (a) all Funded Debt of the Borrower and its
Subsidiaries as of such fiscal quarter end to (b) the consolidated EBITDAX of
the Borrower and its Subsidiaries for the four-fiscal quarter period then ended,
to be greater than 3.75 to 1.00.

Section 6.18 Working Capital Ratio. The Borrower shall not permit, as of the end
of any fiscal quarter, the ratio of (a) its consolidated current assets to
(b) its consolidated current liabilities, to be

 

-69-



--------------------------------------------------------------------------------

less than 1.00 to 1.00. For purposes of this calculation (i) “current assets”
shall include, as of the date of calculation, the aggregate Availability but
shall exclude, as of the date of calculation (A) any cash deposited with or at
the request of a counterparty to any Hedge Contract and (B) any assets
representing a valuation account arising from the application of SFAS 133 and
143, and (ii) “current liabilities” shall exclude, as of the date of
calculation, (A) the current portion of long-term Debt existing under this
Agreement and (B) any liabilities representing a valuation account arising from
the application of SFAS 133 and 143. During the one-year period prior to the
Maturity Date, the outstanding Advances shall nevertheless be considered
long-term Debt for purposes of this Section 6.18.

Section 6.19 Property Value Ratio. Subject to the last sentence of this
Section 6.19, at all times during an Additional Covenant Period, the Borrower
shall not permit the ratio of (a) the Present Value as of the most recent
determination thereof to (b) all Funded Debt of the Borrower and its
Subsidiaries at such time, to be less than 1.75 to 1.00. This Section 6.19 shall
apply during any Additional Covenant Period but shall not apply during any BB
Period or Release Period.

ARTICLE VII.

EVENTS OF DEFAULT; REMEDIES

Section 7.01 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under any Loan Document:

(a) Payment. The Borrower shall fail (i) to pay when due any principal, (ii) to
pay within one (1) Business Day after the same becomes due, any Reimbursement
Obligation (unless a deemed Borrowing is made pursuant to Section 2.07(d)),
(iii) to pay within three (3) days after the same becomes due, any interest or
fees due hereunder, under the Notes or any other Loan Document, or (iv) to pay
within five (5) Business Days after the same becomes due, any reimbursements,
indemnifications, or other amounts (other than those covered under clause (i),
(ii) or (iii) above) payable hereunder, under the Notes, or under any other Loan
Document;

(b) Representation and Warranties. Any representation or warranty made or deemed
to be made (i) by any Obligor (or any officer thereof) in this Agreement or in
any other Loan Document, or (ii) by any Obligor (or any officer thereof) in
connection with this Agreement or any other Loan Document, shall prove to have
been incorrect in any material respect (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) when made or deemed to
be made;

(c) Covenant Breaches. Any Obligor shall fail to (i) perform or observe any
covenant contained in Section 5.02(a), Section 5.06(e), or Article VI or
(ii) fail to perform or observe any other term or covenant set forth in this
Agreement or in any other Loan Document which is not covered by clause (i) above
or any other provision of this Section 7.01, if such failure shall remain
unremedied for 30 days after the occurrence of such breach or failure;

(d) Cross-Defaults. (i) Any Obligor shall fail to pay any principal of or
premium or interest on its Debt which is outstanding in a principal amount of at
least $50,000,000 individually or when aggregated with all such Debt of any
Obligor so in default (but excluding Debt evidenced by the Notes) when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; (ii) any other event shall occur or condition shall exist
under any agreement or instrument relating to Debt which is outstanding in a
principal amount of at least $50,000,000 individually or when aggregated with
all such Debt of any

 

-70-



--------------------------------------------------------------------------------

Obligor so in default, and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or (iii) any such Debt shall be declared to be due and payable, or
required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; provided that, for purposes
of this subsection 7.01(d), the “principal amount” of the obligations in respect
of Hedge Contracts at any time shall be the Hedge Termination Amount.

(e) Insolvency. The Borrower, any Guarantor or any of their respective
Subsidiaries shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Borrower, any Guarantor or any of their respective
Subsidiaries, seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or for any substantial part of its Property and, in the case of
any such proceeding instituted against the Borrower, any such Subsidiary or any
such Guarantor either such proceeding shall remain undismissed for a period of
60 days or any of the actions sought in such proceeding shall occur; or the
Borrower, any of its Subsidiaries, or any Guarantor shall take any company
action to authorize any of the actions set forth above in this paragraph (e);

(f) Judgments. Any judgment or order for the payment of money in excess of
$25,000,000 shall be rendered against the Borrower, any Guarantor or any of
their respective Subsidiaries and either (i) enforcement proceedings shall have
been commenced by any creditor upon such judgment or order or (ii) there shall
be any period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect;

(g) Termination Events. Any Termination Event with respect to a Plan shall have
occurred, and, 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent, (i) such Termination Event shall not have
been corrected and (ii) the then present value of such Plan’s vested benefits
exceeds the then current value of assets accumulated in such Plan by more than
the amount of $25,000,000 (or in the case of a Termination Event involving the
withdrawal of a “substantial employer” (as defined in Section 4001(a)(2) of
ERISA), the withdrawing employer’s proportionate share of such excess shall
exceed such amount);

(h) Plan Withdrawals. The Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and the plan sponsor of such
Multiemployer Plan shall have notified such withdrawing employer that such
employer has incurred a withdrawal liability in an annual amount exceeding
$25,000,000;

(i) Change in Control. The Borrower shall have discontinued its usual business
or a Change in Control shall have occurred;

(j) Borrowing Base. Any failure to cure any Borrowing Base Deficiency in
accordance with Section 2.05;

(k) Loan Documents. Any provision of any Loan Document shall for any reason
cease to be valid and binding on any Obligor party thereto or any Obligor shall
so state in writing; or

(l) Security Instruments. If during any period other than the Release Period,
(i) as a result of action taken or omitted to be taken by any Obligor, the
Administrative Agent shall fail to have an Acceptable Security Interest in any
portion of the Collateral, (ii) other than as a result of action taken or

 

-71-



--------------------------------------------------------------------------------

omitted to be taken by any Obligor, the Administrative Agent shall fail to have
an Acceptable Security Interest in any portion of the Collateral and such
failure is not remedied within 5 days after notice thereof to the Borrower from
the Administrative Agent, or (iii) any Obligor shall contest the validity or
enforceability of any Security Instrument.

Section 7.02 Optional Acceleration of Maturity. If any Event of Default (other
than an Event of Default pursuant to paragraph (e) of Section 7.01) shall have
occurred and be continuing, then, and in any such event,

(a) the Administrative Agent (i) shall at the request, or may with the consent,
of the Required Lenders, by notice to the Borrower, declare the obligation of
each Lender and the Issuing Lender to make extensions of credit hereunder,
including making Advances and issuing, increasing or extending Letters of
Credit, to be terminated, whereupon the same shall forthwith terminate, and
(ii) shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrower, declare all principal, interest, fees, reimbursements,
indemnifications, and all other amounts payable under this Agreement, the Notes,
and the other Loan Documents to be forthwith due and payable, whereupon all such
amounts shall become and be forthwith due and payable in full, without notice of
intent to demand, demand, presentment for payment, notice of nonpayment,
protest, notice of protest, grace, notice of dishonor, notice of intent to
accelerate, notice of acceleration, and all other notices, all of which are
hereby expressly waived by the Borrower;

(b) the Borrower shall, on demand of the Administrative Agent at the request or
with the consent of the Required Lenders, deposit with the Administrative Agent
into the Cash Collateral Account an amount of cash equal to the Letter of Credit
Exposure as security for the Obligations; and

(c) the Administrative Agent shall at the request of, or may with the consent
of, the Required Lenders proceed to enforce its rights and remedies under the
Security Instruments, the Guaranties, and any other Loan Document for the
ratable benefit of the Secured Parties by appropriate proceedings.

Section 7.03 Automatic Acceleration of Maturity. If any Event of Default
pursuant to paragraph (e) of Section 7.01 shall occur,

(a)(i) the obligation of each Lender and the Issuing Lender to make extensions
of credit hereunder, including making Advances and issuing, increasing or
extending Letters of Credit, shall terminate, and (ii) all principal, interest,
fees, reimbursements, indemnifications, and all other amounts payable under this
Agreement, the Notes, and the other Loan Documents shall become and be forthwith
due and payable in full, without notice of intent to demand, demand, presentment
for payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrower;

(b) the Borrower shall deposit with the Administrative Agent into the Cash
Collateral Account an amount of cash equal to the outstanding Letter of Credit
Exposure as security for the Obligations; and

(c) the Administrative Agent shall at the request of, or may with the consent
of, the Required Lenders proceed to enforce its rights and remedies under the
Security Instruments, the Guaranties, and any other Loan Document for the
ratable benefit of the Secured Parties by appropriate proceedings.

Section 7.04 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender Party and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
Legal Requirements, to set off and apply any and all deposits

 

-72-



--------------------------------------------------------------------------------

(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender Party or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender Party, irrespective of whether or not such Lender Party shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender Party different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of each
Lender Party and its Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender Party or
its Affiliates may have. Each Lender Party agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

Section 7.05 Non-exclusivity of Remedies. No remedy conferred upon any Lender
Party is intended to be exclusive of any other remedy, and each remedy shall be
cumulative of all other remedies existing by contract, at law, in equity, by
statute or otherwise.

Section 7.06 Application of Proceeds. From and during the continuance of any
Event of Default, any monies or Property actually received by the Administrative
Agent pursuant to this Agreement or any other Loan Document, the exercise of any
rights or remedies under any Security Instrument or any other agreement with the
Borrower, any Guarantor or any of their respective Subsidiaries which secures
any of the Obligations, shall be applied in the following order:

(a) First, to the payment of all amounts, including costs and expenses incurred
in connection with the collection of such proceeds and the payment of any part
of the Obligations, due to the Administrative Agent under any of the expense
reimbursement or indemnity provisions of this Agreement or any other Loan
Document, any Security Instrument or other collateral documents, and any
applicable Legal Requirement;

(b) Second, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the payment of the Obligations
then due and payable, including Obligations with respect to Letters of Credit,
Obligations owing to any Swap Counterparty under any Hedge Contract, and
Obligations with respect to Banking Services; and

(c) Third, the remainder, if any, to the Borrower or its Subsidiaries, or its
respective successors or assigns, or such other Person as may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

ARTICLE VIII.

THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER

Section 8.01 Appointment and Authority. Each of the Lenders and the Issuing
Lender hereby irrevocably appoints Union Bank, N.A. to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders, the Swing Line Lender and the Issuing Lender,
and neither the Borrower nor any Guarantor shall have rights as a third party
beneficiary of any of such provisions.

 

-73-



--------------------------------------------------------------------------------

Section 8.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 8.03 Exculpatory Provisions. Neither the Administrative Agent nor any of
its Related Parties shall be liable for any action taken or omitted to be taken
(INCLUDING THE ADMINISTRATIVE AGENT’S OWN NEGLIGENCE) by it or them under or in
connection with this Agreement or the other Loan Documents, except for its or
their own gross negligence or willful misconduct. The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents. Without limiting the generality of the foregoing,
the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Legal Requirement; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.01, Section 7.02 and Section 7.03) or
(ii) in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

-74-



--------------------------------------------------------------------------------

Section 8.04 Administrative Agent’s Reliance, Etc. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of an Advance, or the issuance of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the
Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or the Issuing
Lender prior to the making of such Advance or the issuance of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Section 8.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 8.06 Lender Credit Decision. Each Lender and the Issuing Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the Issuing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

Section 8.07 Indemnification. THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT AND THE ISSUING LENDER AND EACH OF THEIR RESPECTIVE RELATED
PARTIES (TO THE EXTENT NOT REIMBURSED BY THE BORROWER), ACCORDING TO THEIR
RESPECTIVE PRO RATA SHARES FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES, OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED
ON, INCURRED BY, OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT AND THE ISSUING
LENDER IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY ACTION
TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT OR THE ISSUING LENDER UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (INCLUDING THE ADMINISTRATIVE AGENT’S AND
THE ISSUING LENDER’S OWN NEGLIGENCE), AND INCLUDING ENVIRONMENTAL LIABILITIES,
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO PERSON SEEKING INDEMNIFICATION, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY

 

-75-



--------------------------------------------------------------------------------

FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE PERSON SEEKING INDEMNIFICATION. WITHOUT LIMITATION OF
THE FOREGOING, EACH LENDER AGREES TO REIMBURSE THE ADMINISTRATIVE AGENT AND THE
ISSUING LENDER PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF ANY OUT-OF-POCKET
EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, TO THE EXTENT
THAT THE ADMINISTRATIVE AGENT OR THE ISSUING LENDER IS NOT REIMBURSED FOR SUCH
BY THE BORROWER. TO THE EXTENT THAT THE INDEMNITY OBLIGATIONS PROVIDED IN THIS
SECTION 8.07 ARE FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT AS THE NAMED
SECURED PARTY UNDER THE LIENS GRANTED UNDER THE SECURITY INSTRUMENTS, EACH
LENDER HEREBY AGREES THAT IF SUCH LENDER CEASES TO BE A LENDER HEREUNDER BUT
OBLIGATIONS OWING TO SUCH LENDER OR AN AFFILIATE OF SUCH LENDER CONTINUE TO BE
SECURED BY SUCH LIENS, THEN SUCH LENDER SHALL CONTINUE TO BE BOUND BY THE
PROVISIONS OF THIS SECTION 8.07 UNTIL SUCH TIME AS SUCH OBLIGATIONS HAVE BEEN
SATISFIED OR TERMINATED IN FULL AND SUBJECT TO THE TERMS OF THE LAST SENTENCE OF
SECTION 9.06. IN SUCH EVENT, IN DETERMINING THE PRO RATA SHARES UNDER THIS
SECTION 8.07, THE LENDERS SHALL INCLUDE THE AGGREGATE AMOUNT (GIVING EFFECT TO
ANY NETTING AGREEMENTS) THAT WOULD BE OWING TO SUCH SWAP COUNTERPARTY IF SUCH
HEDGE CONTRACTS WERE TERMINATED AT THE TIME OF DETERMINATION.

Section 8.08 Successor Administrative Agent, Swing Line Lender and Issuing
Lender. The Administrative Agent, the Swing Line Lender the Issuing Lender may
at any time give notice of its resignation to the other Lender Parties and the
Borrower. Furthermore, the Administrative Agent may be replaced by the Required
Lenders upon prior written notice. Upon receipt of any such notice of
resignation or replacement, the Required Lenders shall have the right, with the
consent Borrower (which consent shall not be unreasonably withheld or delayed
and no such consent shall be necessary during the continuance of an Event of
Default), to appoint a successor Administrative Agent, Swing Line Lender and
Issuing Lender. In the event of resignation, if no such successor shall have
been so appointed and shall have accepted such appointment within 30 days after
the retiring or replaced Administrative Agent, Swing Line Lender or Issuing
Lender gives notice of its resignation, then the retiring Administrative Agent,
Swing Line Lender or Issuing Lender, as applicable, may on behalf of the Lenders
and Issuing Lenders, appoint a successor agent, swing line lender or issuing
lender meeting the qualifications set forth above provided that if the retiring
Administrative Agent, Swing Line Lender or Issuing Lender shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent, Swing
Line Lender or Issuing Lender, as applicable, shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
(i) in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the Issuing Lender under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed, (ii) the
retiring Issuing Lender shall remain the Issuing Lender with respect to any
Letters of Credit outstanding on the effective date of its resignation and the
provisions affecting the Issuing Lender with respect to such Letters of Credit
shall inure to the benefit of the retiring Issuing Lender until the termination
of all such Letters of Credit and (iii) the retiring Swing Line Lender shall
remain the Swing Line Lender with respect to any Swing Line

 

-76-



--------------------------------------------------------------------------------

Advances outstanding on the effective date of its resignation and the provisions
affecting the Swing Line Lender with respect to such Swing Line Advances shall
inure to the benefit of the retiring Swing Line Lender until the payment in full
of all such Swing Line Advances, or upon demand by the retiring Swing Line
Lender, all such Swing Line Advances shall be prepaid in full by the Borrower,
which prepayment may be made with Revolving Advances pursuant to
Section 2.16(c)(i)), and (b) all payments, communications and determinations
provided to be made by, to or through the retiring Administrative Agent, Swing
Line Lender or Issuing Lender, as applicable, shall instead be made by or to
each applicable Lender, until such time as the Required Lenders appoint a
successor Administrative Agent, Swing Line Lender or Issuing Lender as provided
for above in this paragraph. In the event of a replacement of the Administrative
Agent by the Required Lenders, no such replacement may be made until a successor
Administrative Agent has been appointed in accordance with the terms hereof and
such successor has accepted such appointment. Upon the acceptance of a
successor’s appointment as Administrative Agent, Swing Line Lender or Issuing
Lender hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, Swing Line Lender or Issuing Lender, as applicable, and
the retiring Administrative Agent, Swing Line Lender or Issuing Lender, as
applicable, shall be discharged from all of its duties and obligations hereunder
or under the other Loan Documents (if not already discharged therefrom as
provided above in this paragraph). The fees payable by the Borrower to a
successor Administrative Agent, Swing Line Lender or Issuing Lender, as
applicable shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring or
replaced Administrative Agent’s, Swing Line Lender’s or Issuing Lender’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Sections 9.03(a), (b), and (c), Section 8.07, and Section 2.07(f)
shall continue in effect for the benefit of such retiring or replaced
Administrative Agent, Swing Line Lender and Issuing Lender, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or replaced Administrative Agent,
Swing Line Lender or Issuing Lender, as applicable, was acting as Administrative
Agent, Swing Line Lender or Issuing Lender.

Section 8.09 Collateral Matters.

(a) Administrative Agent is authorized on behalf of the Secured Parties, without
the necessity of any notice to or further consent from the Secured Parties, from
time to time, to take any actions with respect to any Collateral or Security
Instruments which may be necessary to perfect and maintain Acceptable Security
Interests in and Liens upon the Collateral granted pursuant to the Security
Instruments. Administrative Agent is further authorized on behalf of the Secured
Parties, without the necessity of any notice to or further consent from the
Secured Parties, from time to time, to take any action (other than enforcement
actions requiring the consent of, or request by, the Required Lenders as set
forth in Section 7.02 or Section 7.03 above) in exigent circumstances as may be
reasonably necessary to preserve any rights or privileges of the Secured Parties
under the Loan Documents or applicable Legal Requirements. By accepting the
benefit of the Liens granted pursuant to the Security Instruments, each Secured
Party not party hereto hereby agrees to the terms of this paragraph (a).

(b) Each Secured Party irrevocably authorizes Administrative Agent to release
any Lien granted to or held by the Administrative Agent upon any Collateral:
(i) upon termination of the Commitments, termination or expiration of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the Issuing Lender have been made),
termination of all Hedge Contracts with Swap Counterparties that are secured by
the Liens on the Collateral (other than Hedge Contracts with any Swap
Counterparty with respect to which other arrangements satisfactory to the Swap
Counterparty and the Borrower have been made; provided that, unless a Swap
Counterparty notifies the Administrative Agent in writing at least 2 Business
Days after receiving written notice from the Administrative Agent of the
expected termination of the Commitments

 

-77-



--------------------------------------------------------------------------------

that such arrangements have not been made, then solely for purposes of this
clause (b), it shall be deemed that such satisfactory arrangements have been
made), and payment in full of all Obligations (other than (x) obligations under
Hedge Contracts and Banking Service Obligations not yet due and payable and
(y) indemnity obligations not yet due and payable of which the Borrower has not
received a notice of potential claim); (ii) constituting Property sold or to be
sold or otherwise disposed of as part of or in connection with any Disposition
permitted under this Agreement or the other Loan Documents; (iii) constituting
Property in which the Borrower or any Subsidiary owned no interest at the time
the Lien was granted or at any time thereafter; (iv) constituting Property
leased to the Borrower or any Subsidiary under a lease which has expired or has
been terminated in a transaction permitted under this Agreement or is about to
expire and which has not been, and is not intended by the Borrower or such
Subsidiary to be, renewed or extended; (v) as required under Section 2.02(e); or
(vi) if approved, authorized or ratified in writing by the applicable Required
Lenders or all the Lenders, as the case may be, as required by Section 9.01.
Upon the request of the Administrative Agent at any time, the Secured Parties
will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 8.08. By
accepting the benefit of the Liens granted pursuant to the Security Instruments,
each Secured Party not party hereto hereby agrees to the terms of this paragraph
(b).

(c) Notwithstanding anything contained in any of the Loan Documents to the
contrary, the Borrower, the Administrative Agent, and each Secured Party hereby
agree that no Secured Party shall have any right individually to realize upon
any of the Collateral or to enforce any Guaranty, it being understood and agreed
that all powers, rights and remedies hereunder and under the Security
Instruments may be exercised solely by Administrative Agent on behalf of the
Secured Parties in accordance with the terms hereof. By accepting the benefit of
the Liens granted pursuant to the Security Instruments, each Secured Party not
party hereto hereby agrees to the terms of this paragraph (c).

Section 8.10 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Sole Book Runner, Arranger, Syndication Agent,
Co-Agent, and Documentation Agent listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Lender hereunder.

ARTICLE IX.

MISCELLANEOUS

Section 9.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement, the Notes, or any other Loan Document, nor consent to any departure
by the Borrower or any Subsidiary therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Required Lenders and the
Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that:

(a) no amendment, waiver, or consent shall, unless in writing and signed by all
the Lenders, do any of the following: (i) waive any of the conditions specified
in Section 3.01, (ii) increase the Borrowing Base or the aggregate Commitments,
other than pursuant to Section 2.04(b), (iii) reduce the principal of, or
interest on, the Notes (provided that, the consent of the Required Lenders shall
be sufficient to waive the payment, or reduce the increased portion, of interest
resulting from the existence of an Event of Default), (iv) change the percentage
of Lenders which shall be required for the Lenders or any of them to take any
action hereunder or under any other Loan Document, (v) amend this Section 9.01,
(vi) amend the definition of “Required Lenders” or the definition of
“Super-Majority Lenders”, (vii) amend Section 6.04(a) as it relates to the
Borrower, (viii) release any Guarantor from its obligations under any Guaranty
unless the Equity Interest of such Guarantor is disposed as permitted under this
Agreement, or (ix) release all or substantially all of the Collateral securing
the Obligations, except for releases of Collateral as permitted by this
Agreement;

 

-78-



--------------------------------------------------------------------------------

(b) no amendment, waiver, or consent shall, unless in writing and signed by each
Lender directly and adversely affected thereby, do any of the following:
(i) postpone any date fixed for any fees or other amounts payable hereunder or
extend the Maturity Date or the Commitment Termination Date (it being agreed,
however, that any vote to rescind any acceleration made pursuant to Section 7.02
of amounts owing with respect to the Obligations shall only require the consent
of the Required Lenders), (ii) reduce any fees or other amounts payable
hereunder or under any other Loan Document (other than the principal of, or
interest on, the Notes), or (iii) amend Section 2.11 or Section 7.06; and

(c) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent, the Swing Line Lender, or the Issuing Lender in addition
to the Lenders required above to take such action, affect the rights or duties
of the Administrative Agent, the Swing Line Lender or the Issuing Lender, as the
case may be, under this Agreement or any other Loan Document. No Lender or any
Affiliate of a Lender shall have any voting rights under any Loan Document as a
result of the existence of obligations owed to it under Hedge Contracts or
Banking Services Obligations.

Section 9.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows: (i) if
to the Borrower, to it at its address set forth in Schedule II, (ii) if to the
Administrative Agent, to it at its address set forth in Schedule II, (iii) if to
the Issuing Lender or the Swing Line Lender, to it at its respective address set
forth in Schedule II; and (iv) if to a Lender, to it at its address (or
telecopier number) set forth in its Administrative Questionnaire. Notices sent
by hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices sent by telecopier
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient). Notices
delivered through electronic communications to the extent provided in paragraph
(b) below, shall be effective as provided in said paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders,
the Swing Line Lender and the Issuing Lender hereunder may be delivered or
furnished by electronic communication (including e mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender, the Swing Line
Lender or the Issuing Lender pursuant to Article II if such Lender, Swing Line
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

-79-



--------------------------------------------------------------------------------

(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

Section 9.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by any
Lender Party (including the fees, charges and disbursements of one law firm
serving as counsel for the Administrative Agent and any local counsels, and, if
the Lender Parties determine in good faith that a conflict of interest exists as
between or among the Loan Parties, including the fees, charges and disbursements
of any other counsel for any Lender Party), in connection with the enforcement
or protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Advances made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Advances or Letters of Credit.

(b) Indemnification by the Borrower. THE BORROWER SHALL, AND DOES HEREBY
INDEMNIFY, THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND
THE ISSUING LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH
SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE), INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY
ANY THIRD PARTY OR BY THE BORROWER OR ANY GUARANTOR ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (I) THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, INCLUDING THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
THE EXERCISE OF ANY RIGHTS OR REMEDIES GRANTED HEREIN OR UNDER APPLICABLE LAW,
OR, IN THE CASE OF THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND ITS
RELATED PARTIES ONLY, THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE
PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING LENDER TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,

 

-80-



--------------------------------------------------------------------------------

WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
PARTY OR BY THE BORROWER OR ANY GUARANTOR, AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM
BROUGHT BY THE BORROWER OR ANY GUARANTOR AGAINST AN INDEMNITEE FOR BREACH IN BAD
FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT, IF THE BORROWER OR SUCH GUARANTOR HAS OBTAINED A FINAL AND
NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION.

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Legal Requirement, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or Letter of Credit or
the use of the proceeds thereof. No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(d) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the Issuing Lender, the replacement of any Lender,
the termination of the Commitments, the termination or expiration of all Letters
of Credit, and the repayment, satisfaction or discharge of all of the other
Obligations.

Section 9.04 No Waiver; Remedies. No failure on the part of any Lender, the
Administrative Agent, or the Issuing Lender to exercise, and no delay in
exercising, any right hereunder or under any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

Section 9.05 Lender Assignments and Participations.

(a) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Advances at the
time owing to it); provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s applicable Commitments and the Advances under such Commitment
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender, the aggregate amount of the Commitment (which for this
purpose includes Advances outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the
Advances of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and

 

-81-



--------------------------------------------------------------------------------

Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, unless the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consent (each such consent not to be unreasonably withheld or
delayed);

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the applicable Commitment assigned;

(iii) any assignment of a Commitment must be approved by the Administrative
Agent and the Issuing Lender unless the Person that is the proposed assignee is
itself a Lender with a Commitment (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (b) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.14(b), 9.03(a),
9.03(b), and 9.03(c) with respect to facts and circumstances occurring prior to
the effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(b) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Los Angeles,
California or Dallas, Texas a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Advances owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower and the Lender
Parties may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(c) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any Affiliate or
Subsidiaries thereof) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitments and/or the Advances owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower and the Lender
Parties shall continue to deal solely and directly with such Lender Party in
connection with such Lender Party’s rights and obligations under this Agreement.

 

-82-



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (a) or (b) of
Sections 9.01 that affects such Participant. Subject to paragraph (d) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.12, 2.13 and 2.14 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (a) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 7.04 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.11 as though it were a
Lender.

(d) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.13 and 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.14 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.14(e) and Section 2.14(f) as though it were a
Lender.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto

Section 9.06 Survival of Representations, Etc. All representations and
warranties contained in this Agreement or made in writing by or on behalf of the
Borrower in connection herewith shall survive the execution and delivery of this
Agreement and the Loan Documents, the making of the Advances and any
investigation made by or on behalf of the Lenders, none of which investigations
shall diminish any Lender’s right to rely on such representations and
warranties. All obligations of the Borrower provided for in Sections 2.12, 2.13,
2.14(c), and 9.03 and all of the obligations of the Lenders in Section 8.07
shall survive any termination of this Agreement and repayment in full of the
Obligations.

Section 9.07 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 3.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

Section 9.08 Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or

 

-83-



--------------------------------------------------------------------------------

obligations hereunder without the prior written consent of each Lender Party and
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 9.05(a), (ii) by way of participation in accordance with the
provisions of Section 9.05(c) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 9.05(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 9.05(c)
and, to the extent expressly contemplated hereby, the Related Parties of the
Administrative Agent and each Lender) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

Section 9.09 Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Legal Requirement, including the Federal Electronic Signatures in
Global and National Commerce Act, the New York State Electronic Signatures and
Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

Section 9.10 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders, the Swing Line Lender and the Issuing Lender
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Legal Requirements, (d) to any other party hereto, (e) in connection
with the exercise of any remedies hereunder or under any other Loan Document or
any action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the Issuing
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses. Notwithstanding the
foregoing, the following will not constitute Information for purposes of this
Agreement: (a) information that is or becomes generally available to the public
other than as a result of a disclosure by any party hereto in violation of this
Agreement, (b) information that is available to any Lender Party on a
nonconfidential basis prior to being furnished by the Borrower or any of its
Subsidiaries, (c) information that becomes available to any Lender Party on a
nonconfidential basis from a source other than the Borrower or any of its
Subsidiaries if such source was not, to such Lender Party’s knowledge, subject
to any prohibition against transmitting the information to such Lender Party, or
(d) information internally developed by any Lender Party without reliance on any
Information. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to

 

-84-



--------------------------------------------------------------------------------

have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Section 9.11 Business Loans. The Borrower warrants and represents that the Loans
evidenced by the Notes are and shall be for business, commercial, investment, or
other similar purposes and not primarily for personal, family, household, or
agricultural use, as such terms are used in Chapter One (“Chapter One”) of the
Texas Credit Code. At all such times, if any, as Chapter One shall establish a
Maximum Rate, the Maximum Rate shall be the “indicated rate ceiling” (as such
term is defined in Chapter One) from time to time in effect.

Section 9.12 Usury Not Intended. It is the intent of the Borrower and each
Lender in the execution and performance of this Agreement and the other Loan
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Advances of each Lender including such
applicable Legal Requirements of the State of Texas, the United States from time
to time in effect, and any other jurisdiction whose laws may be mandatorily
applicable to such Lender notwithstanding the other provisions of this
Agreement. In furtherance thereof, the Lenders and the Borrower stipulate and
agree that none of the terms and provisions contained in this Agreement or the
other Loan Documents shall ever be construed to create a contract to pay, as
consideration for the use, forbearance or detention of money, interest at a rate
in excess of the Maximum Rate and that for purposes of this Agreement and all
other Loan Documents, “interest” shall include the aggregate of all charges
which constitute interest under such laws that are contracted for, charged or
received under this Agreement or any other Loan Document; and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
taken, reserved, charged, received or paid on the Obligations, include amounts
which by applicable Legal Requirements are deemed interest which would exceed
the Maximum Rate, then such excess shall be deemed to be a mistake and each
Lender receiving same shall credit the same on the principal Obligations owing
to such Lender (or if all such Obligations shall have been paid in full, refund
said excess to the Borrower). In the event that the maturity of the Obligations
are accelerated by reason of any election of the holder thereof resulting from
any Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest may never include more than the Maximum Rate, and excess interest, if
any, provided for in this Agreement or otherwise shall be canceled automatically
as of the date of such acceleration or prepayment and, if theretofore paid,
shall be credited on the applicable Obligations (or, if the applicable
Obligations shall have been paid in full, refunded to the Borrower of such
interest). In determining whether or not the interest paid or payable under any
specific contingencies exceeds the Maximum Rate, the Borrower and the Lenders
shall to the maximum extent permitted under applicable Legal Requirements
amortize, prorate, allocate and spread in equal parts during the period of the
full stated term of the Obligations all amounts considered to be interest under
applicable Legal Requirements at any time contracted for, charged, received or
reserved in connection with the Obligations. The provisions of this Section
shall control over all other provisions of this Agreement or the other Loan
Documents which may be in apparent conflict herewith.

Section 9.13 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to any Lender Party, or any Lender Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
Lender Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any bankruptcy, insolvency,
reorganization, moratorium, or similar law affecting creditors’ rights generally
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the Issuing Lender severally agrees

 

-85-



--------------------------------------------------------------------------------

to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the applicable Overnight Rate from
time to time in effect, in the applicable currency of such recovery or payment.
The obligations of the Lenders and the Issuing Lender under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

Section 9.14 Governing Law; Submission to Jurisdiction.

(a) Governing Law. This Agreement, the Notes and the other Loan Documents
(unless otherwise expressly provided therein) shall be governed by, and
construed and enforced in accordance with, the laws of the State of Texas.
Without limiting the intent of the parties set forth above, (a) Chapter 346 of
the Texas Finance Code, as amended (relating to revolving loans and revolving
tri-party accounts (formerly Tex. Rev. Civ. Stat. Ann. Art. 5069, Ch. 15)),
shall not apply to this Agreement, the Notes, or the transactions contemplated
hereby and (b) to the extent that any Lender may be subject to Texas law
limiting the amount of interest payable for its account, such Lender shall
utilize the indicated (weekly) rate ceiling from time to time in effect. Each
Letter of Credit shall be governed by either the Uniform Customs and Practice
for Documentary Credits, International Chamber of Commerce Publication No. 500
(1993 version) or the International Standby Practices (ISP98), International
Chamber of Commerce Publication No. 590 (and any subsequent revisions thereof
approved by a Congress of the International Chamber of Commerce and adhered to
by the Issuing Lender).

(b) Submission to Jurisdiction. The Borrower irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
Federal or Texas state court sitting in Dallas County, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such Texas State court or, to the fullest extent permitted by
applicable Legal Requirements, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any other
Loan Document shall affect any right that Lender Party may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any Guarantor or its properties in the courts
of any jurisdiction.

(c) Waiver of Venue. The Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Legal Requirements, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable Legal
Requirements, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

Section 9.15 USA Patriot Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Patriot
Act.

Section 9.16 Restatement. This Agreement amends and restates the Existing
Agreement in its entirety. The Borrower hereby agrees that (a) the Debt
outstanding under the Existing Agreement and the

 

-86-



--------------------------------------------------------------------------------

Loan Documents (as defined in the Existing Agreement; together with the Existing
Agreement, the “Existing Credit Documents”) and all accrued and unpaid interest
thereon and (b) all accrued and unpaid fees under the Existing Credit Documents
shall be deemed to be outstanding under and governed by this Agreement. The
Borrower hereby acknowledges, warrants, represents and agrees that this
Agreement is not intended to be, and shall not be deemed or construed to be, a
novation or release of the Existing Credit Documents. Each Lender that is an
Existing Lender hereby waives any requirements for notice of prepayment, minimum
amounts of prepayments of the loans thereunder, ratable reductions of the
commitments of Lenders under the Existing Credit Documents and ratable payments
on account of the principal or interest of any loan under the Existing Credit
Documents to the extent that any such prepayment, reductions or payments are
required to ensure that, upon the effectiveness of this Agreement, the loans of
the Lenders shall be outstanding on a ratable basis in accordance with their
respective Pro Rata Share. Each Lender hereby authorizes Administrative Agent
and Borrower to request Borrowings from Lenders, to make prepayment of the loans
under the Existing Credit Documents and to reduce the commitments under the
Existing Credit Documents among Lenders in order to ensure that, upon the
effectiveness of this Agreement, the loans of Lenders shall be outstanding on a
ratable basis in accordance with their respective Pro Rata Share.

Section 9.17 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.18 ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS, AS
DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Remainder of this page intentionally left blank. Signature page follows.]

 

-87-



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

BORROWER: CONTINENTAL RESOURCES, INC. By:  

/s/ John D. Hart

 

John D. Hart

 

Vice President, Chief Financial Officer and Treasurer

ADMINISTRATIVE AGENT, SWING LINE LENDER, ISSUING LENDER, AND LENDERS

UNION BANK, N.A.,

as Administrative Agent, Issuing Lender, Swing Line Lender and a Lender

By:  

/s/ Randall Osterberg

 

Randall Osterberg

 

Senior Vice President

Signature page to Seventh Amended and Restated Credit Agreement

(Continental Resources, Inc.)



--------------------------------------------------------------------------------

COMPASS BANK By:  

/s/ Christopher S. Parada

Name: Christopher S. Parada Title: Senior Vice President

Signature page to Seventh Amended and Restated Credit Agreement

(Continental Resources, Inc.)



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND plc By:  

/s/ David Slye

Name: David Slye Title: Senior Vice President

Signature page to Seventh Amended and Restated Credit Agreement

(Continental Resources, Inc.)



--------------------------------------------------------------------------------

BNP PARIBAS By:  

/s/ John A. Clark

Name: John A. Clark Title: Managing Director By:  

/s/ Betsy Jocher

Name: Betsy Jocher Title: Director

Signature page to Seventh Amended and Restated Credit Agreement

(Continental Resources, Inc.)



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Mark E. Thompson

Name: Mark E. Thompson Title: Senior Vice President

Signature page to Seventh Amended and Restated Credit Agreement

(Continental Resources, Inc.)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Sandra M. Serle

Name: Sandra M. Serle Title: Vice President

Signature page to Seventh Amended and Restated Credit Agreement

(Continental Resources, Inc.)



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:  

/s/ J. Alan Alexander

Name: J. Alan Alexander Title: Managing Director

Signature page to Seventh Amended and Restated Credit Agreement

(Continental Resources, Inc.)



--------------------------------------------------------------------------------

CAPITAL ONE, N.A. By:  

/s/ Eric Broussard

Name: Eric Broussard Title: Senior Vice President

Signature page to Seventh Amended and Restated Credit Agreement

(Continental Resources, Inc.)



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

/s/ Mark E. Olson

Name: Mark E. Olson Title: Vice President

Signature page to Seventh Amended and Restated Credit Agreement

(Continental Resources, Inc.)



--------------------------------------------------------------------------------

TORONTO DOMINION (NEW YORK) LLC By:  

/s/ Debbi L. Brito

Name: Debbi L. Brito Title: Authorized Signatory

Signature page to Seventh Amended and Restated Credit Agreement

(Continental Resources, Inc.)



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC By:  

/s/ Irja R. Otsa

Name: Irja R. Otsa Title: Associate Director By:  

/s/ April Varner Nanton

Name: April Varner-Nanton Title: Director

Signature page to Seventh Amended and Restated Credit Agreement

(Continental Resources, Inc.)



--------------------------------------------------------------------------------

BANK OF SCOTLAND plc By:  

/s/ Julia R. Franklin

Name: Julia R. Franklin Title: Assistant Vice President

Signature page to Seventh Amended and Restated Credit Agreement

(Continental Resources, Inc.)



--------------------------------------------------------------------------------

STERLING BANK By:  

/s/ David W. Phillips

Name: David W. Phillips Title: Senior Vice President

Signature page to Seventh Amended and Restated Credit Agreement

(Continental Resources, Inc.)



--------------------------------------------------------------------------------

TEXAS CAPITAL BANK, N.A. By:  

/s/ John E. Davis

Name: John E. Davis Title: Senior Vice President

Signature page to Seventh Amended and Restated Credit Agreement

(Continental Resources, Inc.)



--------------------------------------------------------------------------------

H

SCHEDULE I

Applicable Margins

PRICING GRID

 

Utilization Level

   Eurodollar
Rate
Advances     Reference
Rate
Advances     Letter of
Credit Fee     Commitment
Fee   Level I    Equal to or greater than 90%    2.75 %    1.75 %    2.75 %   
0.50 %  Level II    Less than 90% but equal to or greater than 75%    2.50 %   
1.50 %    2.50 %    0.50 %  Level III    Less than 75% but equal to or greater
than 50%    2.25 %    1.25 %    2.25 %    0.50 %  Level IV    Less than 50% but
equal to or greater than 25%    2.00 %    1.00 %    2.00 %    0.50 %  Level V   
Less than 25%    1.75 %    0.75 %    1.75 %    0.50 % 

Schedule I



--------------------------------------------------------------------------------

SCHEDULE II

NOTICE INFORMATION AND COMMITMENTS

Each of the commitments to lend set forth herein is governed by the terms of the
Credit Agreement which provides for, among other things, borrowing base
limitations which may restrict the Borrower’s ability to request (and the
Lenders’ obligation to provide) Credit Extensions to a maximum amount which is
less than the commitments set forth in this Schedule II.

Administrative Agent/Issuing Lender/Swing Line Lender:

Union Bank, N.A.

Lincoln Plaza

500 N. Akard Street, Suite 4200

Dallas, Texas 75201

Attention: Mr. Randall Osterberg / with a copy to Hannah Payne

Facsimile: 214-922-4209

Borrower:

Continental Resources, Inc.

302 N. Independence

Enid, Oklahoma 73701

Attention: John Hart

Facsimile: 580-548-5253

 

Lenders:

   Commitments

Union Bank, N.A.

   $ 67,000,000.00

Compass Bank

   $ 64,500,000.00

The Royal Bank of Scotland plc

   $ 64,500,000.00

BNP Paribas

   $ 64,500,000.00

U.S. Bank National Association

   $ 64,500,000.00

Bank of America, N.A.

   $ 55,000,000.00

Wells Fargo Bank National Association

   $ 55,000,000.00

Capital One, N.A.

   $ 55,000,000.00

JPMorgan Chase Bank, N.A.

   $ 55,000,000.00

Toronto Dominion (New York) LLC

   $ 55,000,000.00

UBS Loan Finance LLC

   $ 55,000,000.00

Bank of Scotland plc

   $ 55,000,000.00

Sterling Bank

   $ 25,000,000.00

Texas Capital Bank, N.A.

   $ 15,000,000.00       

Total:

   $ 750,000,000.00       

Schedule II